
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54


--------------------------------------------------------------------------------

$20,000,000

AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT

among

BRIGHAM OIL & GAS, L.P.,


as the Borrower,

BRIGHAM EXPLORATION COMPANY,
and
BRIGHAM, INC.,

as Guarantors,

THE LENDERS PARTY HERETO FROM TIME TO TIME


as Lenders,

and

THE ROYAL BANK OF SCOTLAND plc,

as Agent,

March 21, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1  
Section 1.01 Certain Defined Terms
 
1   Section 1.02 Computation of Time Periods   13   Section 1.03 Accounting
Terms; Changes in GAAP   13   Section 1.04 Miscellaneous   13
ARTICLE II CREDIT FACILITIES
 
14  
Section 2.01 Advances.
 
14   Section 2.02 Intentionally Omitted.   14   Section 2.03 Intentionally
Omitted.   14   Section 2.04 Reduction of the Commitments.   14   Section 2.05
Prepayment of Advances.   15   Section 2.06 Repayment of Advances   15  
Section 2.07 Intentionally Omitted.   15   Section 2.08 Intentionally Omitted.  
15   Section 2.09 Interest.   15   Section 2.10 Payments and Computations.   16
  Section 2.11 Sharing of Payments, Etc   17   Section 2.12 Intentionally
Omitted.   17   Section 2.13 Increased Costs   17   Section 2.14 Taxes.   18
ARTICLE III CONDITIONS OF LENDING
 
19  
Section 3.01 Conditions Precedent to Closing Date
 
19   Section 3.02 Conditions Precedent to All Borrowings   22
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
22  
Section 4.01 Corporate Existence; Subsidiaries
 
22   Section 4.02 Corporate Power   22   Section 4.03 Authorization and
Approvals   23   Section 4.04 Enforceable Obligations   23   Section 4.05
Financial Statements.   23   Section 4.06 True and Complete Disclosure   23  
Section 4.07 Litigation   23   Section 4.08 Taxes.   24   Section 4.09 Pension
Plans   24   Section 4.10 Condition of Property; Casualties.   25   Section 4.11
Security Instruments.   26   Section 4.12 No Burdensome Restrictions; No
Defaults.   27   Section 4.13 Environmental Condition   27   Section 4.14 Gas
Contracts   28   Section 4.15 Compliance with Laws   28   Section 4.16 Hedging
Agreements   28   Section 4.17 Material Agreements   28   Section 4.18
Organizational Documents   29   Section 4.19 Guarantors   29   Section 4.20
Insurance   29

i

--------------------------------------------------------------------------------

  Section 4.21 Use of Proceeds   29   Section 4.22 Investment Company Act   29  
Section 4.23 Public Utility Holding Company Act   29   Section 4.24 Transmitting
Utility   29
ARTICLE V AFFIRMATIVE COVENANTS
 
29  
Section 5.01 Compliance with Laws, Etc
 
29   Section 5.02 Maintenance of Insurance.   29   Section 5.03 Preservation of
Corporate Existence, Etc   30   Section 5.04 Payment of Taxes, Etc   30  
Section 5.05 Inspection; Books and Records   30   Section 5.06 Reporting
Requirements   30   Section 5.07 Maintenance of Property   33   Section 5.08
Environmental Laws   33   Section 5.09 Payment of Trade Payables   33  
Section 5.10 Use of Proceeds   33   Section 5.11 Additional Collateral   33  
Section 5.12 New Subsidiaries   34   Section 5.13 Title   34   Section 5.14
Further Assurances   34
ARTICLE VI NEGATIVE COVENANTS
 
35  
Section 6.01 Liens, Etc
 
35   Section 6.02 Debts, Guaranties, and Other Obligations   35   Section 6.03
Agreements Restricting Liens and Distributions   36   Section 6.04 Merger or
Consolidation   36   Section 6.05 Sales of Assets   37   Section 6.06 Restricted
Payments   37   Section 6.07 Investments and Acquisitions.   37   Section 6.08
Affiliate Transactions   37   Section 6.09 Compliance with ERISA   37  
Section 6.10 Sales and Leasebacks   38   Section 6.11 Change of Business   38  
Section 6.12 Use of Proceeds   38   Section 6.13 Gas Imbalances, Take-or-Pay or
Other Prepayments   38   Section 6.14 Additional Subsidiaries   39  
Section 6.15 Limitation on Leases   39   Section 6.16 Environmental Matters   39
  Section 6.17 Borrower as Operator   39   Section 6.18 Equity Interests of
Partners   39   Section 6.19 Speculative Trading   39   Section 6.20 Change of
Name; Fiscal Year; Accounting Method   39   Section 6.21 Current Ratio   40  
Section 6.22 Interest Coverage Ratio   40   Section 6.23 Restrictions on Limited
Partners   40   Section 6.24 Advance Payment Contracts   40
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
 
40  
Section 7.01 Events of Default
 
40   Section 7.02 Optional Acceleration of Maturity   41   Section 7.03
Automatic Acceleration of Maturity   42

ii

--------------------------------------------------------------------------------

  Section 7.04 Right of Set off   42   Section 7.05 Non-exclusivity of Remedies
  42   Section 7.06 Application of Proceeds   42
ARTICLE VIII THE GUARANTY
 
43  
Section 8.01 Liabilities Guaranteed
 
43   Section 8.02 Nature of Guaranty   43   Section 8.03 Agent's Rights   43  
Section 8.04 Guarantor's Waivers.   43   Section 8.05 Maturity of Obligations,
Payment   44   Section 8.06 Agent's Expenses   44   Section 8.07 Liability   44
  Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor's Obligations   44   Section 8.09 Subordination of All Guarantor
Claims   46   Section 8.10 Claims in Bankruptcy   46   Section 8.11 Payments
Held in Trust   47   Section 8.12 Liens Subordinate   47   Section 8.13
Guarantor's Enforcement Rights   47
ARTICLE IX THE AGENT
 
47  
Section 9.01 Authorization and Action
 
47   Section 9.02 Agent's Reliance, Etc   47   Section 9.03 The Agent and Its
Affiliates   48   Section 9.04 Lender Credit Decision   48   Section 9.05
Indemnification   48   Section 9.06 Successor Agent   49   Section 9.07
Collateral Matters.   49
ARTICLE X MISCELLANEOUS
 
50  
Section 10.01 Amendments, Etc
 
50   Section 10.02 Notices, Etc   50   Section 10.03 No Waiver; Remedies   51  
Section 10.04 Costs and Expenses   51   Section 10.05 Binding Effect   51  
Section 10.06 Lender Assignments and Participations   51   Section 10.07
Indemnification   53   Section 10.08 Execution in Counterparts   53  
Section 10.09 Survival of Representations, Etc   53   Section 10.10 Severability
  53   Section 10.11 Governing Law   53   Section 10.12 Submission To
Jurisdiction; Waivers   54   Section 10.13 Waiver of Jury Trial   54  
Section 10.14 Oral Agreements   54   Section 10.15 Dissemination of Information
  55   Section 10.16 Production Proceeds   55   Section 10.17 Amendment and
Restatement   55    
EXHIBITS
 
     
EXHIBIT A Form of Assignment and Acceptance
 
      EXHIBIT B Form of Compliance Certificate    

iii

--------------------------------------------------------------------------------

    EXHIBIT C [Reserved]         EXHIBIT D [Reserved]         EXHIBIT E Form of
Subordinated Note         EXHIBIT F Form of Second Mortgage Amendment        
EXHIBIT G Form of Second Pledge Agreement         EXHIBIT H Form of Second
Security Agreement        
SCHEDULES
 
     
SCHEDULE 1 Notice Information, Commitments
 
      SCHEDULE 1.01 Preferred Shareholders         SCHEDULE 4.01 Subsidiaries  
      SCHEDULE 4.07 Litigation         SCHEDULE 4.10 Title         SCHEDULE 4.14
Gas Contracts         SCHEDULE 4.16 Hedging Agreements         SCHEDULE 4.17
Material Agreements         SCHEDULE 6.01 Permitted Liens         SCHEDULE 6.02
Debt         SCHEDULE 6.02(i) Additional Permitted Debt         SCHEDULE 6.07
Permitted Investments    

iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT


        THIS AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT dated as of
March 21, 2003 is among BRIGHAM OIL & GAS, L.P., a Delaware limited partnership
(the "Borrower"), BRIGHAM EXPLORATION COMPANY, a Delaware corporation ("Brigham
Exploration"), BRIGHAM, INC., a Nevada corporation (the "General Partner"), the
lenders party hereto from time to time (the "Lenders"), and THE ROYAL BANK OF
SCOTLAND plc, as agent (in such capacity, the "Agent").


INTRODUCTION


        A.    The Borrower, the lenders party thereto, and The Royal Bank of
Scotland plc, as agent, are parties to that certain Subordinated Credit
Agreement dated October 31, 2000, as amended on or before the date hereof (the
"Existing Subordinated Credit Agreement").

        B.    The Borrower, the Lenders and the Agent desire to refinance the
indebtedness and obligations arising under the Existing Subordinated Credit
Agreement, and the indebtedness and liens arising under the Existing
Subordinated Credit Agreement shall be assigned to the Agent and the Lenders
pursuant hereto, so that all indebtedness and obligations arising hereunder
shall be secured by such liens and security interests as were created pursuant
to the Existing Subordinated Credit Agreement and such other liens as provided
for herein, and the terms of the Borrower's financing shall hereafter be amended
and restated in its entirety as set forth herein.

        C.    Reference is made to that certain Second Amended and Restated
Credit Agreement dated as of the date hereof (the "Senior Credit Agreement")
among the Borrower, Brigham Exploration, the General Partner, the lenders party
thereto from time to time (the "Senior Lenders"), Société Générale, as lead
arranger (the "Lead Arranger"), as administrative agent for the Senior Lenders
(the "Senior Agent") and as issuing lender for the Senior Lenders (the "Issuing
Lender"), The Royal Bank of Scotland plc, as co-arranger (the "Co-Arranger") and
as documentation agent (the "Documentation Agent"), and Bank of America, N.A.,
as Syndication Agent (the "Syndication Agent").

        D.    Pursuant to that certain Amended and Restated Intercreditor and
Subordination Agreement dated as of the date hereof (the "Intercreditor and
Subordination Agreement") among the Senior Agent, the Agent, the Borrower and
the Guarantors, the Subordinated Obligations (as hereinafter defined) are
expressly subordinated to the Senior Obligations (as hereinafter defined).

        Therefore, the Borrower, the Guarantors (as defined below), the Lenders
and the Agent agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


        Section 1.01    Certain Defined Terms.    As used in this Agreement, the
terms defined above shall have the meanings set forth therein and the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

        "Acceptable Security Interest" in any Property means a Lien which
(a) exists in favor of the Agent for the benefit of the Agent and the Lenders,
(b) is superior to all Liens or rights of any other Person in the Property
encumbered thereby, other than Permitted Liens, (c) secures the Subordinated
Obligations, and (d) is perfected and enforceable.

        "Advance" means any advance hereunder of monies by a Lender to the
Borrower as part of a Borrowing.

        "Advance Payment Contract" means any contract whereby any Person either
receives or becomes entitled to receive (either directly or indirectly through a
third party for such Person's

--------------------------------------------------------------------------------




account or benefit) any payment (an "Advance Payment") to be applied toward the
payment of the purchase price of Hydrocarbons produced or to be produced from
any Oil and Gas Properties owned by such Person and which Advance Payment is
paid or to be paid more than 90 days in advance of actual delivery of such
production to or for the account of the purchaser regardless of such production,
and the Advance Payment is, or is to be, applied as payment in full for such
production when sold and delivered or is, or is to become applied as payment for
a portion only of the purchase price thereof or for a percentage or a share of
such production.

        "Affiliate" of any Person shall mean (a) any Person directly or
indirectly controlled by, controlling or under common control with such first
Person, (b) any director or officer of such first Person or of any Person
referred to in clause (a) above and (c) if any Person in clause (a) above is an
individual, any member of the immediate family (including parents, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust. For purposes of this definition, any
Person which owns directly or indirectly 20% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 20% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to "control" (including, with its correlative meanings, "controlled by"
and "under common control with") such corporation or other Person; provided,
however, that "Affiliate" shall not include any Affiliates of the Preferred
Shareholders or GA Partners.

        "Affiliated Fund" means with respect to GA Partners or any Preferred
Shareholder, any other fund that is managed or advised by the same manager,
general partner or investment advisor as GA Partners or such Preferred
Shareholder or by an Affiliate of such manager, general partner or investment
advisor.

        "Agent" means The Royal Bank of Scotland plc, in its capacity as agent
pursuant to Article IX and any successor agent pursuant to Section 9.06.

        "Agreement" means this Amended and Restated Subordinated Credit
Agreement, as the same may be amended, supplemented, and otherwise modified from
time to time.

        "Applicable Lending Office" means, with respect to any Lender, the
office of such Lender specified as its "Lending Office" opposite its name on
Schedule 1 or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of the attached Exhibit A.

        "Borrower" has the meaning given thereto in the Preamble.

        "Borrowing" means a borrowing of Advances renewed and extended by each
Lender pursuant to Section 2.01.

        "Borrowing Base" has the meaning assigned to it now and from time to
time hereafter in the Senior Credit Agreement.

        "Brigham Exploration" has the meaning given thereto in the Preamble.

        "Business Day" means a day of the year on which banks are not required
or authorized to close in New York, New York.

        "Capital Leases" means, as applied to any Person, any lease of any
Property by such Person as lessee which would, in accordance with GAAP, be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.

2

--------------------------------------------------------------------------------




        "Capital Stock" means any and all shares, interest, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interest in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing.

        "Cash Equivalents" means (a) direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year or less from the date of creation
thereof, (b) commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by Standard and Poor's Ratings Group ("S&P")
and by Moody's Investors Service, Inc. ("Moody's"), (c) deposits maturing within
one year from the date of creation thereof with, including certificates of
deposit issued by, any Lender or any office located in the United States, Canada
or England or any other bank or trust company which is organized under the laws
of the United States, Canada or England or any state or province thereof, has
capital, surplus and undivided profits aggregating at least $100,000,000.00 (as
of the date of such Lender's or bank or trust company's most recent financial
reports) and has a short term deposit rating of not lower than A2 or P2, as such
rating is set forth from time to time by S&P or Moody's, respectively, and
(d) deposits in money market funds investing exclusively in investments
described in clauses (a) through (c) of this definition.

        "CERCLA" means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, state and local analogs, and all rules
and regulations and requirements thereunder in each case as now or hereafter in
effect.

        "Change of Control" means any of the following: (a) any acquisition
pursuant to which any Person or group (as defined in Section 13(d)(3) or
14(d)(2) of the Exchange Act) (other than the Preferred Shareholders) has become
the direct or indirect beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of more than 35% of the Voting Stock of Brigham Exploration;
(b) any transaction or acquisition pursuant to which any one or more of the
Preferred Shareholders have become (whether pursuant to any Preferred
Shareholder Transaction or otherwise) the direct or indirect beneficial owner
(as defined in Rule 13d-3 under the Exchange Act) of more than 47% of the Voting
Stock of Brigham Exploration; (c) Brigham Exploration is merged with or into or
consolidated with another Person except as otherwise permitted by Section 6.04;
(d) Brigham Exploration, either individually or in conjunction with one or more
of its Subsidiaries, sells, conveys, transfers or leases, or its Subsidiaries
sell, convey, transfer or lease, all or substantially all of the assets of
Brigham Exploration and its Subsidiaries, taken as a whole (either in one
transaction or a series of related transactions), including Capital Stock of its
Subsidiaries, to any Person except as otherwise permitted by Section 6.04;
(e) the first day on which a majority of the individuals who constitute the
Board of Directors of Brigham Exploration are not Continuing Directors or
(f) Brigham Exploration shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Borrower.

        "Closing Date" means the date on which the conditions set forth in
Section 3.01 are satisfied, which date shall not be later than March 31, 2003.

        "Code" means the Internal Revenue Code of 1986, as amended, and any
successor statute.

        "Collateral" means Property of the Credit Parties, now owned or
hereafter acquired, that is subject to any Lien in favor of the Agent, or the
Lenders, to secure, directly or indirectly, the Subordinated Obligations.

        "Commitment" means, for any Lender, the amount set opposite such
Lender's name on Schedule 1 as its "Commitment", or if such Lender has entered
into any Assignment and Acceptance, as set forth for such Lender as its
Commitment in the Register maintained by the Agent pursuant to Section 10.06(c),
as such amount may be reduced or terminated pursuant to

3

--------------------------------------------------------------------------------




Section 2.04 or Article VII or otherwise under this Agreement. The original
aggregate amount of the Commitments is $20,000,000 (plus an amount equal to
$3,000,000 to reflect any interest paid in kind pursuant to Section 2.09(a)).

        "Compliance Certificate" means a compliance certificate in the form of
the attached Exhibit B signed by a Responsible Officer of Brigham Exploration.

        "Consolidated Net Income" means, with respect to Brigham Exploration and
its consolidated Subsidiaries, for any period, the aggregate of the net income
(or loss) of Brigham Exploration and its consolidated Subsidiaries after
allowances for taxes for such period as determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from the calculation
of such net income (to the extent otherwise included therein) the following:
(a) the net income of any Person in which Brigham Exploration or any
consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of Brigham
Exploration and its consolidated Subsidiaries in accordance with GAAP), except
to the extent of the amount of dividends or distributions actually paid in such
period by such other Person to Brigham Exploration or to a consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) of any
consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Legal Requirement applicable to such
consolidated Subsidiary, or is otherwise restricted or prohibited in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses, including gains or
losses attributable to Property sales not in the ordinary course of business;
and (e) the cumulative effect of a change in accounting principles and any gains
or losses attributable to writeups or writedowns of assets.

        "Continuing Director" means an individual who (a) is a member of the
full Board of Directors of Brigham Exploration and (b) either (i) was a member
of the Board of Directors of Brigham Exploration on the Closing Date or
(ii) whose nomination for election or election to the Board of Directors of
Brigham Exploration was approved by vote of at least two-thirds of the directors
then still in office who were either directors on the Closing Date or whose
election or nomination for election was previously so approved.

        "Controlled Group" means all members of a controlled group of
corporations and all businesses (whether or not incorporated) under common
control which, together with the Borrower, are treated as a single employer
under Section 414 of the Code.

        "Credit Parties" means the Borrower and the Guarantors.

        "Debt" means, for any Person, without duplication:

        (a)  indebtedness of such Person for borrowed money;

        (b)  obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

        (c)  obligations of such Person (whether contingent or otherwise) in
respect to letters of credit, bankers' acceptances, surety or other bonds and
similar instruments, and agreements relating to the issuance of letters of
credit or acceptance financing;

        (d)  obligations of such Person to pay the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued current liabilities incurred in the ordinary course of business);

4

--------------------------------------------------------------------------------




        (e)  all obligations of such Person under Capital Leases;

        (f)    all indebtedness created or arising under any conditional-sale or
other title-retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property);

        (g)  obligations of such Person under any Interest Hedge Agreement or
Hydrocarbon Hedge Agreement;

        (h)  obligations of such Person under any Advance Payment Contract;

        (i)    obligations of such Person owing in respect of redeemable
preferred stock of such Person;

        (j)    any obligations in connection with any volumetric or production
payments;

        (k)  obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (j) above; and

        (l)    indebtedness or obligations of others of the kinds referred to in
clauses (a) through (k) above secured by any Lien on or in respect of any
Property of such Person.

        "Default" means (a) an Event of Default or (b) any event or condition
which with notice or lapse of time or both would become an Event of Default.

        "Dollars" and "$" means lawful money of the United States of America.

        "EBITDA" means, without duplication, for Brigham Exploration and its
consolidated Subsidiaries for any period, (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, Interest Expense, taxes, depreciation, depletion, amortization
and other non-cash charges for such period, minus (c) to the extent added in
determining Consolidated Net Income for such period, all non-cash income during
such period, in each case determined in accordance with GAAP and without
duplication of amounts.

        "Eligible Assignee" means (a) any Lender or any Affiliate of any Lender
and (b) any commercial bank or other financial institution approved by (i) the
Agent in its reasonable discretion and (ii) provided that no Default or Event of
Default has occurred and is continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed).

        "Engineering Report" means any "Engineering Report" as such term is
defined in the Senior Credit Agreement.

        "Environment" or "Environmental" shall have the meanings set forth in 43
U.S.C. 9601(8) (1988).

        "Environmental Claim" means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.

        "Environmental Law" means, as to any Credit Party, all Legal
Requirements or common law theories applicable to any Credit Party arising from,
relating to, or in connection with the

5

--------------------------------------------------------------------------------




Environment, including without limitation CERCLA, relating to (a) pollution,
contamination, injury, destruction, loss, protection, cleanup, reclamation or
restoration of the air, surface water, groundwater, land surface or subsurface
strata, or other natural resources; (b) solid, gaseous or liquid waste
generation, treatment, processing, recycling, reclamation, cleanup, storage,
disposal or transportation; (c) exposure to pollutants, contaminants, hazardous,
medical infections, or toxic substances, materials or wastes; or (d) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.

        "Environmental Permit" means any permit, license, order, approval,
registration or other authorization under Environmental Law.

        "Equity Interest" means with respect to any Person, any shares,
interests, participation, or other equivalents (however designated) of corporate
stock, membership interests or partnership interests (or any other ownership
interests) of such Person.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        "Event of Default" has the meaning specified in Section 7.01.

        "Excepted Liens" means (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workmen's compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) operators', vendors', carriers', warehousemen's,
repairmen's, mechanics', workmen's, materialmen's, construction or other like
Liens arising in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties or customary
landlord's liens, each of which is in respect of obligations that have not been
outstanding more than 90 days or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been maintained in
accordance with GAAP; (d) any Liens reserved in leases, farmout agreements,
exploration agreements, operating agreements or participation agreements for
rent or royalties and for compliance with the terms of such agreements or leases
in the case of leasehold estates, to the extent that any such Lien referred to
in this clause does not materially impair the use of the Property covered by
such Lien for the purposes for which such Property is held or materially impair
the value of such Property subject thereto; (e) encumbrances (other than to
secure the payment of borrowed money or the deferred purchase price of Property
or services), easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any rights of way or other Property for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in the title of any rights of way or other
Property which in the aggregate do not materially impair the use of such rights
of way or other Property for the purposes of which such rights of way and other
Property are held or materially impair the value of such Property subject
thereto; (f) deposits of cash or securities to secure the performance of bids,
trade contracts, leases, statutory obligations and other obligations of a like
nature incurred in the ordinary course of business; and (g) minor defects in the
chain of title to the Oil and Gas Properties that are customarily accepted in
the oil and gas industry; provided that none of such defects interfere with the
ordinary conduct of the business of any of the Credit Parties or materially
detract from the value or use of the Property to which such defects apply.

6

--------------------------------------------------------------------------------




        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Existing Second Mortgages" means the collective reference to every
Second Mortgage, Deed of Trust, Assignment of Production, Second Security
Agreement and Financing Statement from the Borrower to the Trustee named therein
and Bank of Montreal (or any successor thereto), covering the assets of the
Borrower located in the continental United States, as amended prior to the
Closing Date.

        "Existing Subordinated Credit Agreement" has the meaning given thereto
in the Recitals.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System or any of its successors.

        "Financial Statements" means the audited consolidated balance sheet of
Brigham Exploration and its consolidated Subsidiaries as at December 31, 2002
and the related consolidated statement of income, stockholders' equity and cash
flow of Brigham Exploration and its consolidated Subsidiaries for the fiscal
year ended on such date.

        "Fixed Rate" has the meaning given thereto in Section 2.09(a)

        "GA Partners" means General Atlantic Partners III, L.P., together with
its successors, assigns and transferees of its shares of Capital Stock of
Brigham Exploration that are an Affiliated Fund of GA Partners.

        "GAAP" means United States generally accepted accounting principles as
in effect from time to time, applied on a basis consistent with the requirements
of Section 1.03.

        "General Partner" has the meaning given thereto in the Preamble.

        "Governmental Authority" means, as to any Person in connection with any
subject, any foreign, national, state or provincial governmental authority, or
any political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person's Property in connection
with such subject.

        "Guarantor" means Brigham Exploration, the General Partner, and each
Subsidiary of the Borrower.

        "Hazardous Substance" means the substances identified as such pursuant
to CERCLA and those regulated under any other Environmental Law, including
without limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

        "Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.

        "Hydrocarbon Hedge Agreement" means a swap, collar, floor, cap, option,
forward sale or purchase or other contract (excluding sales contracts with fixed
or floating prices for Hydrocarbons sold) that is intended to reduce or
eliminate the risk of fluctuations in the price of Hydrocarbons.

7

--------------------------------------------------------------------------------




        "Hydrocarbon Interests" means (a) all oil and gas and/or oil, gas and
mineral leases and leasehold interests, fee mineral interests, term mineral
interests, subleases, farmouts, royalties, overriding royalties, net profits
interests, production payments and similar interests or estates including any
reversionary or carried interests relating to any of the foregoing and interests
under any exploration agreements, operating agreements and participation
agreements, and (b) all production units and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units and any units created by agreement or
designation or under orders, regulations, rules or other official acts of any
Federal, state or other governmental body or agency having jurisdiction.

        "Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

        "Independent Engineer" means Cawley, Gillespie & Associates or any other
engineering firm reasonably acceptable to either the Agent or the Majority
Lenders.

        "Intercreditor and Subordination Agreement" has the meaning given
thereto in the Recitals.

        "Interest Coverage Ratio" means, for Brigham Exploration and its
consolidated Subsidiaries, as of the end of any fiscal quarter, the ratio of
(a) EBITDA calculated for the four fiscal quarters then ended, to (b) Interest
Expense for such period.

        "Interest Expense" means, for Brigham Exploration and its consolidated
Subsidiaries for any period, total interest, letter of credit fees, and other
fees and expenses incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers'
acceptance financing and net costs under Interest Hedge Agreements and
Hydrocarbon Hedge Agreements, all as determined in conformity with GAAP.

        "Interest Hedge Agreement" means an interest hedge, rate swap, cap or
collar, or similar arrangement between the Borrower and one or more financial
institutions providing for the exchange of nominal interest obligations between
the Borrower and such financial institution.

        "Interest Payment Date" has the meaning given thereto in
Section 2.09(a).

8

--------------------------------------------------------------------------------






        "Investment" means any investment, made directly or indirectly, in any
Person, whether by acquisition of Equity Interests, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise.

        "Legal Requirement" means, as to any Person, any law, statute,
ordinance, decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

        "Lenders" has the meaning given thereto in the Preamble.

        "Lien" means any mortgage, lien, pledge, assignment, charge, deed of
trust, security interest, hypothecation, preference, deposit arrangement or
encumbrance (or other type of arrangement having the practical effect of the
foregoing) to secure or provide for the payment of any obligation of any Person,
whether arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

        "Limited Partners" means Brigham Holdings I, LLC, a Nevada limited
liability company, and Brigham Holdings II, LLC, a Nevada limited liability
company.

        "Majority Lenders" means, at any time, the Agent and Lenders holding at
least 75% of the then aggregate unpaid principal amount of the Subordinated
Notes held by the Lenders.

        "Material Adverse Change" means (a) a material adverse change in the
business, Property (including the Oil and Gas Properties), assets, liabilities,
conditions (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, (b) a material adverse effect on any Credit
Party's ability to perform its obligations under this Agreement, any
Subordinated Note, or any other Subordinated Loan Document and (c) a material
adverse effect on the validity or enforceability against any Credit Party of any
of the Subordinated Loan Documents or the rights or remedies of the Agent or the
Lenders thereunder.

        "Maturity Date" means October 31, 2005.

        "Maximum Rate" means the maximum nonusurious interest rate under
applicable law (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).

        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.

        "Oil and Gas Properties" means (a) all Hydrocarbon Interests; (b) all
operating agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests; (c) all
Hydrocarbons in and under and which may be produced, saved, processed or
attributable to the Hydrocarbon Interests, including all oil in tanks, the lands
covered thereby and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (d) all
accounts (including accounts resulting from the sale of Hydrocarbons at the
wellhead), contract rights and general intangibles, including all accounts,
contract rights and general intangibles now or hereafter arising regardless of
whether any of the foregoing is in connection with the sale or other disposition
of any Hydrocarbons or otherwise, including all Liens securing the same; (e) all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or hereafter
acquired, used or held for use in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property and including any
and all oil wells,

9

--------------------------------------------------------------------------------




gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, and similar
equipment; and (f) all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing.

        "Partners" means the General Partner and the Limited Partners.

        "Partnership Agreement" means the Agreement of Limited Partnership of
the Borrower among the Partners dated as of December 30, 1997, as heretofore or
hereafter amended, supplemented or restated from time to time.

        "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        "Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

        "Permitted Liens" has the meaning given in Section 6.01.

        "Person" means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof
or any trustee, receiver, custodian or similar official.

        "Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

        "Preferred Shareholders" means each of the Persons listed on
Schedule 1.01 who hold preferred shares in Brigham Exploration (or common shares
in Brigham Exploration following consummation of Preferred Shareholder
Transactions), together with its successors, assigns and transferees of its
shares of Capital Stock of Brigham Exploration that are Affiliated Funds of such
Preferred Shareholders.

        "Preferred Shareholder Transaction" means any transaction in which any
of the Preferred Shareholders exercises (whether voluntarily or as required by
Brigham Exploration) its warrants to purchase common stock issued by Brigham
Exploration pursuant to the terms of such warrants or the applicable certificate
of designations of Brigham Exploration.

        "Property" of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.

        "Pro Rata Share" means, with respect to any Lender, either (a) the ratio
(expressed as a percentage) of such Lender's Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender's aggregate
outstanding Advances at such time to the aggregate outstanding Advances of all
the Lenders at such time.

        "Proven Reserves" means, at any particular time, the estimated
quantities of Hydrocarbons which geological and engineering data demonstrate
with reasonable certainty to be recoverable in future years from known
reservoirs attributable to Oil and Gas Properties under then existing economic
and operating conditions (i.e., prices and costs as of the date the estimate is
made).

        "Register" has the meaning set forth in of Section 10.06(c).

10

--------------------------------------------------------------------------------




        "Regulations D, T, U, and X" mean Regulations D, T, U, and X of the
Federal Reserve Board, as the same are from time to time in effect, and all
official rulings and interpretations thereunder or thereof.

        "Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.

        "Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.

        "Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Executive Vice
President, Chief Financial Officer, or Vice President-Controller, (b) with
respect to any Person that is a limited liability company, a manager (or such
Person's Chief Executive Officer, President, Executive Vice President, Chief
Financial Officer, or Vice President-Controller, if any) or the Responsible
Officer of such Person's managing member or manager, and (c) with respect to any
Person that is a general partnership or a limited liability partnership, the
Responsible Officer of such Person's general partner or partners.

        "Restricted Payment" means, with respect to any Person, any direct or
indirect dividend or distribution (whether in cash, securities or other
property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person; provided that the term
"Restricted Payment" shall not include any dividend or distribution payable
solely in Equity Interests of Brigham Exploration or warrants, options or other
rights to purchase such Equity Interests.

        "SEC "means the U.S. Securities and Exchange Commission.

        "Second Mortgage" means each Second Mortgage Amendment or any other
mortgage or deed of trust executed by any one or more of the Borrower and its
Subsidiaries in favor of the Agent for the ratable benefit of the Agent and the
Lenders, as the same may be amended, modified, restated or supplemented from
time to time and "Second Mortgages" shall mean all of such Second Mortgage
Amendments, mortgages and deeds of trust collectively.

        "Second Mortgage Amendment" means each of the amended and restated
mortgages or deeds of trust to be entered into on or before the Closing Date to
amend and restate in their entirety the Existing Second Mortgages, in
substantially the form of the attached Exhibit F.

        "Second Pledge Agreements" means each of the Amended and Restated Second
Pledge Agreements substantially in the form of Exhibit G, executed by each of
Brigham Exploration, the General Partner and the Borrower, as the same may be
amended, modified, restated or supplemented from time to time.

        "Second Security Agreements" means each of the Amended and Restated
Second Security Agreements, in substantially the form of the attached Exhibit H,
executed by each of the Borrower and its Subsidiaries, as the same may be
amended, modified, or supplemented from time to time.

        "Senior Credit Agreement" has the meaning given thereto in the Recitals.

        "Senior Agent" has the meaning given thereto in the Recitals.

        "Senior Lenders" has the meaning given thereto in the Recitals.

        "Senior Loan Documents" means the Senior Credit Agreement, the notes
executed and delivered pursuant to agreements, instruments or documents executed
at any time in connection with securing the Senior Obligations, and each other
agreement, instrument, or document executed

11

--------------------------------------------------------------------------------




by any Credit Party or any of their officers at any time in connection with the
Senior Credit Agreement.

        "Senior Obligations" means the "Obligations" as defined in the Senior
Credit Agreement.

        "Side Letter Agreement" means the letter agreement dated as of the
Closing Date among the Borrower, the Guarantors, the Senior Agent and the Agent.

        "Significant PUD Location" means a particular drilling location or
proven, undeveloped reserve prospect identified or designated as "PUD" or
"proven undeveloped" reserves in the applicable Engineering Report, that has
been assigned a discounted present value equal to or in excess of $2,000,000.00
in such Engineering Report.

        "Solvent" means, with respect to any Person as of the date of any
determination, that on such date (a) the fair value of the Property of such
Person (both at fair valuation and at present fair saleable value) is greater
than the total liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future capital requirements and
current and anticipated future business conduct and the prevailing practice in
the industry in which such Person is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount that, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

        "Subordinated Loan Documents" means this Agreement, the Subordinated
Notes, the Subordinated Security Instruments, the Intercreditor and
Subordination Agreement, the Side Letter Agreement and each other agreement,
instrument, or document executed by any Credit Party or any of their officers at
any time in connection with this Agreement.

        "Subordinated Note" means a promissory note of the Borrower payable to
the order of any Lender, in substantially the form of the attached Exhibit E,
evidencing indebtedness of the Borrower to such Lender resulting from Advances
owing to such Lender.

        "Subordinated Obligations" means all principal, interest, fees,
reimbursements, indemnifications, and other amounts payable by any Credit Party
to the Agent or the Lenders under the Subordinated Loan Documents.

        "Subordinated Security Instruments" means, collectively, (a) the Second
Mortgages, (b) the Second Pledge Agreements, (c) the Second Security Agreements,
(d) each other agreement, instrument or document executed at any time in
connection with the Second Pledge Agreements, the Second Security Agreements and
the Second Mortgages, and (e) each other agreement, instrument or document
executed at any time in connection with securing the Subordinated Obligations.

        "Subsidiary" of a Person means any corporation or other entity of which
more than 50% of the outstanding Equity Interests having ordinary voting power
under ordinary circumstances to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time Equity Interests of any other class or classes of such
corporation or other entity shall or might have voting power upon the occurrence
of any

12

--------------------------------------------------------------------------------




contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person. Unless otherwise indicated herein, each
reference to the term "Subsidiary" shall mean a Subsidiary of the Borrower.

        "Termination Event" means (a) a Reportable Event described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
Reportable Event not subject to the provision for 30-day notice to the PBGC
under such regulations), (b) the withdrawal of the Borrower or any of its
Affiliates from a Plan during a plan year in which it was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA, (c) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, (d) the institution of proceedings to
terminate a Plan by the PBGC, or (e) any other event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

        "Voting Stock" means, with respect to any Person, securities of any
class or classes of Capital Stock or other interests (including partnership
interests) in such Person entitling the holders thereof (whether at all times or
at the time that such class of Capital Stock) has voting power by reason of the
happening of any contingency to vote in the election of members of the board of
directors or comparable body of such Person.

        Section 1.02    Computation of Time Periods.    In this Agreement, with
respect to the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each means "to but excluding".

        Section 1.03    Accounting Terms; Changes in GAAP.    Except as
otherwise expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the Financial Statements. In addition, all
calculations and defined accounting terms used herein shall, unless expressly
provided otherwise, when referring to any Person, refer to such Person on a
consolidated basis and mean such Person and its consolidated subsidiaries.

        Section 1.04    Miscellaneous.    Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
"hereof", "herein", and "hereunder" and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term "including" means "including,
without limitation,". Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement. All Exhibits and Schedules
attached to this Agreement are a part hereof for all purposes. Pronouns in
masculine, feminine and neuter genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

13

--------------------------------------------------------------------------------



ARTICLE II

CREDIT FACILITIES


        Section 2.01    Advances.    

        (a)  Each Lender severally agrees, on the terms and conditions set forth
in this Agreement (i) to renew and extend the Advance outstanding under the
Existing Subordinated Credit Agreement on the Closing Date in a ratable amount
for each Lender not to exceed such Lender's Commitment and (ii) to make Advances
of the amounts of interest paid in kind pursuant to Section 2.09(a), the
aggregate of which amounts shall not exceed such Lender's Pro Rata Share of
$3,000,000. Principal payments made after the Closing Date may not be
reborrowed.

        (b)    Subordinated Notes.    The indebtedness of the Borrower to each
Lender resulting from the Advances owing to such Lender shall be evidenced by a
Subordinated Note of the Borrower payable to the order of such Lender in an
amount equal to such Lender's Commitment plus such Lender's Pro Rata Share of
$3,000,000 (to accommodate deemed Advances through payment in kind pursuant to
Section 2.09(a)).

        (c)    Agent Reliance.    Unless the Agent shall have received notice
from a Lender before the date of any Borrowing that such Lender shall not make
available to the Agent such Lender's Pro Rata Share of a Borrowing, the Agent
may assume that such Lender has made its Pro Rata Share of such Borrowing
available to the Agent on the date of such Borrowing in accordance with this
Agreement and the Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Agent, such Lender and the Borrower severally agree to immediately repay to
the Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for such
day. If such Lender shall repay to the Agent such corresponding amount and
interest as provided above, such corresponding amount so repaid shall constitute
such Lender's Advance as part of such Borrowing for purposes of this Agreement
even though not made on the same day as the other Advances comprising such
Borrowing.

        (d)    Lender Obligations Several.    The failure of any Lender to make
the Advance to be made by it as part of any Borrowing shall not relieve any
other Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

        Section 2.02    Intentionally Omitted.    

        Section 2.03    Intentionally Omitted.    

        Section 2.04    Reduction of the Commitments.    

        (a)  The Borrower shall have the right, upon at least five Business
Days' irrevocable notice to the Agent, to terminate in whole or reduce ratably
in part the unused portion of the Commitments; provided that each partial
reduction shall be in the aggregate amount of $1,000,000 or in integral
multiples of $1,000,000 in excess thereof.

        (b)  Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender's Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.

14

--------------------------------------------------------------------------------


        Section 2.05    Prepayment of Advances.    

        (a)    Optional.    The Borrower may prepay the Advances, without
premium or penalty, after giving, by 12:00 p.m. (New York time) on the same
Business Day, irrevocable prior written notice to the Agent stating the proposed
date and aggregate principal amount of such prepayment. If any such notice is
given, the Borrower shall prepay the Advances in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided that each
partial prepayment shall be made in an amount not less than $1,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining aggregate
principal balance outstanding). Full prepayments of the Subordinated Obligations
are permitted without restriction of amounts. Notwithstanding the foregoing, no
prepayment of the Subordinated Obligations that is inconsistent with the rights
and obligations of the Senior Agent and the Senior Lenders under the
Intercreditor and Subordinate Agreement shall be permitted.

        (b)    Reduction of Commitments.    On the date of each reduction of the
aggregate Commitments pursuant to Section 2.04, the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances to the extent,
if any, that the aggregate unpaid principal amount of all Advances exceeds the
aggregate Commitments, as so reduced. Each prepayment pursuant to this
Section 2.05(b) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment. Each prepayment under this Section 2.05(b) shall
be applied to the Advances as provided in Section 2.10(a).

        (c)    No Additional Right.    The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower.

        Section 2.06    Repayment of Advances.    The Borrower shall repay to
the Agent for the ratable benefit of the Lenders the outstanding principal
amount of each Advance, together with any accrued interest on the Maturity Date
or such earlier date pursuant to Section 7.02 or Section 7.03.

        Section 2.07    Intentionally Omitted.    

        Section 2.08    Intentionally Omitted.    

        Section 2.09    Interest.    

        (a)  The Borrower shall pay interest on the unpaid principal amount of
each Advance made by each Lender from the date of such Advance until such
principal amount shall be paid in full, at a rate per annum equal at all times
to 10.75% (the "Fixed Rate"), payable quarterly in arrears on the last day of
each January, April, July and October, beginning April 30, 2003 (each an
"Interest Payment Date") and on the Maturity Date, provided that upon the
occurrence and continuance of an Event of Default, such Advances shall bear
interest from the date on which such Event of Default occurred until such Event
of Default has been cured or waived, payable on demand, at a rate per annum
equal at all times to the Fixed Rate plus 2.00%. On any Interest Payment Date
occurring on or before October 2004, the Borrower shall have the absolute right
to pay 50% of all accrued interest on the Advances in kind, instead of in cash.
In the event any accrued interest due on any particular Interest Payment Date is
paid in kind, it shall be deemed an advance of principal under the Subordinated
Notes and, as of the Interest Payment Date, shall be added to the outstanding
principal balance of the Subordinated Notes (notwithstanding that the
outstanding principal balance may exceed, in the aggregate, the face amount of
the Subordinated Notes). In order to exercise its option to pay interest in kind
under this Section 2.09(a), the Borrower shall, on or at any time before the
applicable Interest Payment Date, deliver written notice to the Agent, executed
by a Responsible Officer of the Borrower, specifying its election to pay
interest in kind. Should the Borrower fail to deliver such written notice in a
timely fashion, the Borrower shall be deemed to have irrevocably elected to make
payment of such accrued

15

--------------------------------------------------------------------------------


interest in cash. In the event that the Borrower elects to pay interest in kind,
such interest shall be calculated at the Fixed Rate.

        (b)    Usury Recapture.    

          (i)  If, with respect to any Lender, the effective rate of interest
contracted for under the Subordinated Loan Documents, including the stated rates
of interest and fees contracted for hereunder and any other amounts contracted
for under the Subordinated Loan Documents which are deemed to be interest, at
any time exceeds the Maximum Rate, then the outstanding principal amount of the
loans made by such Lender hereunder shall bear interest at a rate which would
make the effective rate of interest for such Lender under the Subordinated Loan
Documents equal the Maximum Rate until the difference between the amounts which
would have been due at the stated rates and the amounts which were due at the
Maximum Rate (the "Lost Interest") has been recaptured by such Lender.

        (ii)  If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Lender pursuant to the preceding
paragraph (i), then, to the extent permitted by law, for the loans made
hereunder by such Lender the interest rates charged under this Section 2.09
shall be retroactively increased such that the effective rate of interest under
the Subordinated Loan Documents was at the Maximum Rate since the effectiveness
of this Agreement to the extent necessary to recapture the Lost Interest not
recaptured pursuant to the preceding sentence and, to the extent allowed by law,
the Borrower shall pay to such Lender the amount of the Lost Interest remaining
to be recaptured by such Lender.

        (iii)  NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT
AND THE SUBORDINATED LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH
LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY LAWS.
ACCORDINGLY, IF ANY LENDER CONTRACTS FOR, CHARGES, OR RECEIVES ANY CONSIDERATION
WHICH CONSTITUTES INTEREST IN EXCESS OF THE MAXIMUM RATE, THEN ANY SUCH EXCESS
SHALL BE CANCELED AUTOMATICALLY AND, IF PREVIOUSLY PAID, SHALL AT SUCH LENDER'S
OPTION BE APPLIED TO THE OUTSTANDING AMOUNT OF THE ADVANCES MADE HEREUNDER BY
SUCH LENDER OR BE REFUNDED TO THE BORROWER.

        Section 2.10    Payments and Computations.    

        (a)    Payment Procedures.    The Borrower shall make each payment under
this Agreement and under the Subordinated Notes not later than 12:00 p.m. (New
York time) on the day when due in Dollars to the Agent at the location referred
to in the Subordinated Notes (or such other location as the Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind. The Agent shall promptly thereafter cause
to be distributed like funds relating to the payment of principal, interest or
fees ratably (other than amounts payable solely to the Agent or a specific
Lender pursuant to Section 2.13, Section 2.14, Section 9.05 or Section 10.07,
but after taking into account payments effected pursuant to Section 10.04) in
accordance with each Lender's Pro Rata Share to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.

        (b)    Computations.    All computations of interest based on the Fixed
Rate and of fees shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Federal Funds Rate shall be made by the Agent, on the basis of a year of
360 days, in each case for the actual number of days (including the first day,
but excluding the last day)

16

--------------------------------------------------------------------------------


occurring in the period for which such interest or fees are payable. Each
determination by the Agent of an interest rate or fee shall be conclusive and
binding for all purposes, absent manifest error.

        (c)    Non-Business-Day Payments.    Whenever any payment shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be.

        (d)    Agent Reliance.    Unless the Agent shall have received written
notice from the Borrower prior to the date on which any payment is due to the
Lenders that the Borrower shall not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
and the Agent may, in reliance upon such assumption, cause to be distributed to
each Lender on such date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender, together with interest, for each day from the date
such amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate for such day.

        Section 2.11    Sharing of Payments, Etc.    If any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set off, or otherwise) on account of the Advances made by it in excess of its
Pro Rata Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall notify the Agent and forthwith purchase from the
other Lenders such participations in the Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender's ratable share (according to the
proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender's ratable share (according to the proportion of (i) the amount of such
Lender's required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of set
off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

        Section 2.12    Intentionally Omitted.    

        Section 2.13    Increased Costs.    If any Lender determines in good
faith that compliance with any law or regulation or any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital is increased by or based upon the existence of
such Lender's commitment to lend and other commitments of this type, then, upon
30 days' prior written notice by such Lender (with a copy of any such demand to
the Agent), the Borrower shall immediately pay to the Agent for the account of
such Lender from time to time as specified by such Lender additional amounts
sufficient to compensate such Lender for the reduced rate of return on that
capital of such Lender, in light of such circumstances, to the extent that such
Lender reasonably determines such increase in capital to be allocable to the
existence of such Lender's commitment to lend under this Agreement. A
certificate as to such amounts and detailing the calculation of such amounts
submitted to the Borrower by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

17

--------------------------------------------------------------------------------


        Section 2.14    Taxes.    

        (a)    No Deduction for Certain Taxes.    Any and all payments by the
Borrower shall be made, in accordance with Section 2.10, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Agent, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Agent (as the case may be) is organized or any
political subdivision of the jurisdiction (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as "Taxes") and, in the case of each Lender, Taxes by the
jurisdiction of such Lender's Applicable Lending Office or any political
subdivision of such jurisdiction. If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14), such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made; provided that if the Borrower's obligation to deduct or
withhold Taxes is caused solely by such Lender's or the Agent's failure to
provide the forms described in Section 2.14(d) and such Lender or the Agent
could have provided such forms, no such increase shall be required; (ii) the
Borrower shall make such deductions; and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

        (b)    Other Taxes.    In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Subordinated Notes, or the other Subordinated Loan Documents
(hereinafter referred to as "Other Taxes").

        (c)    Indemnification.    THE BORROWER INDEMNIFIES EACH LENDER AND THE
AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE UNDER THIS SECTION 2.14) PAID BY SUCH LENDER OR THE AGENT (AS THE CASE
MAY BE) AND ANY LIABILITY (INCLUDING INTEREST AND EXPENSES) ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY ASSERTED UNLESS THE PAYMENT OF SUCH TAXES OR OTHER TAXES WERE NOT
CORRECTLY OR LEGAL ASSERTED AND SUCH LENDER'S PAYMENT OF SUCH TAXES OR OTHER
TAXES WAS THE RESULT OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. EACH PAYMENT
REQUIRED TO BE MADE BY THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE
MADE TO THE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION
WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM
THE AGENT ON BEHALF OF ITSELF AS AGENT OR ANY SUCH LENDER. IF ANY LENDER, THE
AGENT RECEIVES A REFUND IN RESPECT OF ANY TAXES PAID BY THE BORROWER UNDER THIS
PARAGRAPH (C), SUCH LENDER OR THE AGENT, AS THE CASE MAY BE, SHALL PROMPTLY PAY
TO THE BORROWER THE BORROWER'S SHARE OF SUCH REFUND.

18

--------------------------------------------------------------------------------




        (d)    Foreign Lender Withholding Exemption.    Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
agrees that upon the request of the Borrower it shall deliver to the Borrower
and the Agent (i) two duly completed copies of United States Internal Revenue
Service Form W8-ECI, W8-IMY or W8-BEN or successor applicable form, as the case
may be, certifying in each case that such Lender is entitled to receive payments
under this Agreement and the Subordinated Notes payable to it, without deduction
or withholding of any United States federal income taxes, (ii) if applicable, an
Internal Revenue Service Form W 9 or successor applicable form, as the case may
be, to establish an exemption from United States backup withholding tax, and
(iii) any other governmental forms which are necessary or required under an
applicable tax treaty or otherwise by law to reduce or eliminate any withholding
tax, which have been reasonably requested by the Borrower. If an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any delivery required by the preceding
sentence would otherwise be required which renders all such forms inapplicable
or which would prevent any Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Borrower and the Agent that
it is not capable of receiving payments without any deduction or withholding of
United States federal income tax, and in the case of a Form W-9 establishing an
exemption from United States backup withholding tax, such Lender shall not be
required to deliver such form. The Borrower shall withhold tax at the rate and
in the manner required by the laws of the United States with respect to payments
made to a Lender failing to timely provide the requisite Internal Revenue
Service forms. For any period with respect to which a Lender has failed to
provide the Borrower and the Agent with the appropriate form pursuant to this
Section 2.14(d) (unless such failure is due to a change in treaty or Legal
Requirement occurring subsequent to the date on which a form originally was
required to be provided), such Lender, as applicable, shall not be entitled to
indemnification under Section 2.14(c) with respect to Taxes imposed by the
United States which taxes would not have been imposed but for such failure to
provide such forms; provided that should a Lender, which is otherwise exempt
from or subject to a reduced rate of withholding tax becomes subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as such Lender shall reasonable request to assist such Lender to
recover such Taxes.


ARTICLE III

CONDITIONS OF LENDING


        Section 3.01    Conditions Precedent to Closing Date.    The Closing
Date shall occur upon the satisfaction of the following conditions precedent
that:

        (a)    Documentation.    The Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Agent and the Lenders, and, where applicable, in sufficient copies for each
Lender:

          (i)  this Agreement;

        (ii)  a Subordinated Note payable to the order of each Lender in the
amount of its Commitment

        (iii)  a Second Security Agreement executed by the Borrower and each of
its Subsidiaries;

        (iv)  a Second Pledge Agreement executed by Brigham Exploration and the
General Partner;

        (v)  the Second Mortgage Amendments and any additional Second Mortgages
that may be required pursuant to Section 5.11;

        (vi)  copies of the Borrower's insurance policies that name the Senior
Agent as loss payee or additional insured, as applicable, and the Agent as
additional insured, certified by the

19

--------------------------------------------------------------------------------




Borrower's insurance broker as true and correct copies thereof, and which are
otherwise satisfactory to the Agent;

      (vii)  a favorable opinion dated as of the Closing Date of Thompson &
Knight L.L.P., counsel to the Credit Parties, in form and substance satisfactory
to the Agent covering such matters as any Lender through the Agent may
reasonably request;

      (viii)  a favorable opinion dated as of the date of the Closing Date of
Mahaffey & Gore, P.C., Oklahoma counsel to the Credit Parties, in form and
substance reasonably satisfactory to the Agent;

        (ix)  copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of the General
Partner (on behalf of the Borrower) of (A) the resolutions of the applicable
governing body of the Borrower approving the Subordinated Loan Documents to
which the Borrower is a party, (B) the organizational documents of the Borrower,
and (C) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Subordinated
Notes, the Subordinated Security Instruments and the other Subordinated Loan
Documents to which the Borrower is a party;

        (x)  certificates of a Responsible Officer or the secretary or an
assistant secretary of the General Partner certifying the names and true
signatures of the officers of the General Partner authorized to sign on behalf
of the Borrower this Agreement, the Subordinated Notes, the Subordinated
Security Instruments and the other Subordinated Loan Documents to which the
Borrower is a party;

        (xi)  copies, certified as of the date of this Agreement by a
Responsible Officer or the secretary or an assistant secretary of each Guarantor
(A) the resolutions of the applicable governing body of such Guarantor approving
the Subordinated Loan Documents to which it is a party, (B) the organizational
documents of such Guarantor, and (C) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, the Subordinated Security Instruments, and the other
Subordinated Loan Documents to which such Guarantor is a party;

      (xii)  a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign this Agreement, the Subordinated Security Instruments and the
other Subordinated Loan Documents to which such Guarantor is a party;

      (xiii)  certificates from the appropriate Governmental Authority
certifying as to the good standing, existence and authority of each of the
Credit Parties in all jurisdictions where required by the Agent;

      (xiv)  a certificate dated as of the date of this Agreement from the
Responsible Officer of the General Partner stating that (A) all representations
and warranties of the Borrower set forth in this Agreement are true and correct
in all material respects; (B) no Default has occurred and is continuing; and
(C) the conditions in this Section 3.01 have been met;

      (xv)  the Intercreditor and Subordination Agreement;

      (xvi)  results of lien, tax and judgment searches of the UCC Records of
the Secretary of State and applicable counties of the States of Delaware,
Oklahoma and Texas from a source acceptable to the Agent and reflecting no Liens
against any of the Collateral as to which perfection of a Lien is accomplished
by the filing of a financing statement other than in favor of the Agent, other
than Permitted Liens;

20

--------------------------------------------------------------------------------




    (xvii)  appropriate UCC-1 Financing Statements covering the Collateral for
filing with the appropriate authorities and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in such
Collateral;

    (xviii)  the Side Letter Agreement; and

      (xix)  such other documents, governmental certificates, agreements and
lien searches as the Agent or any Lender may reasonably request.

        (b)    Due Diligence.    The Agent and the Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Borrower and its
Subsidiaries, including, but not limited, to a review of their Oil and Gas
Properties, Subordinated Debt, and all legal, financial, accounting,
governmental, environmental, tax and regulatory matters, and fiduciary aspects
of the proposed financing.

        (c)    Payment of Fees.    On the date of this Agreement, the Borrower
shall have paid all costs and expenses that have been invoiced and are payable
pursuant to Section 10.04.

        (d)    Delivery of Financial Statements.    The Agent and the Lenders
shall have received true and correct copies of (i) the Financial Statements, and
(ii) such other financial information as the Agent or any Lender may reasonably
request.

        (e)    No Default.    No Default shall have occurred and be continuing.

        (f)    Representations and Warranties.    The representations and
warranties contained in Article IV and in each other Subordinated Loan Document
shall be true and correct in all respects.

        (g)    Material Adverse Change.    No event or circumstance that could
cause a Material Adverse Change shall have occurred.

        (h)    No Proceeding or Litigation; No Injunctive Relief.    Except as
described in Schedule 4.07, no action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court shall have been entered against the Borrower or any of
its Subsidiaries.

        (i)    Consents, Licenses, Approvals, etc.    The Agent shall have
received true copies (certified to be such by a Responsible Officer the Borrower
or other appropriate Credit Party) of all consents, licenses and approvals
required in accordance with applicable Legal Requirements, or in accordance with
any document, agreement, instrument or arrangement to which any Credit Party is
a party, in connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Subordinated Loan Documents. In
addition, the Credit Parties shall have all such material consents, licenses and
approvals required in connection with the continued operation of the Credit
Parties, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on this Agreement and the actions contemplated hereby.

        (j)    Senior Credit Agreement.    The conditions precedent set forth in
Section 3.01 of the Senior Credit Agreement shall have been contemporaneously
herewith satisfied or waived as of the Closing Date. The Borrower shall have
delivered copies of the Senior Loan Documents on or before the Closing Date.

        (k)    Subordinated Security Instruments.    The Agent shall have
received all appropriate evidence required by the Agent and the Lenders in their
sole discretion necessary to determine that arrangements have been made for the
Agent (for its benefit and the benefit of the Lenders)

21

--------------------------------------------------------------------------------




to have an Acceptable Security Interest in the Collateral and that all actions
or filings necessary to protect, preserve and validly perfect such Liens have
been made, taken or obtained (or will be upon the filing and recording of the
appropriate Subordinated Security Instruments), as the case may be, and are in
full force and effect.

        (l)    Title.    The Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties included in the Borrowing Base and
that such Oil and Gas Properties constitute a percentage of such Collateral
reasonably satisfactory to the Agent.

        Section 3.02    Conditions Precedent to All Borrowings.    The
obligation of each Lender to make an Advance on the occasion of each Borrowing
shall be subject to the further conditions precedent that on the date of such
Borrowing:

        (a)  the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing or notice of payment in kind and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):

          (i)  the representations and warranties contained in Article IV of
this Agreement and the representations and warranties contained in the
Subordinated Security Instruments, the Guaranties, and each of the other
Subordinated Loan Documents are true and correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds from such Borrowing, as though
made on and as of such date (unless such representations and warranties are
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respect as of such
earlier date);

        (ii)  no Default has occurred and is continuing or would result from
such Borrowing or from the application of the proceeds therefrom; and

        (b)  the Agent shall have received such other approvals, opinions, or
documents reasonably deemed necessary or desirable by any Lender as a result of
circumstances occurring after the date of this Agreement, as any Lender through
the Agent may reasonably request.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


        Each Credit Party jointly and severally represents and warrants as
follows:

        Section 4.01    Corporate Existence; Subsidiaries.    Each of the Credit
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of Property or
conduct of its business requires such qualification and where the failure to so
qualify could reasonably be expected to cause a Material Adverse Change. As of
the Closing Date, the Credit Parties have no Subsidiaries other than those
listed on Schedule 4.01.

        Section 4.02    Corporate Power.    The execution, delivery, and
performance by each Credit Party of this Agreement, the Subordinated Notes, and
the other Subordinated Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby (a) are within
such Credit Party's powers, (b) have been duly authorized by all necessary
governing action, (c) do not contravene (i) such Credit Party's governance
documents or (ii) any Legal Requirement or any material contractual restriction
binding on or affecting such Credit Party, and (d) will not result in or require
the creation or imposition of any Lien upon any of the material Property of any
Credit Party prohibited by this Agreement. At the time of each Advance, such
Advance and the use of the proceeds of such Advance will (A) be within the
Borrower's limited partnership powers, (B) have been duly authorized

22

--------------------------------------------------------------------------------


by all necessary partnership action, (C) not contravene (i) the Borrower's
limited partnership agreement or other organizational documents or (ii) any
Legal Requirement or any material contractual restriction of any material
agreement binding on or affecting the Borrower and (D) not result in or require
the creation or imposition of any Lien upon any of the material Property of any
Credit Party prohibited by this Agreement.

        Section 4.03    Authorization and Approvals.    No consent, order,
authorization, or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person is required for the due
execution, delivery, and performance by any Credit Party of this Agreement, the
Subordinated Notes, or the other Subordinated Loan Documents to which such
Credit Party is a party or the consummation of the transactions contemplated
hereby or thereby. At the time of each Borrowing, no authorization or approval
or other action by, and no notice to or filing with, any Governmental Authority
will be required for such Borrowing or the use of the proceeds of such
Borrowing.

        Section 4.04    Enforceable Obligations.    This Agreement, the
Subordinated Notes, and the other Subordinated Loan Documents to which each
Credit Party is a party have been duly executed and delivered by such Credit
Party. Each Subordinated Loan Document to which each Credit Party is a party is
the legal, valid, and binding obligation of such Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors' rights generally
and by general principles of equity.

        Section 4.05    Financial Statements.    

        (a)  The Borrower has delivered to the Agent and the Lenders the
Financial Statements, and the Financial Statements are correct and complete in
all material respects and present fairly the consolidated financial condition of
the Credit Parties as of their respective dates and for their respective periods
in accordance with GAAP, applied on a consistent basis. As of the date of the
Financial Statements, there were no material Debt, trade payables, contingent
obligations, liabilities for taxes, unusual forward or long term commitments, or
unrealized or anticipated losses of any Credit Party, except as disclosed
therein and adequate reserves for such items have been made in accordance with
GAAP.

        (b)  Since December 31, 2002, no event or circumstance that could
reasonably be expected to cause a Material Adverse Change has occurred.

        (c)  Each of the Credit Parties is Solvent.

        Section 4.06    True and Complete Disclosure.    All written information
(whether delivered before or after the Closing Date) furnished by or on behalf
of any Credit Party to any Lender or the Agent for purposes of or in connection
with this Agreement, any other Subordinated Loan Document or any transaction
contemplated hereby or thereby, when taken as a whole, is true and accurate in
all material respects on the date as of which such information is dated or
certified (or, if not dated and certified, as of the date as of which such
information is provided) and does not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
contained therein not materially misleading at such time. All projections,
estimates and pro-forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates and pro-forma
financial information were furnished, but the Credit Parties do not represent
and warrant that such projections, estimates or pro forma information is (or
will ultimately prove to have been) accurate.

        Section 4.07    Litigation.    There is no pending or, to the knowledge
of any Responsible Officer of any Credit Party, threatened action or proceeding
affecting any of the Credit Parties before any court, Governmental Authority or
arbitrator which (a) both (i) involves the possibility of any judgment or

23

--------------------------------------------------------------------------------


liability against any Credit Party not fully covered by insurance (except for
normal deductibles and (ii) could reasonably be expected to be cause a Material
Adverse Change or (b) purports to affect the legality, validity, binding effect
or enforceability of this Agreement, any Subordinated Note, or any other
Subordinated Loan Document. Additionally, there is no pending or, to the
knowledge of any Responsible Officer of any Credit Party, threatened action or
proceeding instituted against any Credit Party which seeks to adjudicate such
Credit Party as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its Property.

        Section 4.08    Taxes.    

        (a)    Reports and Payments.    All Returns (as defined below in
Section 4.08(c)) required to be filed by or on behalf of any Credit Party or any
member of the Controlled Group (hereafter collectively called the "Tax Group")
have been duly filed on a timely basis or appropriate extensions have been
obtained and such Returns are and will be true, complete and correct in all
material respects; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other Taxes will be payable by the Tax Group with respect
to items or periods covered by such Returns, except where any obligation is
being contested in good faith and by appropriate proceedings and after adequate
reserves for such items have been made in accordance with GAAP. The reserves for
accrued Taxes reflected in the financial statements delivered to the Lenders
under this Agreement are adequate in the aggregate for the payment of all unpaid
Taxes, whether or not disputed, for the period ended as of the date thereof and
for any period prior thereto, and for which the Tax Group may be liable in its
own right, as withholding agent or as a transferee of the assets of, or
successor to, any Person.

        (b)    Taxes Definition.    "Taxes" in this Section 4.08 shall mean all
taxes, charges, fees, levies, or other assessments imposed by any federal,
state, local, or foreign taxing authority, including without limitation, income,
gross receipts, excise, real or personal property, sales, occupation, use,
service, leasing, environmental, value added, transfer, payroll, and franchise
taxes (and including any interest, penalties, or additions to tax attributable
to or imposed on with respect to any such assessment).

        (c)    Returns Definition.    "Returns" in this Section 4.08 shall mean
any federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

        Section 4.09    Pension Plans.    All Plans are in compliance in all
material respects with all applicable provisions of ERISA. No Termination Event
has occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No "accumulated funding deficiency" (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. The present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits. None of the Credit Parties or any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any withdrawal liability. As of the most recent
valuation date applicable thereto, none of the Credit Parties or any member of
the Controlled Group would become subject to any liability under ERISA if any
Credit Party or any member of the Controlled Group received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this

24

--------------------------------------------------------------------------------


Agreement and current factual circumstances, no Credit Party has reason to
believe that the annual cost during the term of this Agreement to any Credit
Party or any other member of the Controlled Group for post-retirement benefits
to be provided to the current and former employees of the Borrower or any member
of the Controlled Group under welfare benefit plans (as defined in Section 3(1)
of ERISA) could, in the aggregate, reasonably be expected to cause a Material
Adverse Change.

        Section 4.10    Condition of Property; Casualties.    

        (a)  Subject to the matters set forth in Schedule 4.10, each of the
Borrower and its Subsidiaries has good and indefeasible title to all of its Oil
and Gas Properties evaluated in any Engineering Report, free and clear of all
Liens except for Permitted Liens. Brigham Exploration has good and defensible
title to all of the Equity Interests in the General Partner and, directly and
indirectly, all of the ownership interests in the Limited Partners, except for
Permitted Liens. Each of the General Partner and the Limited Partners has good
and defensible title to all of the Equity Interests in the Borrower, except for
Permitted Liens.

        (b)  The quantum and nature of the interest of the Borrower and its
Subsidiaries in and to its Hydrocarbon Interests as set forth in each
Engineering Report includes the entire interest of the Borrower and its
Subsidiaries in such Hydrocarbon Interests as of the date of such Engineering
Report and are complete and accurate in all material respects as of the date of
such Engineering Report; and there are no "back-in" or "reversionary" interests
held by third parties which could materially reduce the interest of the Borrower
and its Subsidiaries in such Hydrocarbon Interests except as taken into account
in such Engineering Report. The ownership of the Hydrocarbon Interests held by
the Borrower and its Subsidiaries shall not in any material respect obligate any
such Person to bear the costs and expenses relating to the maintenance,
development or operations of such Hydrocarbon Interests in an amount in excess
of the working interest of such Person in each such Hydrocarbon Interest set
forth in the most recent Engineering Report.

        (c)  All leases and agreements comprising the Borrower's and its
Subsidiaries' Oil and Gas Properties necessary for the conduct of business of
the Borrower and its Subsidiaries are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such leases, instruments or agreements which would affect in any
material respect the conduct of the business of the Borrower and its
Subsidiaries. Neither the Borrower or any of its Subsidiaries nor, to the
knowledge of the Borrower, any other party to any leases, instruments or
agreements comprising its Oil and Gas Properties evaluated in any Engineering
Report, has given or threatened to give notice of any default under or inquiry
into any possible default under, or action to alter, terminate, rescind or
procure a judicial reformation of, any such lease, instrument or agreement.
Except as set forth on Schedule 4.10 or as otherwise disclosed in writing to the
Agent, neither the Borrower nor any of its Subsidiaries is subject to any
obligation to drill additional wells, finance the drilling of additional wells,
or conduct additional operations in order to earn or continue to own any
Significant PUD Location or any other proved developed producing reserves or
proved developed nonproducing reserves evaluated in any Engineering Report.

        (d)  The Properties presently owned, leased or licensed by the Borrower
and its Subsidiaries, including, without limitation, all leases, easements,
rights of way, and contractual rights, include all Properties necessary to
permit the Borrower and its Subsidiaries to conduct their business in all
material respects in the same manner as its business has been conducted prior to
the Closing Date.

        (e)  All of the Properties of the Borrower and its Subsidiaries that are
reasonably necessary for the operation of their business are in good repair,
working order and condition in all material respects and are maintained in
accordance with prudent business standards. Since the date of the most recent
financial statements delivered pursuant to Section 5.06(a), neither the business
nor the Properties of

25

--------------------------------------------------------------------------------


the Credit Parties, taken as a whole, has been materially and adversely affected
as a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, Permits, or concessions by a Governmental
Authority, riot, activities of armed forces, or acts of God or of any public
enemy.

        (f)    Except as set forth on Schedule 4.10 or as otherwise disclosed in
writing to the Administrative Agent:

          (i)  In each case only with respect to any of the Borrower's and its
Subsidiaries' Oil and Gas Properties that have been assigned a discounted
present value equal to or in excess of $2,000,000 in any Engineering Report,
(A) all rentals, royalties, overriding royalties, shut-in royalties and other
payments due under or with respect to any such Hydrocarbon Interests evaluated
in any Engineering Report have been properly and timely paid in the ordinary
course of business and (B) all material expenses payable under the terms of the
contracts and agreements comprising such Oil and Gas Properties (other than
those described above in clause (A)) have been properly and timely paid in the
ordinary course of business except in each case (1) where such payments are
being contested in good faith by appropriate proceedings and for which adequate
reserves complying with GAAP have been made or (2) for payments the late payment
of which could not reasonably be expected to cause a termination or forfeiture
of any of the Borrower's or its Subsidiaries' rights under any such leases,
instruments or agreements comprising any such Oil and Gas Properties or
otherwise, individually or in the aggregate, cause a Material Adverse Change;

        (ii)  All of the proceeds from the sale of Hydrocarbons produced from
the Borrower's and its Subsidiaries' Hydrocarbon Interests are being properly
and timely paid to the Borrower without suspense, other than any such proceeds
the late payment or non-payment of which could not reasonably be expected to
cause a Material Adverse Change or materially adversely affect the value of the
Collateral taken as a whole; and

        (iii)  No material amount of proceeds that has been received by any
Credit Party from the sale of Hydrocarbons produced from the Oil and Gas
Properties evaluated in any Engineering Report is subject to any claim for any
refund or refund obligation, except as permitted under Section 4.14 or
Section 6.13.

        Section 4.11    Security Instruments.    

        (a)  The provisions of each of the Second Pledge Agreements delivered to
the Agent are effective to create in favor of the Agent, for the ratable benefit
of the Lenders, a legal, valid and enforceable security interest in the Pledged
Collateral (as defined therein) and proceeds thereof and upon the filing of
UCC-1 Financing Statements with the secretary of state of each jurisdiction of
formation for each of the grantors party thereto, the Second Pledge Agreements
shall constitute an Acceptable Security Interest in all right, title and
interest of the applicable Credit Party in such Pledged Collateral and the
proceeds thereof.

        (b)  On the Closing Date, the Equity Interests listed on Schedule I to
each of the Second Pledge Agreements will constitute all the issued and
outstanding Equity Interests in the Borrower, the General Partner, the Limited
Partners, and the direct and indirect Subsidiaries of the Borrower; all such
Equity Interests have been duly and validly issued and are fully paid and
nonassessable; and the relevant pledgor of said shares is the record and
beneficial owner of said shares.

        (c)  The provisions of each Second Mortgage will be effective to grant
to the Agent, for the ratable benefit of the Lenders, legal, valid and
enforceable mortgage liens on all of the right, title and interest of the
Borrower and its Subsidiaries in the mortgaged property described therein. Once
each such Second Mortgage has been recorded in the appropriate recording office,
such Second Mortgage will constitute an Acceptable Security Interest in such
mortgaged property.

26

--------------------------------------------------------------------------------


        (d)  The provisions of each Second Security Agreement delivered to the
Agent are effective to create in favor of the Agent, for the ratable benefit of
the Lenders, a legal, valid and enforceable security interest in the collateral
described therein and proceeds thereof and, upon the filing of UCC-1 Financing
Statements with the secretary of state of each jurisdiction of formation for
each of the grantors party thereto, each Second Security Agreement shall
constitute an Acceptable Security Interest in all right, title and interest of
the applicable Credit Party in such collateral and the proceeds thereof.

        (e)  On the Closing Date all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Subordinated
Security Instruments will have been made, obtained and taken in all relevant
jurisdictions (or are the subject of arrangements, satisfactory to the Agent, to
be made, obtained or taken on or promptly after the Closing Date). No other
filings or recordings are required in order to perfect the security interests
created under any Subordinated Security Instruments.

        Section 4.12    No Burdensome Restrictions; No Defaults.    

        (a)  Neither the Borrower nor any of its Subsidiaries is a party to any
indenture, loan, or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation that could reasonably be expected to
cause a Material Adverse Change. Neither the Borrower nor any of its
Subsidiaries is in default nor has any event or circumstance occurred which, but
the expiration of any grace period or the giving of notice, or both, would
constitute a default under (i) the Senior Credit Agreement or (ii) any other
material contract, agreement, lease, or other instrument to which such Credit
Party is a party which default could reasonably be expected to cause a Material
Adverse Change. None of the Credit Parties has received any notice of default
under any material contract, agreement, lease, or other instrument to which such
Credit Party is a party.

        (b)  No Default has occurred and is continuing.

        Section 4.13    Environmental Condition.    Other than exceptions to any
of the following that would not reasonably be expected to cause a Material
Adverse Change or materially adversely affect the value of the Collateral taken
as a whole:

        (a)    Permits, Etc.    With respect to its Oil and Gas Properties for
which such Credit Party is the operator and with respect to its Oil and Gas
Properties that are operated by operators other than the Borrower or a
Subsidiary, to the best of its knowledge, in all material respects, each of the
Credit Parties (i) has obtained all Environmental Permits necessary for the
ownership and operation of any and all of their respective Properties and the
conduct of their respective businesses; (ii) have at all times been and are in
compliance with all terms and conditions of such Permits and with all other
requirements of applicable Environmental Laws and other Legal Requirements;
(iii) have not received notice of any violation or alleged violation of any
Environmental Law or any such Permit; and (iv) are not subject to any actual or
contingent Environmental Claim with respect to such Properties.

        (b)    Certain Liabilities.    None of the present or, to the best
knowledge of any Credit Party, previously owned or operated Property of any of
the Credit Parties, wherever located, (i) has been placed on or proposed to be
placed on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, other than a Permitted Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of its Subsidiaries, wherever located;
or (iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations that has caused at the site or at any
third party site any condition that has resulted in or could reasonably be
expected to result in the need for Response.

27

--------------------------------------------------------------------------------



        (c)    Certain Actions.    Without limiting the foregoing, (i) all
necessary notices have been properly filed, and no further action is required
under current Environmental Law as to each Response or other restoration or
remedial project undertaken by the Borrower or its Subsidiaries or any of their
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) there is no present and, to the Borrower's knowledge, future
liability, if any, of the Borrower and its Subsidiaries which could reasonably
be expected to arise in connection with requirements under Environmental Laws.

        Section 4.14    Gas Contracts.    Except as set forth in the most recent
Engineering Report or in Schedule 4.14, on a net basis there are no material gas
imbalances, material take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower and its Subsidiaries (or, in the case of Oil
and Gas Properties operated by operators other than the Borrower or its
Subsidiaries, to the Borrower's knowledge after reasonable investigation) that
would require the Borrower and its Subsidiaries to deliver 2.5% or more of the
aggregate calendar quarter production from the Borrower's and its Subsidiaries'
Hydrocarbons produced on a calendar quarter basis from their Hydrocarbon
Interests at some future time without then or thereafter receiving full payment
therefor.

        Section 4.15    Compliance with Laws.    Except for any failure to
comply with any of the foregoing which would not reasonably be expected to cause
a Material Adverse Change, each of the Credit Parties has (a) complied with all
applicable Legal Requirements of any Governmental Authority having jurisdiction
over the conduct of their respective businesses or the ownership of their
respective Property and (b) obtained all Permits that are necessary for the
ownership of any of its Properties or the conduct of their business. Other than
immaterial exceptions to any of the following: (i) the prices being received by
the Borrower and its Subsidiaries for the production of Hydrocarbons do not
violate any material provision of any contract or agreement comprising the Oil
and Gas Properties of the Borrower and its Subsidiaries or any Legal
Requirement, (ii) where applicable, all of the wells located on the Borrower's
and its Subsidiaries' Hydrocarbon Interests and production of Hydrocarbons
therefrom have been properly classified under appropriate governmental
regulations, (iii) all necessary regulatory filings have been properly made in
connection with the drilling, completion and operation of the wells on or
attributable to the Borrower's and its Subsidiaries' Hydrocarbon Interests and
all other operations related thereto and (iv) all production and sales of the
Borrower's and its Subsidiaries' Hydrocarbons produced or sold from the
Borrower's and its Subsidiaries' Hydrocarbon Interests have been made in
accordance with any applicable allowables (plus permitted tolerances) imposed by
any Governmental Authorities.

        Section 4.16    Hedging Agreements.    Schedule 4.16 sets forth, as of
the Closing Date, a true and complete list of all Interest Hedge Agreements and
Hydrocarbon Hedge Agreements of the Borrower and each of its Subsidiaries,
setting forth the type, term, effective date, termination date and notional
amounts or volumes, and the counterparty to each such agreement.

        Section 4.17    Material Agreements.    Schedule 4.17 sets forth a
complete and correct list of all material agreements, leases, indentures,
purchase agreements, obligations in respect of letters of credit, guarantees,
joint venture agreements, and other instruments in effect or to be in effect as
of the Closing Date (other than the agreements set forth in Schedule 4.16)
providing for, evidencing, securing or otherwise relating to any material Debt
of the Borrower or any of its Subsidiaries, and all obligations of the Borrower
or any of its Subsidiaries to issuers of surety or appeal bonds (other than
operator's bonds, plugging and abandonment bonds, and similar surety obligations
obtained in the ordinary course of business) issued for the account of the
Borrower or any of its Subsidiaries, and such list correctly sets forth the
names of the debtor or lessee and creditor or lessor with respect to the Debt or
lease obligations outstanding or to be outstanding and the Property subject to
any Lien securing such Debt or lease obligation.

28

--------------------------------------------------------------------------------


        Section 4.18    Organizational Documents.    The Partnership Agreement
has not been terminated, is in full force and effect as of the Closing Date and
no default has occurred and is continuing thereunder that could reasonably be
expected to cause a Material Adverse Change.

        Section 4.19    Guarantors.    All of the Borrower's Subsidiaries are
Guarantors under Article VIII.

        Section 4.20    Insurance.    Each of the Borrower and its Subsidiaries
carry insurance required under Section 5.02.

        Section 4.21    Use of Proceeds.    The proceeds of the Advances will be
used by the Borrower for the purposes described in Section 5.10. The Borrower is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

        Section 4.22    Investment Company Act.    Neither Brigham Exploration
nor any of its Subsidiaries is an "investment company" or a company "controlled"
by an "investment company" within the meaning of the Investment Company Act of
1940, as amended.

        Section 4.23    Public Utility Holding Company Act.    Neither Brigham
Exploration nor any of its Subsidiaries is a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company," or a "public utility" within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

        Section 4.24    Transmitting Utility.    Neither Brigham Exploration nor
any of its Subsidiaries is a "transmitting utility" or an "interstate gas
pipeline company" or a "public service corporation" within the meaning of the
laws currently in effect for the States of Texas and/or Oklahoma.


ARTICLE V

AFFIRMATIVE COVENANTS


        So long as any Subordinated Note or any amount under any Subordinated
Loan Document shall remain unpaid or any Lender shall have any Commitment
hereunder, each of the Credit Parties agrees to comply with the following
covenants.

        Section 5.01    Compliance with Laws, Etc.    The Borrower shall comply,
and cause each of its Subsidiaries to comply, in all material respects with all
Legal Requirements; provided that this Section 5.01 shall not prevent the
Borrower or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings. Without limitation of the
foregoing, the Borrower shall use commercially reasonable efforts to obtain, and
shall cause each of its Subsidiaries to use commercially reasonable efforts to
obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the Agent an Acceptable Security Interest in the Borrower's and its
Subsidiaries' Oil and Gas Properties.

        Section 5.02    Maintenance of Insurance.    

        (a)  The Borrower shall, and shall cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance of
such types, in such amounts and against such risks as is customary to be
maintained by companies engaged in the same or a similar business in the same
general area; and furnish to the Agent, upon written request, full information
as to the insurance carried. In addition, the Borrower shall, and shall cause
each of its Subsidiaries to, comply with all requirements regarding insurance
contained in the Subordinated Security Instruments.

        (b)  All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Agent. All policies of insurance shall name the Agent as an

29

--------------------------------------------------------------------------------


additional insured. All policies or certificates of insurance shall set forth
the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. In addition, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of the Borrower, or a Subsidiary or
any party holding under the Borrower or a Subsidiary which might otherwise
result in a forfeiture of the insurance and the further agreement of the insurer
waiving all rights of setoff, counterclaim or deductions against the Borrower
and its Subsidiaries. All such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries,
and the applicable insurance company, such policies will not be canceled,
allowed to lapse without renewal, surrendered or amended (which provision shall
include any reduction in the scope or limits of coverage) without at least
10 days' prior written notice to the Agent in the event of the Borrower's
failure to pay any premiums and in all other cases, 30 days' prior written
notice to the Agent.

        Section 5.03    Preservation of Corporate Existence, Etc.    Each of the
Credit Parties shall preserve and maintain its corporate, limited partnership or
limited liability company, as applicable, existence, and all of its material
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties to the extent the failure to qualify could
reasonably be expected to cause a Material Adverse Change.

        Section 5.04    Payment of Taxes, Etc.    The Borrower shall, and shall
cause each of its Subsidiaries to, pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property prior to the
date on which penalties attach thereto and (b) all lawful claims that are
material in amount which, if unpaid, could by law become a Lien upon its
Property; provided that neither the Borrower nor any such Subsidiary shall be
required to pay or discharge any such tax, assessment, charge, levy, or claim
which is being contested in good faith and by appropriate proceedings, and with
respect to which reserves in conformity with GAAP have been provided.

        Section 5.05    Inspection; Books and Records.    Upon reasonable
notice, each Credit Party shall permit the Agent and any Lender or any of their
respective agents or representatives thereof, during normal business hours, to
(a) examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at their reasonable discretion the Properties
of, such Credit Party, and (b) discuss the affairs, finances and accounts of
such Credit Party with any of their respective officers or directors, all to the
extent reasonably requested by the Agent or such Lender, as the case may be.
Each Credit Party shall keep proper books of records and account in which full,
true and correct entries in conformity with GAAP and all Legal Requirements
shall be made of all dealings and transactions in relation to its business and
activities.

        Section 5.06    Reporting Requirements.    The Borrower shall furnish,
or shall cause the applicable Credit Party to furnish, to the Agent and each
Lender:

        (a)    Annual Financials of Brigham Exploration.    As soon as
available, but in any event within 90 days after the end of each fiscal year of
Brigham Exploration or sooner if required by the SEC, the audited consolidated
statements of income, stockholders' equity, changes in financial position and
cash flow of Brigham Exploration and its consolidated Subsidiaries for such
fiscal year, and the related consolidated and unaudited consolidating balance
sheets of Brigham Exploration and its consolidated Subsidiaries as at the end of
such fiscal year, and setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, together with a
certification by its Chief Executive Officer and its Chief Financial Officer in
accordance with the Sarbanes-Oxley Act of 2002 and accompanied by the related
opinion of independent public accountants of recognized national standing
reasonably acceptable to the Agent which opinion

30

--------------------------------------------------------------------------------

shall state that such financial statements fairly present the consolidated
financial position and results of operations of Brigham Exploration and its
consolidated Subsidiaries as at the end of, and for, such fiscal year and that
such financial statements have been prepared in accordance with GAAP except for
such changes in such principles with which the independent public accountants
shall have concurred and such opinion shall not contain a "going concern" or
like qualification or exception;

        (b)    Quarterly Financials of Brigham Exploration.    As soon as
available, but in any event not later than 45 days after the end of each of the
first three quarterly fiscal periods of each fiscal year of Brigham Exploration
and its consolidated Subsidiaries (or sooner if required by the SEC),
consolidated statements of income, stockholders' equity, changes in financial
position and cash flow of Brigham Exploration and its consolidated Subsidiaries
for such period and for the period from the beginning of the respective fiscal
year to the end of such period, and the related consolidated and consolidating
balance sheets of Brigham Exploration and its consolidated Subsidiaries as at
the end of such period, and setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year,
together with a certification by its Chief Executive Officer and its Chief
Financial Officer in accordance with the Sarbanes-Oxley Act of 2002 and
accompanied by the certificate of a Responsible Officer of Brigham Exploration,
which certificate shall state that such financial statements fairly present the
consolidated financial position and results of operations of Brigham Exploration
and its consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for such period (subject to normal year-end audit adjustments);

        (c)    Compliance Certificates.    Concurrently with the delivery of
each of the financial statements referred to in Section 5.06(a) and
Section 5.06(b), a Compliance Certificated executed by a Responsible Officer of
Brigham Exploration;

        (d)    Insurance Certificates.    Concurrently with the delivery of each
of the financial statements referred to in Section 5.06(a), insurance
certificates naming the Agent additional insured and evidencing insurance which
meets the requirements of this Agreement and the Subordinated Security
Instruments;

        (e)    Notice of Defaults.    As soon as possible after the occurrence
of a Default known to any Responsible Officer of any Credit Party which is
continuing on the date of such statement, a statement of a Responsible Officer
setting forth the details of such Default and the actions which the Credit
Parties have taken and propose to take with respect thereto;

        (f)    Material Changes.    Prompt written notice of any condition or
event of which any Responsible Officer of any Credit Party has knowledge, which
condition or event has resulted or could reasonably be expected to cause a
Material Adverse Change;

        (g)    Annual Budget.    As soon as available and in any event prior to
January 31, a one- year financial projection for Brigham Exploration and its
Subsidiaries in form and substance acceptable to the Agent, which projection
shall include revenues, expenses and capital expenditures (detailing the
projected capital expenditures with respect to drilling (both development and
exploration), leasehold, geological and geophysical, capitalized general and
administrative expenses, and capitalized interest) for the following fiscal
year;

        (h)    Hedging Agreements.    Concurrently with the delivery of each of
the financial statements referred to in Section 5.06(a) and Section 5.06(b), a
true and complete list of all Interest Hedge Agreements and Hydrocarbon Hedge
Agreements of the Borrower and each of its Subsidiaries, setting forth the type,
term, effective date, termination date and notional amounts or volumes and the
counterparty to each such agreement;

        (i)    Litigation.    Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower

31

--------------------------------------------------------------------------------




threatened, or affecting any Credit Party which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, (ii) any material
litigation or proceeding against the Borrower or any of its Subsidiaries in
which the amount involved is not covered in full by insurance (subject to normal
and customary deductibles), or in which injunctive or similar relief is sought
or (iii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Borrower or any of its Subsidiaries if the
value of such claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $1,000,000 (excluding liabilities to the extent covered by
insurance if the insurer has confirmed that such insurance covers such
liabilities);

        (j)    Environmental.    Prompt written notice of any threatened action,
investigation or inquiry by any Governmental Authority of which any Responsible
Officer of any Credit Party has knowledge in connection with any Environmental
Laws with respect to the Property of the Borrower or any of its Subsidiaries,
excluding routine testing, compliance and corrective action;

        (k)    Other Accounting Reports.    Promptly upon receipt thereof, a
copy of each other report or letter (excluding routine correspondence) submitted
to any Credit Party by independent accountants in connection with any annual,
interim or special audit made by them of the books of any Credit Party, and a
copy of any response by any Credit Party to such letter or report;

        (l)    Securities Law Filings and other Public Information.    Promptly,
upon its becoming available, each financial statement, notice, proxy material,
reports and other information which any Credit Party sends to the holders of its
respective public securities generally, files with or received from the SEC
(excluding correspondence and other information received from the SEC concerning
draft registration statements), or otherwise makes available to the public or
the financial community generally;

        (m)    Notices Under Other Loan Agreements.    Promptly after the
furnishing thereof, copies of any statement, report or notice furnished to any
Person pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;

        (n)    ERISA Information and Compliance.    Promptly furnish, and will
cause any ERISA Affiliate to promptly furnish, (i) if requested by the Agent
promptly after the filing thereof with the United States Secretary of Labor, the
Interest Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any "prohibited
transaction," as described in Section 406 of ERISA or in Section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer of the General Partner or such ERISA
Affiliate specifying the nature thereof, what action the borrower or the ERISA
Affiliate is taking or proposes to take with respect thereto, and when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (iii) immediately upon receipt
thereof, copies of any notice of the PBGC's intention to terminate or to have a
trustee appointed to administer any Plan; and

        (o)    Acquisition Information.    Concurrently with the delivery of
each of the financial statements referred to in Section 5.06(a) and
Section 5.06(b), a list of any Oil and Gas Properties purchased by the Borrower
or any of its Subsidiaries during the previous twelve consecutive calendar
months for a price equal to or greater than $1,000,000 for any single
transaction or group of related transactions or $5,000,000 in the aggregate,
together with such other information regarding such Oil and Gas Properties as
Agent or any Lender may reasonably request; and

        (p)    Other Information.    Subject to any applicable restrictions on
disclosure, such other information respecting the business or Properties, or the
condition or operations, financial or

32

--------------------------------------------------------------------------------




otherwise, of the Credit Parties (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA), as any Lender through the Agent may from time to time reasonably
request. The Agent agrees to provide the Lenders with copies of any material
notices and information delivered solely to the Agent pursuant to the terms of
this Agreement.

        Section 5.07    Maintenance of Property.    The Borrower shall, and
shall cause each of its Subsidiaries to, (a) develop and operate its Oil and Gas
Properties in a good and workmanlike manner as is customary in the oil and gas
industry, and observe and comply in all material respects with all of the terms
and provisions, express or implied, of all oil and gas leases relating to such
Properties so long as the oil and gas leases are capable of producing
Hydrocarbons in quantities and at prices providing for continued efficient and
profitable operation of business; (b) comply in all material respects with all
contracts and agreements applicable to or relating to its Oil and Gas Properties
or the production and sale of Hydrocarbons and accompanying elements therefrom;
(c) maintain, preserve, and keep all operating equipment used with respect to
its Oil and Gas Properties in proper repair, working order and condition, and
make all necessary or appropriate repairs, renewals, replacements, additions and
improvements thereto so that the efficiency of the operating equipment shall at
all times be properly preserved and maintained, provided that no item of
operating equipment need be so repaired, renewed, replaced, added to or
improved, if the Borrower or its Subsidiaries shall in good faith determine that
the action is not necessary or desirable for such Person's continued efficient
and profitable operation of business, and (d) with respect to its Oil and Gas
Properties that are operated by operators other than the Borrower or a
Subsidiary, (i) seek to enforce the operators' contractual obligations to
maintain, develop, and operate such Properties subject to the applicable
operating agreements and (ii) cause or make reasonable and customary efforts to
cause such Oil and Gas Properties to be operated in a good and workmanlike
manner as is customary in the oil and gas industry.

        Section 5.08    Environmental Laws.    To the extent that a reasonably
prudent owner or operator would do so under the same or similar circumstances,
the Borrower shall, and shall cause each of its Subsidiaries to establish and
implement such procedures as may be reasonably necessary to periodically
determine and assure that any failure of the following does not cause a Material
Adverse Change: (i) all Property of the Borrower and its Subsidiaries and the
operations conducted thereon and other activities of the Borrower and the
Subsidiaries are in compliance with and do not violate the requirements of any
Environmental Laws; (ii) no Hazardous Substances or Hazardous Wastes are
disposed of or otherwise releases on or to any Property owned by any such party
except in compliance with Environmental Laws, (iii) no Hazardous Substance will
be released on or to any such Property in a quantity equal to or exceeding that
quantity that requires reporting under CERCLA, and (iv) no Hazardous Substances
or Hazardous Wastes is released on or to any such Property so as to pose an
imminent and substantial endangerment to public health or welfare or the
environment.

        Section 5.09    Payment of Trade Payables.    Each of the Credit Parties
shall pay, and shall cause each of its Subsidiaries to pay, all of their
customary trade payables incurred in the ordinary course of business now or
hereafter incurred within 90 days of the date the invoice is received by such
Credit Party, unless subject to legal offset or unless being contested in good
faith by appropriate proceedings and reserves adequate under GAAP shall have
been established therefor.

        Section 5.10    Use of Proceeds.    The Borrower shall use the proceeds
of the Advances and Letters of Credit to refinance Debt under the Existing
Subordinated Credit Agreement.

        Section 5.11    Additional Collateral.    The Borrower will grant, and
will cause each of its Subsidiaries to grant, to the Agent an Acceptable
Security Interest in such Oil and Gas Properties of the Borrower and its
Subsidiaries, constituting at least 90% of the discounted net present value of
the Proven Reserves of the Borrower and its Subsidiaries as determined by the
Agent.

33

--------------------------------------------------------------------------------

        Section 5.12    New Subsidiaries.    Within 10 days after (a) the date
of the creation of any new Subsidiary of Brigham Exploration or the Borrower, or
(b) the purchase by Brigham Exploration, the Borrower, or any of its other
Subsidiaries of the Equity Interests of any Person, which purchase results in
such Person becoming a Subsidiary of Brigham Exploration or of the Borrower
permitted by this Agreement, Brigham Exploration or the Borrower, as applicable,
shall, in each case, cause (i) such Person to execute and deliver to the Agent
(with sufficient originals for each applicable Lender) a joinder agreement to
this Agreement in form and substance acceptable to the Agent, a Second Pledge
Agreement (if such new Subsidiary owns one or more Subsidiaries), one or more
Second Mortgages (if such new Subsidiary owns Oil and Gas Properties), a Second
Security Agreement, and such other Subordinated Security Instruments as the
Agent or any Lender may reasonably request, in each case to secure the
Subordinated Obligations together with evidence of corporate authority to enter
into and such legal opinions in relation to such joinder agreement, Second
Pledge Agreement, Second Mortgages, Second Security Agreement and other
Subordinated Security Instruments as the Agent may reasonably request, and
(ii) the stockholder of such new Subsidiary to execute a Second Pledge Agreement
pledging its interests in the Equity Interests of such new Subsidiary to secure
the Subordinated Obligations and such evidence of corporate authority to enter
into and such legal opinions in relation to such Second Pledge Agreement as the
Agent may reasonably request, along with share certificates, if any, pledged
thereby and appropriately executed stock powers in blank.

        Section 5.13    Title.    As of the Closing Date, the Agent shall have
received title opinions reflecting that the Borrower has title reasonably
satisfactory to the Agent in such Oil and Gas Properties of the Borrower and its
Subsidiaries constituting at least 50% of the Borrower's and its Subsidiaries'
proved, developed, producing Hydrocarbon reserves and proved, developed,
nonproducing Hydrocarbon reserves (each as determined in conformity with the
guidelines in effect from time to time as promulgated by the Society of
Petroleum Engineers or its successor association) as determined by the Agent. In
addition, the Borrower shall from time to time upon the reasonably request of
the Agent or the Majority Lenders, provide evidence of title reasonably
satisfactory to the Agent constituting an additional 30% of the Borrower's and
its Subsidiaries' proved, developed, producing Hydrocarbon reserves and proved,
developed, nonproducing Hydrocarbon reserves as determined by the Agent with
respect to the Oil and Gas Properties of the Borrower and its Subsidiaries as of
the Closing Date. Thereafter, with respect to Oil and Gas Properties acquired
after the Closing Date or not previously included in the Borrowing Base, the
Borrower shall from time to time upon the reasonable request of the Agent, take
such actions and execute and deliver such documents and instruments as the Agent
shall require to ensure that the Agent shall, at all times, have received
satisfactory title opinions (including, if requested, supplemental or new title
opinions addressed to it), which title opinions shall be in form and substance
acceptable to the Agent in its sole discretion and shall include opinions
regarding the before payout and after payout ownership interests held by the
Borrower and its Subsidiaries, for all wells located on the Oil and Gas
Properties covered thereby as to the ownership of Oil and Gas Properties of the
Borrower and its Subsidiaries, and reflecting that the Agent has an Acceptable
Security Interest in such Oil and Gas Properties of the Borrower and its
Subsidiaries.

        Section 5.14    Further Assurances.    The Borrower shall, and shall
cause each of its Subsidiaries to, cure promptly any defects in the execution
and delivery of the Subordinated Loan Documents, including, without limitation,
the Subordinated Security Instruments and this Agreement. The Borrower hereby
authorizes the Agent to file any financing statements without the signature of
the Borrower to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the
Subordinated Loan Documents. The Borrower at its expense will, and will cause
each of its Subsidiaries to, promptly execute and deliver to the Agent upon
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Borrower or any Subsidiary of the
Borrower, as the case may be, in the Subordinated Security Instruments and this
Agreement, or to further evidence and more fully describe the collateral
intended as security for the Subordinated Notes, or to correct any omissions in
the

34

--------------------------------------------------------------------------------


Subordinated Loan Documents, or to state more fully the security obligations set
out herein or in any of the Subordinated Loan Documents, or to perfect, protect
or preserve any Liens created pursuant to any of the Subordinated Loan
Documents, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Agent to exercise and enforce its rights and remedies with respect to
any Collateral.


ARTICLE VI

NEGATIVE COVENANTS


        So long as any Subordinated Note or any amount under any Subordinated
Loan Document shall remain unpaid or any Lender shall have any Commitment, each
of the Credit Parties agrees to comply with the following covenants.

        Section 6.01    Liens, Etc.    None of the Credit Parties shall create,
assume, incur, or suffer to exist, or permit any of their Subsidiaries to
create, assume, incur, or suffer to exist, any Lien on or in respect of any of
its Property whether now owned or hereafter acquired, or assign any right to
receive income, except that the Credit Parties may create, incur, assume, or
suffer to exist the following (collectively, the "Permitted Liens"):

        (a)  Liens securing the Subordinated Obligations;

        (b)  Liens securing the Senior Obligations;

        (c)  Excepted Liens;

        (d)  Liens securing leases allowed under Section 6.02(f) but only on the
Property under lease;

        (e)  Liens disclosed on Schedule 6.01; and

        (f)    any encumbrances permitted under the terms of any Second
Mortgage.

        Section 6.02    Debts, Guaranties, and Other Obligations.    None of the
Credit Parties shall, and none of the Credit Parties shall permit any of their
Subsidiaries to, create, assume, suffer to exist, or in any manner become or be
liable in respect of, any Debt except:

        (a)  the Senior Obligations;

        (b)  the Subordinated Obligations;

        (c)  Debt existing on the Closing Date that is reflected in the
Financial Statements or is disclosed on Schedule 6.02, and any renewals or
extensions (but not increases) thereof;

        (d)  Accounts payable for the deferred purchase price of Property or
services (other than customary trade payables incurred in the ordinary course of
business) from time to time incurred in the ordinary course of business which,
if greater than 90 days past the date the invoice is received by such Credit
Party, are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been established;

        (e)  Debt owing by a Credit Party to any other Credit Party which is
subordinated to the Subordinated Obligations pursuant to subordination provision
in form and substance acceptable to the Agent;

        (f)    Debt of the Borrower under Capital Leases not to exceed
$2,000,000 at any one time outstanding;

        (g)  Debt of the Borrower under Hydrocarbon Hedge Agreements or Interest
Hedge Agreements that is made (i) with a Person that is, at the time such
Hydrocarbon Hedge Agreement or Interest Hedge Agreement is made, either a
Lender, a Senior Lender or an Affiliate

35

--------------------------------------------------------------------------------




of a Lender or a Senior Lender, or (ii) with another counterparty rated at least
A- or better by S&P or A3 or better by Moody's, provided that the aggregate
notional amounts under all such Hydrocarbon Hedge Agreements (other than
Hydrocarbon Hedge Agreement that are floors) do not exceed 75% of the Borrower's
proved, developed, producing Hydrocarbon reserves (as determined in conformity
with the guidelines in effect from time to time as promulgated by the Society of
Petroleum Engineers or its successor association) to be produced during the term
of such Hydrocarbon Hedge Agreements and that such Hydrocarbon Hedge Agreements
are entered into as a part of its normal business operations as risk management
strategy and/or hedge against changes resulting from market conditions related
to the Borrower's and its Subsidiaries' operations;

        (h)  Debt of the Borrower and its Subsidiaries (i) associated with bonds
or surety obligations required by Legal Requirements in connection with the
operation of the Oil and Gas Properties and (ii) associated with the financing
of insurance premiums;

        (i)    Debt of the Borrower described in Schedule 6.02(i) and such other
Debt of the Borrower related to the acquisition of software and licensing rights
related thereto that does not exceed $100,000 at any one time outstanding; and

        (j)    Debt that is not described in subsections (a) through (i) above
and that together with all Debt of the Borrower allowed under subsection
(i) above does not exceed $1,000,000 at any one time outstanding.

        Section 6.03    Agreements Restricting Liens and Distributions.    None
of the Credit Parties shall, nor shall any of the Credit Parties permit any of
their Subsidiaries to, create, incur, assume or permit to exist any contract,
agreement or understanding (other than the Senior Loan Documents and the
Subordinated Loan Documents) that in any way prohibits or restricts (a) the
granting, conveying, creation or imposition of any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Subordinated Obligations,
except for customary limitations and restrictions contained in, and limited to,
specific leases, licenses, conveyances, partnership agreements and co-owners'
agreements, and similar conveyances and agreements or (b) any Subsidiary from
paying dividends or making any other distribution to the Borrower, or otherwise
transferring assets, or which requires the consent of or notice to other Persons
in connection therewith.

        Section 6.04    Merger or Consolidation.    None of the Credit Parties
shall, nor shall any of the Credit Parties permit any of their Subsidiaries to
(a) merge or consolidate with or into any other Person, or (b) sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that (i) if
either Brigham Exploration or the Borrower is a party to such merger or
consolidation, then Brigham Exploration or the Borrower, as the case may be,
shall be the continuing Person, (ii) a Subsidiary of the Borrower may merge with
or into the Borrower or a wholly owned Subsidiary of the Borrower (provided that
if either of such Subsidiaries is a Guarantor, the surviving entity shall be a
Guarantor), (iii) a Subsidiary of the Borrower may transfer all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another wholly owned Subsidiary of the Borrower (provided that if the
transferor in such a transaction is a Guarantor, then the transferee must either
be the Borrower or a Guarantor), and (iv) a Subsidiary of Brigham Exploration
(other than the Borrower and its Subsidiaries) may merge with or into Brigham
Exploration or a wholly owned Subsidiary of Brigham Exploration (provided that
if either of such Subsidiaries is a Guarantor, the surviving entity shall be a
Guarantor), provided in each case that (A) no Event of Default exists or no
Default would be caused thereby, and (B) if any Collateral is transferred
pursuant to this Section 6.04, the Borrower shall provide the Agent with ten
Business Days' written notice prior to such transfer, and the Borrower or such
Guarantor, as the case may be, owning the Collateral after such transfer shall
ratify and confirm the Lien on such Collateral and shall take all action
reasonably requested by the Agent in respect of the continued priority and
perfection of the Lien over such Collateral.

36

--------------------------------------------------------------------------------




        Section 6.05    Sales of Assets.    None of the Credit Parties shall,
nor shall any of the Credit Parties permit any of its Subsidiaries to, discount
or sell (with or without recourse) any of their notes receivable or accounts
receivable. The Borrower shall not, nor shall it permit any of its Subsidiaries
to sell, assign, farm-out, convey or otherwise transfer any Hydrocarbon
Interests except for (a) the sale of Hydrocarbons in the ordinary course of
business, (b) the sale or transfer of equipment that is no longer necessary for
the business of such Person or contemporaneously replaced by equipment of at
least comparable value and use, or (c) sales of Oil and Gas Properties made in
arm's length transactions for fair market value, not exceeding $3,000,000 in any
period of twelve consecutive calendar months in the aggregate, provided that no
Default or Event of Default has occurred and is continuing or would result from
such sale.

        Section 6.06    Restricted Payments.    Neither Brigham Exploration nor
the Borrower shall make any Restricted Payments except (a) as permitted under
Section 6.07(a)(iii) or (b) any Preferred Shareholder Transaction.

        Section 6.07    Investments and Acquisitions.    

        (a)  None of the Credit Parties shall, nor shall any of the Credit
Parties permit any of their Subsidiaries to, make or permit to exist any
Investment, except:

          (i)  Investments, loans or advances reflected in the Financial
Statements or that are disclosed to the Lenders in Schedule 6.07;

        (ii)  Investments in Cash Equivalents; and

        (iii)  Investments by any Credit Party in the Borrower or a Person that
is or will become within 10 Business Days after the making of such Investment a
Guarantor in accordance with Section 5.12 or that will, within ten (10) Business
Days after the making of any such Investment merge or consolidate into such
Credit Party, provided that the Borrower may only make Investments to Brigham
Exploration or any Partner to pay federal or state taxes owing by any of them,
payroll and payroll related taxes and other reasonable general and
administrative expenses, or consisting of forgiveness of indebtedness;

        (b)  None of the Credit Parties shall, nor shall any of the Credit
Parties permit any of their Subsidiaries to, purchase any Hydrocarbon Interests
not evaluated in any Engineering Report or any pipelines, gas gathering systems
gas plants, and similar assets related thereto in an aggregate amount in excess
of $5,000,000 in any period of twelve consecutive calendar months.

        Section 6.08    Affiliate Transactions.    None of the Credit Parties
shall, nor shall any of the Credit Parties permit any of their Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction or series
of transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates (other than any transaction between the Borrower, any Credit
Party, or any Subsidiary of the Borrower) unless such transaction or series of
transactions is not in violation of this Agreement and upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm's length
transaction with a Person that is not such an Affiliate.

        Section 6.09    Compliance with ERISA.    None of the Credit Parties
shall, nor shall any of the Credit Parties permit any of their Subsidiaries to,
directly or indirectly, (a) engage in, or permit any ERISA Affiliate to engage
in, any transaction in connection with which any Credit Party or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
Section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code in excess of $500,000; (b) terminate, or permit any ERISA Affiliate
to terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result reasonably be expected to result in any liability to
any Credit

37

--------------------------------------------------------------------------------


Party or any ERISA Affiliate to the PBGC in excess of $500,000; (c) fail to
make, or permit any ERISA Affiliate to fail to make, full payment when due of
all amounts which, under the provisions of any Plan, agreement relating thereto
or applicable law, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto; (d) permit to exist, or allow any ERISA Affiliate to
permit to exist, any accumulated funding deficiency in excess of $500,000 within
the meaning of Section 302 of ERISA or Section 412 of the Code, whether or not
waived, with respect to any Plan; (e) permit, or allow any ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities (as "actuarial
present value of the benefit liabilities" shall have the meaning specified in
Section 4041 of ERISA) under any Plan maintained by any Credit Party or any
ERISA Affiliate which is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by an
amount in excess of $500,000; (f) contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan; (g) acquire, or permit any
ERISA Affiliate to acquire, an interest in any Person that causes such Person to
become an ERISA Affiliate with respect to any Credit Party or any ERISA
Affiliate if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any ERISA
Affiliate to incur, a liability to or on account of a Plan under Sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA which in the aggregate for all such
liabilities exceeds $500,000; (i) contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any employee welfare benefit plan, as defined in
Section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability; or (j) amend or permit any ERISA Affiliate to amend, a Plan
resulting in an increase in current liability such that any Credit Party or any
ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Code.

        Section 6.10    Sales and Leasebacks.    None of the Credit Parties
shall, nor shall any of the Credit Parties permit any of their Subsidiaries to,
enter into any arrangement, directly or indirectly, with any Person whereby such
Credit Party shall sell or transfer any of its Property, whether now owned or
hereafter acquired, and whereby such Credit Party shall then or thereafter rent
or lease as lessee such Property or any part thereof or other Property which
such Credit Party intends to use for substantially the same purpose or purposes
as the Property sold or transferred.

        Section 6.11    Change of Business.    None of the Credit Parties shall,
nor shall any of the Credit Parties permit any of their Subsidiaries to, allow
any material change to be made in the character of its business as an
independent oil and gas exploration and production company

        Section 6.12    Use of Proceeds.    The Borrower will not permit the
proceeds of any Advance or Letters of Credit to be used for any purpose other
than those permitted by Section 5.09. Neither the Borrower nor any Person acting
on behalf of the Borrower has taken or shall take, any action which might cause
any of the Subordinated Loan Documents to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.

        Section 6.13    Gas Imbalances, Take-or-Pay or Other
Prepayments.    Except as set forth in Schedule 4.14, the Borrower shall not
allow gas imbalances, take-or-pay or other prepayments with respect to the Oil
and Gas Properties of the Borrower and its Subsidiaries that would require the
Borrower and its Subsidiaries to deliver 2.5% or more of the aggregate calendar
quarter production

38

--------------------------------------------------------------------------------


from the Borrower's and its Subsidiaries' Hydrocarbons produced on a calendar
quarter basis from such Hydrocarbon Interests at some future time without then
or thereafter receiving full payment therefor.

        Section 6.14    Additional Subsidiaries.    Except as otherwise
permitted by Section 6.07, none of the Credit Parties shall, nor shall any of
the Credit Parties permit any of their Subsidiaries to, create any additional
Subsidiaries or make any additional Investment in a Subsidiary unless such
Credit Party has complied with Section 5.12. All Subsidiaries of the Borrower
together at no time shall own or hold Oil and Gas Properties having Proven
Reserves with a net discounted present value calculated in the same manner as in
the most recent Engineering Report in excess of 10% of the total net discounted
present value of Proven Reserves of the Borrower and its Subsidiaries as
reflected in such Engineering Report (plus such Subsidiaries' Proven Reserved
not included in such Engineering Report). Except as otherwise permitted by
Section 6.07(a)(iii), no assets may be transferred to a Subsidiary that is not a
Guarantor.

        Section 6.15    Limitation on Leases.    None of the Credit Parties
shall, nor shall any of the Credit Parties permit any of their Subsidiaries to,
create, incur, assume or suffer to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal including Capital
Leases but excluding leases of Hydrocarbon Interests and the equipment used
thereon), under leases or lease agreements that would cause the aggregate amount
of all payments made by the Credit Parties and their Subsidiaries pursuant to
all such leases or lease agreements to exceed $1,500,000 in any period of twelve
consecutive calendar months during the life of such leases.

        Section 6.16    Environmental Matters.    None of the Credit Parties
shall, nor shall any of the Credit Parties permit any of their Subsidiaries to,
cause or permit any of its Property to be in violation of, or do anything to
permit anything to be done that will subject any such Property to any remedial
obligations under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
would cause a Material Adverse Change.

        Section 6.17    Borrower as Operator.    Except for any Oil and Gas
Properties sold in accordance with Section 6.05, the Borrower shall not, and
shall not permit any of its Subsidiaries to, during any calendar year,
voluntarily resign as the operator of Oil and Gas Properties constituting more
than twenty-five percent (25%) of the value of the proved developed producing
reserves evaluated in the Engineering Report applicable to such calendar year
unless the Majority Lenders deliver prior written approval of such resignations
to the Borrower.

        Section 6.18    Equity Interests of Partners.    Brigham Exploration
will not permit any of Equity Interests of any of the Partners to be owned or
controlled by any Person other than Brigham Exploration or another Partner.

        Section 6.19    Speculative Trading.    The Borrower shall not, nor
shall it permit any of its Subsidiaries to, purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hydrocarbon Hedge Agreement, Interest Hedge Agreement or similar hedge
arrangements for speculative purposes; provided that any hedge arrangements
which cover anticipated production volumes attributable to Proven Reserves of
the Borrower and its Subsidiaries within the limits set forth in Section 6.02(g)
shall not be considered "speculative".

        Section 6.20    Change of Name; Fiscal Year; Accounting Method.    None
of the Credit Parties shall, nor shall any of the Credit Parties permit any of
their Subsidiaries to, change its name, fiscal year or method of accounting
except as required by GAAP; provided that any Credit Party may change its name
if such Credit Party has given the Agent at least 30 days' (unless otherwise
consented to by the Agent) prior written notice of such name change and taken
such action as the Agent deems reasonably necessary to continue the perfection
of the Liens securing payment of the Subordinated Obligations.

39

--------------------------------------------------------------------------------


        Section 6.21    Current Ratio.    Brigham Exploration shall not permit
the ratio of (a) its consolidated current assets (including the Unused
Commitment Amount, as such term is defined in the Senior Credit Agreement) of
Brigham Exploration and its consolidated Subsidiaries to (b) their consolidated
current liabilities to be less than 1.00 to 1.00 at any time.

        Section 6.22    Interest Coverage Ratio.    Brigham Exploration shall
not permit the Interest Coverage Ratio as of the end of any fiscal quarter
(calculated quarterly at the end of each fiscal quarter) to be less than 2.75 to
1.0 for the twelve month period ending March 31, 2003; and thereafter, not less
than 3.25 to 1.0 for the twelve-month period ending June 30, 2003, and each
twelve-month period ending at the end of each fiscal quarter.

        Section 6.23    Restrictions on Limited Partners.    Brigham Exploration
shall not permit either of the Limited Partners to hold any Properties other
than the limited partner interests in the Borrower.

        Section 6.24    Advance Payment Contracts.    None of the Credit Parties
will enter into or be a party to any Advance Payment Contract with respect to
any Oil and Gas Properties that are Collateral.


ARTICLE VII

EVENTS OF DEFAULT; REMEDIES


        Section 7.01    Events of Default.    The occurrence of any of the
following events shall constitute an "Event of Default" under any Subordinated
Loan Document:

        (a)    Payment.    The Borrower shall fail to (i) pay any principal of
any Advance when the same becomes due and payable, or (ii) pay any interest on
any Subordinated Note, any fees, reimbursements, indemnifications, or other
amounts payable in connection with the Subordinated Obligations, this Agreement
or any of the other Subordinated Loan Documents within three Business Days after
the same becomes due and payable;

        (b)    Representation and Warranties.    Any representation or warranty
made or deemed to be made (i) by any Credit Party in this Agreement or in any
other Subordinated Loan Document, or (ii) by any Credit Party in connection with
this Agreement or any other Subordinated Loan Document, shall prove to have been
incorrect in any material and adverse respect when made or deemed to be made;

        (c)    Covenant Breaches.    Any Credit Party shall fail to perform or
observe (i) any covenant contained in Section 2.05(b), Section 5.02(a),
Section 5.06(e), Section 5.12 or Article VI or (ii) any other term or covenant
set forth in this Agreement or in any other Subordinated Loan Document which is
not covered by clause (i) above or any other provision of this Section 7.01 if
such failure shall remain unremedied for 30 days after notice of such breach or
failure has been given to the Borrower by the Agent or any of the Lenders
(through the Agent);

        (d)    Cross Defaults.    (i) Any Credit Party shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $1,000,000 individually or when aggregated with all
such Debt of the Credit Parties so in default (but excluding Debt evidenced by
the Subordinated Notes) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument (including,
without limitation, the Senior Credit Agreement) relating to Debt which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Credit Parties so in default, and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or (iii) any such Debt
shall

40

--------------------------------------------------------------------------------




be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or optional prepayment), prior to the
stated maturity thereof;

        (e)    Insolvency.    Any Credit Party shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Credit Party
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property and, in the case of any such
proceeding instituted against any Credit Party either such proceeding shall
remain undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or any Credit Party shall take any corporate action to
authorize any of the actions set forth above in this Section 7.01(e);

        (f)    Judgments.    Any judgment or order for the payment of money in
excess of $1,000,000 (excluding liabilities to the extent covered by insurance
if the insurer has confirmed that such insurance covers such liabilities) shall
be rendered against any Credit Party and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

        (g)    Subordinated Loan Documents.    Any provision of any Subordinated
Loan Document shall for any reason cease to be in full force and effect and
valid, binding and enforceable in all material respects in accordance with their
terms or cease in any material respect to create a valid and perfected Lien of
the priority required thereby on any of the collateral purported to be covered
thereby, except to the extent otherwise permitted by this Agreement, or any
Credit Party shall so state in writing;

        (h)    Brigham Exploration.    Any Change of Control shall occur; or

        (i)    Operator.    The Borrower ceases to be the primary operating
entity for Brigham Exploration and its Subsidiaries and the Borrower and its
Subsidiaries cease to be the only Brigham Exploration entities owning Oil and
Gas Properties.

        Section 7.02    Optional Acceleration of Maturity.    If any Event of
Default (other than an Event of Default pursuant to Section 7.01(e)) shall have
occurred and be continuing, then, and in any such event:

        (a)  the Agent (i) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare the Commitments and the
obligation of each Lender to make extensions of credit hereunder, including
making Advances, to be terminated, whereupon the same shall forthwith terminate,
and (ii) shall at the request, or may with the consent, of the Majority Lenders,
by notice to the Borrower, declare all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Subordinated Notes, and the other Subordinated Loan Documents to
be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower; and

        (b)  the Agent shall at the request of, or may with the consent of, the
Majority Lenders proceed to enforce its rights and remedies under the
Subordinated Security Instruments, this Agreement, and any other Subordinated
Loan Document for the ratable benefit of the Lenders by appropriate proceedings.

41

--------------------------------------------------------------------------------




        Section 7.03    Automatic Acceleration of Maturity.    If any Event of
Default pursuant to Section 7.01(e) shall occur:

        (a)  (i) the Commitments and the obligation of each Lender to make
extensions of credit hereunder, including making Advances, shall terminate, and
(ii) all principal, interest, fees, reimbursements, indemnifications, and all
other amounts payable under this Agreement, the Subordinated Notes, and the
other Subordinated Loan Documents shall become and be forthwith due and payable
in full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower; and

        (b)  the Agent shall at the request of, or may with the consent of, the
Majority Lenders proceed to enforce its rights and remedies under the
Subordinated Security Instruments, this Agreement, and any other Subordinated
Loan Document for the ratable benefit of the Lenders by appropriate proceedings.

        Section 7.04    Right of Set off.    Upon the occurrence and during the
continuance of any Event of Default, the Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Agent or such Lender to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, the Subordinated Notes held by the
Agent or such Lender, and the other Subordinated Loan Documents, irrespective of
whether or not the Agent or such Lender shall have made any demand under this
Agreement, such Subordinated Notes, or such other Subordinated Loan Documents,
and although such obligations may be unmatured. The Agent and each Lender agrees
to promptly notify the Borrower after any such set off and application made by
the Agent or such Lender, provided that the failure to give such notice shall
not affect the validity of such set off and application. The rights of the Agent
and each Lender under this Section 7.04 are in addition to any other rights and
remedies (including, without limitation, other rights of set off) that the Agent
or such Lender may have.

        Section 7.05    Non-exclusivity of Remedies.    No remedy conferred upon
the Agent and the Lenders is intended to be exclusive of any other remedy, and
each remedy shall be cumulative of all other remedies existing by contract, at
law, in equity, by statute or otherwise.

        Section 7.06    Application of Proceeds.    From and during the
continuance of any Event of Default, any monies or property actually received by
the Agent pursuant to this Agreement or any other Subordinated Loan Document,
the exercise of any rights or remedies under any Subordinated Security
Instrument or any other agreement with the Borrower, any Guarantor or any of the
Borrower's Subsidiaries which secures any of the Subordinated Obligations, shall
be applied in the following order:

        (a)  First, to the payment of all amounts, including without limitation
costs and expenses incurred in connection with the collection of such proceeds
and the payment of any part of the Subordinated Obligations, due to the Agent
under any of the expense reimbursement or indemnity provisions of this Agreement
or any other Subordinated Loan Document, any Subordinated Security Instrument or
other collateral documents, and any applicable law;

        (b)  Second, to the ratable payment of accrued but unpaid commitment
fees under this Agreement and the Subordinated Notes;

        (c)  Third, to the ratable payment of accrued but unpaid interest on the
Advances owing under this Agreement and the Subordinated Notes;

42

--------------------------------------------------------------------------------




        (d)  Fourth, ratably, according to the then unpaid amounts thereof,
without preference or priority of any kind among them, to the ratable payment of
all other Subordinated Obligations then due and payable which relate to Advances
and which are owing to the Agent and the Lenders; and

        (e)  Fifth, the remainder, if any, to the Borrower or its Subsidiaries,
or its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.


ARTICLE VIII

THE GUARANTY


        Section 8.01    Liabilities Guaranteed.    Each Guarantor hereby, joint
and severally, irrevocably and unconditionally guarantees the prompt payment at
maturity of the Subordinated Obligations.

        Section 8.02    Nature of Guaranty.    This guaranty is an absolute,
irrevocable, completed and continuing guaranty of payment and not a guaranty of
collection, and no notice of the Subordinated Obligations or any extension of
credit already or hereafter contracted by or extended to the Borrower need be
given to any Guarantor. This guaranty may not be revoked by any Guarantor and
shall continue to be effective with respect to the Subordinated Obligations
arising or created after any attempted revocation by such Guarantor and shall
remain in full force and effect until the Subordinated Obligations are paid in
full and the Commitments are terminated, notwithstanding that from time to time
prior thereto no Subordinated Obligations may be outstanding. The Borrower and
the Lenders may modify, alter, rearrange, extend for any period and/or renew
from time to time, the Subordinated Obligations, and the Lenders may waive any
Default or Events of Default without notice to any Guarantor and in such event
each Guarantor will remain fully bound hereunder on the Subordinated
Obligations. This guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of the Subordinated Obligations is
rescinded or must otherwise be returned by any of the Lenders upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made. This guaranty may be enforced by the
Agent and any subsequent holder of any of the Subordinated Obligations and shall
not be discharged by the assignment or negotiation of all or part of the
Subordinated Obligations. Each Guarantor hereby expressly waives presentment,
demand, notice of non-payment, protest and notice of protest and dishonor,
notice of Default or Event of Default, and also notice of acceptance of this
guaranty, acceptance on the part of the Lenders being conclusively presumed by
the Lenders' request for this guaranty and the Guarantors' being party to this
Agreement.

        Section 8.03    Agent's Rights.    Each Guarantor authorizes the Agent,
without notice or demand and without affecting any Guarantor's liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII or the Subordinated Obligations, and exchange, enforce, waive
and release any such security; and to apply such security and direct the order
or manner of sale thereof as the Agent in its discretion may determine, and to
obtain a guaranty of the Subordinated Obligations from any one or more Persons
and at any time or times to enforce, waive, rearrange, modify, limit or release
any of such other Persons from their obligations under such guaranties.

        Section 8.04    Guarantor's Waivers.    

        (a)    General.    Each Guarantor waives any right to require any of the
Lenders to (i) proceed against the Borrower or any other person liable on the
Subordinated Obligations, (ii) enforce any of their rights against any other
guarantor of the Subordinated Obligations, (iii) proceed or enforce any of their
rights against or exhaust any security given to secure the Subordinated
Obligations, (iv) have the Borrower joined with any Guarantor in any suit
arising out of this Article VIII or the Subordinated Obligations, or (v) pursue
any other remedy in the Lenders' powers whatsoever. The Lenders shall not

43

--------------------------------------------------------------------------------


be required to mitigate damages or take any action to reduce, collect or enforce
the Subordinated Obligations. Guarantor waives any defense arising by reason of
any disability, lack of corporate authority or power, or other defense of the
Borrower or any other guarantor of the Subordinated Obligations, and shall
remain liable hereon regardless of whether the Borrower or any other guarantor
be found not liable thereon for any reason. Whether and when to exercise any of
the remedies of the Lenders under any of the Subordinated Loan Documents shall
be in the sole and absolute discretion of the Agent, and no delay by the Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to any Guarantor's liability under this Article VIII.

        (b)    Subrogation.    Until the Subordinated Obligations have been paid
in full, each Guarantor waives all rights of subrogation or reimbursement
against the Borrower, whether arising by contract or operation of law
(including, without limitation, any such right arising under any federal or
state bankruptcy or insolvency laws) and waives any right to enforce any remedy
which the Lenders now have or may hereafter have against the Borrower, and
waives any benefit or any right to participate in any security now or hereafter
held by the Agent or any Lender.

        Section 8.05    Maturity of Obligations, Payment.    Each Guarantor
agrees that if the maturity of any of the Subordinated Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this Article VIII without demand or notice to any
Guarantor. Each Guarantor will, forthwith upon notice from the Agent, jointly
and severally pay to the Agent the amount due and unpaid by the Borrower and
guaranteed hereby. The failure of the Agent to give this notice shall not in any
way release any Guarantor hereunder.

        Section 8.06    Agent's Expenses.    If any Guarantor fails to pay the
Subordinated Obligations after notice from the Agent of the Borrower's failure
to pay any Subordinated Obligations at maturity, and if the Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Agent the Agent's reasonable attorneys' fees.

        Section 8.07    Liability.    It is expressly agreed that the liability
of each Guarantor for the payment of the Subordinated Obligations guaranteed
hereby shall be primary and not secondary.

        Section 8.08    Events and Circumstances Not Reducing or Discharging any
Guarantor's Obligations.    Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor's obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

        (a)    Modifications, etc.    Any renewal, extension, modification,
increase, decrease, alteration or rearrangement of all or any part of the
Subordinated Obligations, or of the Subordinated Notes, or this Agreement or any
instrument executed in connection therewith, or any contract or understanding
between the Borrower and any of the Lenders, or any other Person, pertaining to
the Subordinated Obligations;

        (b)    Adjustment, etc.    Any adjustment, indulgence, forbearance or
compromise that might be granted or given by any of the Lenders to the Borrower
or any Guarantor or any Person liable on the Subordinated Obligations;

        (c)    Condition of the Borrower or any Guarantor.    The insolvency,
bankruptcy arrangement, adjustment, composition, liquidation, disability,
dissolution, death or lack of power of the Borrower

44

--------------------------------------------------------------------------------

or any Guarantor or any other Person at any time liable for the payment of all
or part of the Subordinated Obligations; or any dissolution of the Borrower or
any Guarantor, or any sale, lease or transfer of any or all of the assets of the
Borrower or any Guarantor, or any changes in the shareholders, partners, or
members of the Borrower or any Guarantor; or any reorganization of the Borrower
or any Guarantor;

        (d)    Invalidity of Obligations.    The invalidity, illegality or
unenforceability of all or any part of the Subordinated Obligations, or any
document or agreement executed in connection with the Subordinated Obligations,
for any reason whatsoever, including without limitation the fact that the
Subordinated Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Subordinated Obligations or any part thereof is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Subordinated Obligations acted in excess of their
authority, the Subordinated Obligations violate applicable usury laws, the
Borrower has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Subordinated Obligations wholly or partially
uncollectible from the Borrower, the creation, performance or repayment of the
Subordinated Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Subordinated Obligations or
executed in connection with the Subordinated Obligations, or given to secure the
repayment of the Subordinated Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or this Agreement or other documents or instruments
pertaining to the Subordinated Obligations have been forged or otherwise are
irregular or not genuine or authentic;

        (e)    Release of Obligors.    Any full or partial release of the
liability of the Borrower on the Subordinated Obligations or any part thereof,
of any co-guarantors, or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Subordinated Obligations or any
part thereof, it being recognized, acknowledged and agreed by any Guarantor that
such Guarantor may be required to pay the Subordinated Obligations in full
without assistance or support of any other Person, and no Guarantor has been
induced to enter into this Article VIII on the basis of a contemplation, belief,
understanding or agreement that other parties other than the Borrower will be
liable to perform the Subordinated Obligations, or the Lenders will look to
other parties to perform the Subordinated Obligations.

        (f)    Other Security.    The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Subordinated Obligations;

        (g)    Release of Collateral etc.    Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Subordinated
Obligations;

        (h)    Care and Diligence.    The failure of the Lenders or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

45

--------------------------------------------------------------------------------



        (i)    Status of Liens.    The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Subordinated Obligations shall not
be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that no Guarantor is entering into this Article VIII in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Subordinated Obligations;

        (j)    Payments Rescinded.    Any payment by the Borrower to the Lenders
is held to constitute a preference under the bankruptcy laws, or for any reason
the Lenders are required to refund such payment or pay such amount to the
Borrower or someone else; or

        (k)    Other Actions Taken or Omitted.    Any other action taken or
omitted to be taken with respect to this Agreement, the Subordinated
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices any Guarantor or increases the likelihood that any
Guarantor will be required to pay the Subordinated Obligations pursuant to the
terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that each Guarantor shall be obligated to joint and severally pay the
Subordinated Obligations when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Subordinated Obligations.

        Section 8.09    Subordination of All Guarantor Claims.    As used
herein, the term "Guarantor Claims" shall mean all debts and liabilities of the
Borrower or any Subsidiary of the Borrower to any Guarantor, whether such debts
and liabilities now exist or are hereafter incurred or arise, or whether the
obligation of the Borrower or such Subsidiary thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the person or persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by any Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of any Guarantor against the Borrower or any Subsidiary of the
Borrower arising as a result of subrogation or otherwise as a result of such
Guarantor's payment of all or a portion of the Subordinated Obligations. Until
the Subordinated Obligations shall be paid and satisfied in full and each
Guarantor shall have performed all of its obligations hereunder, no Guarantor
shall receive or collect, directly or indirectly, from the Borrower or any
Subsidiary of the Borrower or any other party any amount upon the Guarantor
Claims during the occurrence and the continuance of an Event of Default.

        Section 8.10    Claims in Bankruptcy.    In the event of receivership,
bankruptcy, reorganization, arrangement, debtor's relief, or other insolvency
proceedings involving the Borrower or any Subsidiary of the Borrower, as debtor,
the Lenders shall have the right to prove their claim in any proceeding, so as
to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims. Each Guarantor hereby assigns such dividends
and payments to the Lenders, subject to the prior rights of the Senior Agent and
the Senior Lenders. Should the Agent or any Lender receive, for application upon
the Subordinated Obligations, any such dividend or payment which is otherwise
payable to any Guarantor, and which, as between the Borrower or any Subsidiary
of the Borrower and any Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment in full of the Subordinated Obligations, such
Guarantor shall become subrogated to the rights of the Lenders to the extent
that such payments to the Lenders on the Guarantor Claims have contributed
toward the liquidation of the Subordinated Obligations, and such subrogation
shall be with respect to that proportion of the Subordinated Obligations which
would have been unpaid if the Agent or a Lender had not received dividends or
payments upon the Guarantor Claims.

46

--------------------------------------------------------------------------------

        Section 8.11    Payments Held in Trust.    In the event that
notwithstanding Section 8.09 and Section 8.10, any Guarantor should receive any
funds, payments, claims or distributions which is prohibited by such Sections,
such Guarantor agrees to hold in trust for the Lenders an amount equal to the
amount of all funds, payments, claims or distributions so received, and agrees
that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Agent or
the Senior Agent, and each Guarantor covenants promptly to pay the same to the
Agent or the Senior Agent.

        Section 8.12    Liens Subordinate.    Each Guarantor agrees that any
liens, security interests, judgment liens, charges or other encumbrances upon
the Borrower's or any Subsidiary of the Borrower's assets securing payment of
the Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon the
Borrower's or any Subsidiary of the Borrower's assets securing payment of the
Subordinated Obligations, regardless of whether such encumbrances in favor of
any Guarantor, the Agent or the Lenders presently exist or are hereafter created
or attach.

        Section 8.13    Guarantor's Enforcement Rights.    Without the prior
written consent of the Lenders, no Guarantor shall (a) exercise or enforce any
creditor's right it may have against the Borrower or any Subsidiary of the
Borrower, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor's relief or insolvency proceeding) to enforce any lien,
mortgages, deeds of trust, security interest, collateral rights, judgments or
other encumbrances on assets of the Borrower or any Subsidiary of the Borrower
held by Guarantor.


ARTICLE IX

THE AGENT


        Section 9.01    Authorization and Action.    Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Agent by the
terms hereof and of the other Subordinated Loan Documents, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement or any other Subordinated Loan Document
(including, without limitation, enforcement or collection of the Subordinated
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Subordinated Notes; provided that the Agent shall not be
required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement, any other Subordinated Loan Document, or
applicable law.

        Section 9.02    Agent's Reliance, Etc.    Neither the Agent nor any of
its directors, officers, agents, or employees shall be liable for any action
taken or omitted to be taken (INCLUDING THE AGENT'S OWN NEGLIGENCE) by it or
them under or in connection with this Agreement or the other Subordinated Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Agent: (a) may treat
the payee of any Subordinated Note as the holder thereof until the Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form satisfactory to the Agent; (b) may consult with legal counsel
(including counsel for any Credit Party), independent public accountants, and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (c) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
warranties, or representations made in or in connection with this Agreement or
the other Subordinated Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance

47

--------------------------------------------------------------------------------


of any of the terms, covenants or conditions of this Agreement or any other
Subordinated Loan Document on the part of any Credit Party or to inspect the
property (including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency, or value of this Agreement or any
other Subordinated Loan Document; and (f) shall incur no liability under or in
respect of this Agreement or any other Subordinated Loan Document by acting upon
any notice, consent, certificate, or other instrument or writing (which may be
by telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.

        Section 9.03    The Agent and Its Affiliates.    With respect to its
Commitments, the Advances made by it and the Subordinated Notes issued to it,
the Agent shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Agent. The term
"Lender" or "Lenders" shall, unless otherwise expressly indicated, include the
Agent in its individual capacity. The Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, any Credit Party, and any Person who may do
business with or own securities of any Credit Party, all as if the Agent were
not an agent hereunder and without any duty to account therefor to the Lenders.

        Section 9.04    Lender Credit Decision.    Each Lender acknowledges that
it has, independently and without reliance upon the Agent or any other Lender
and based on the Financial Statements and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it shall, independently
and without reliance upon the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.

        Section 9.05    Indemnification.    THE LENDERS SEVERALLY AGREE TO
INDEMNIFY THE AGENT AND EACH AFFILIATE THEREOF AND ITS DIRECTORS, OFFICERS,
EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE CREDIT PARTIES),
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE AGENT UNDER
THIS AGREEMENT OR ANY OTHER SUBORDINATED LOAN DOCUMENT (INCLUDING THE AGENT'S
OWN NEGLIGENCE), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM THE AGENT'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY
OUT-OF-POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER SUBORDINATED LOAN DOCUMENT,
TO THE EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH BY THE CREDIT PARTIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH OUT-OF-POCKET
EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE AGENT AS A RESULT OF THE
AGENT'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

48

--------------------------------------------------------------------------------


        Section 9.06    Successor Agent.    The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Majority Lenders upon receipt of
written notice from the Majority Lenders to such effect. Upon receipt of notice
of any such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Agent with, if any Event of Default has not occurred and is
not continuing, the consent of the Borrower, which consent shall not be
unreasonably withheld. If no successor Agent shall have been so appointed by the
Majority Lenders with the consent of the Borrower, and shall have accepted such
appointment, within 30 days after the resigning Agent's giving of notice of
resignation or the Majority Lenders' removal of the resigning Agent, then the
resigning Agent may, on behalf of the Lenders and the Borrower, appoint a
successor Agent, which shall be, in the case of a successor agent, a commercial
bank having a combined capital and surplus of at least $500,000,000.00. Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges, and duties of the resigning Agent, and the resigning Agent shall be
discharged from its duties and obligations under this Agreement and the other
Subordinated Loan Documents. After any resigning Agent's resignation or removal
hereunder as Agent, the provisions of this Article IX shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement and the other Subordinated Loan Documents.

        Section 9.07    Collateral Matters.    

        (a)  The Agent is authorized on behalf of the Lenders, without the
necessity of any notice to or further consent from the Lenders, from time to
time, to take any actions with respect to any Collateral or Subordinated
Security Instruments which may be necessary to perfect and maintain Acceptable
Security Interests in and Liens upon the Collateral granted pursuant to the
Subordinated Security Instruments. The Agent is further authorized on behalf of
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time, to take any action in exigent circumstances as may
be reasonably necessary to preserve any rights or privileges of the Lenders
under the Subordinated Loan Documents or applicable Legal Requirements.

        (b)  Each of the Lenders irrevocably authorizes the Agent to release any
Lien granted to or held by the Agent upon any Collateral (i) upon termination of
the Commitments and payment in full of all outstanding Advances and all other
Obligations payable under this Agreement and under any other Subordinated Loan
Document; (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted under this Agreement or the
other Subordinated Loan Documents; (iii) constituting property in which any
Credit Party owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting Oil and Gas Properties to which no Proven Reserves
are attributed that currently encumbered under the Mortgage Amendments; (v) if
approved, authorized or ratified in writing by the Majority Lenders or all the
Lenders, as the case may be, as required by Section 10.01 or (vi) as otherwise
permitted by this Agreement. Upon the request of the Agent at any time, the
Lenders will confirm in writing the Agent's authority to release particular
types or items of Collateral pursuant to this Section 9.07. The Agent hereby
agrees, from time to time upon the prior written request of the Borrower, to
execute and deliver such releases and/or termination documents as may be
necessary to effectively release any and all of the Liens granted to or held by
the Agent upon any Collateral described in this Section 9.07(b).

        (c)  The powers conferred on the Agent under this Agreement and the
other Subordinated Security Instruments are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the reasonable care of any Collateral in its possession and
the accounting for monies or other property actually received by it hereunder,
the Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. The Agent shall be deemed to have exercised
reasonable care as to the custody and preservation of the Collateral in its
possession if the Collateral is

49

--------------------------------------------------------------------------------


accorded treatment substantially equal to that which the Agent accords its own
property, provided that the Agent shall have no responsibility for taking any
necessary steps to preserve rights against any parties with respect to any
Collateral.


ARTICLE X

MISCELLANEOUS


        Section 10.01    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement, the Subordinated Notes, or any other Subordinated
Loan Document, nor consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:

        (a)  no amendment, waiver, or consent shall, unless in writing and
signed by all of the Lenders and the Borrower, do any of the following:

          (i)  waive any of the conditions specified in Section 3.01 or
Section 3.02;

        (ii)  increase the Commitments of the Lenders;

        (iii)  change the percentage of Lenders which shall be required for the
Lenders or any of them to take any action hereunder or under any other
Subordinated Loan Document;

        (iv)  amend Section 2.11 or this Section 10.01;

        (v)  amend the definition of "Majority Lenders";

        (vi)  release any Guarantor from its obligations under Article VIII;

      (vii)  permit any Credit Party to enter into any merger or consolidation
with or into any other Person, except as permitted by Section 6.04, or amend
Section 6.04;

      (viii)  release any Collateral, except for releases of Collateral in
connection with dispositions permitted by this Agreement;

        (ix)  reduce the principal of, or interest on, the Subordinated Notes or
any fees or other amounts payable hereunder or under any other Subordinated Loan
Document to or for the benefit of the Lenders;

        (x)  postpone any date fixed for any payment of principal of, or
interest on, the Subordinated Notes or any fees or other amounts payable
hereunder or extend the Maturity Date; or

        (xi)  amend or waive any provision of, nor consent to any departure by
any party thereto from, the Intercreditor and Subordination Agreement;

        (b)  no amendment, waiver or consent shall, unless in writing and signed
by the Agent in addition to the Lenders required above to take such action,
affect the rights or duties of the Agent, as the case may be, under this
Agreement or any other Subordinated Loan Document.

        Notwithstanding any of the foregoing provisions of this Section 10.01,
the Agent may release Collateral relating to sales or transfers of property
permitted under this Agreement or any other Subordinated Loan Document; provided
that in no event shall Agent release all or substantially all of the Collateral
without the prior written consent of each of the Lenders.

        Section 10.02    Notices, Etc.    All notices and other communications
shall be in writing (including, without limitation, telecopy or telex) and
mailed by certified mail, return receipt requested, telecopied, telexed, hand
delivered, or delivered by a nationally recognized overnight courier, at the
address for the

50

--------------------------------------------------------------------------------


appropriate party specified in Schedule 1 or at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, when so mailed, telecopied, telexed, or hand
delivered or delivered by a nationally recognized overnight courier, be
effective when received if mailed, when telecopy transmission is completed, when
confirmed by telex answer-back, or when delivered by such messenger or courier,
respectively, except that notices and communications to the Agent pursuant to
Article II, Article IX or Article X shall not be effective until received by the
Agent.

        Section 10.03    No Waiver; Remedies.    No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Subordinated Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

        Section 10.04    Costs and Expenses.    The Borrower agrees to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the Subordinated Notes, and the
other Subordinated Loan Documents including, without limitation, the reasonable
fees and out of pocket expenses of counsel for the Agent with respect to
advising the Agent as to its rights and responsibilities under this Agreement,
and (b) all out of pocket costs and expenses, if any, of the Agent and each
Lender (including, without limitation, reasonable counsel fees and expenses of
the Agent and each Lender) in connection with the enforcement (whether through
negotiations, legal proceedings, or otherwise) of this Agreement, the
Subordinated Notes, and the other Subordinated Loan Documents.

        Section 10.05    Binding Effect.    This Agreement shall become
effective when it shall have been executed by each of the Credit Parties and the
Agent, and when the Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Credit Parties, the Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights or delegate its duties under this Agreement or any
interest in this Agreement without the prior written consent of each Lender.

        Section 10.06    Lender Assignments and Participations.    

        (a)    Assignments.    Any Lender may assign to one or more banks or
other entities all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it and the Subordinated Notes held by it); provided that
(i) the amount of the Commitments and Advances of such Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall be, if to an entity other
than a Lender, not less than $5,000,000.00, (ii) each such assignment shall be
to an Eligible Assignee, (iii) the parties to each such assignment shall execute
and deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the Subordinated Notes subject to such
assignment, and (iv) each Eligible Assignee (other than an Eligible Assignee
that is a Lender or an Affiliate of a Lender) shall pay to the Agent a $3,500
administrative fee. Any such assignment need not be ratable as among the
Facilities. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least three Business Days after the execution thereof
unless otherwise waived by the Agent in its sole discretion, (A) the assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment

51

--------------------------------------------------------------------------------


and Acceptance covering all or the remaining portion of such Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

        (b)    Term of Assignments.    By executing and delivering an Assignment
and Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by the Borrower or its Subsidiaries of any of
their obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recently delivered
financial statements pursuant to Section 5.06 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to the Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

        (c)    The Register.    The Agent shall maintain at its address referred
to in Section 10.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Advances owing
to, each Lender from time to time (the "Register"). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Credit Parties, the Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

        (d)    Procedures.    Upon its receipt of an Assignment and Acceptance
executed by a Lender and an Eligible Assignee, together with the Subordinated
Notes subject to such assignment, the Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of the attached
Exhibit A, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower shall execute and deliver to the Agent in exchange for the
surrendered Subordinated Notes (A) if such Eligible Assignee has acquired a
Commitment, a new Subordinated Note to the order of such Eligible Assignee in an
amount equal to such Commitment assumed by it pursuant to such Assignment and
Acceptance and (B) if such Lender has retained any Commitment hereunder, a new
Subordinated Note to the order of such Lender in an amount equal to the
Commitment retained by it hereunder. Such new Subordinated Note shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit E.

        (e)    Participations.    Each Lender may sell participations to one or
more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Subordinated Notes
held by it); provided that (i) such Lender's obligations under this Agreement
(including, without limitation, its Commitments to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely

52

--------------------------------------------------------------------------------


responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Subordinated Notes for all
purposes of this Agreement, (iv) the Credit Parties, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, and
(v) such Lender shall not require the participant's consent to any matter under
this Agreement, except for change in the principal amount of the Subordinated
Notes, reductions in fees or interest, releasing all or substantially all of any
Collateral or Brigham Exploration or the General Partner as a Guarantor,
permitting any Credit Party to enter into any merger or consolidation with or
into any other (except as permitted hereby), postponement of any date fixed for
any payment of principal of, or interest on, the Subordinated Notes or any fees
or other amounts payable hereunder, or extensions of the Maturity Date. The
Borrower hereby agrees that participants shall have the same rights under
Section 2.13, Section 2.14 and Section 10.07 as a Lender to the extent of their
respective participations.

        Section 10.07    INDEMNIFICATION.    THE BORROWER SHALL INDEMNIFY THE
AGENT, THE LENDERS AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF
THEM HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES, CLAIMS, OR DAMAGES WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THEM IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THEM UNDER
THIS AGREEMENT OR ANY OTHER SUBORDINATED LOAN DOCUMENT (INCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED'S OWN NEGLIGENCE OR STRICT LIABILITY) AND INCLUDING
WITHOUT LIMITATION ENVIRONMENTAL LIABILITIES, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.

        Section 10.08    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

        Section 10.09    Survival of Representations, Etc.    All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Subordinated Loan Documents, the making
of the Advances and any investigation made by or on behalf of the Lenders, none
of which investigations shall diminish any Lender's right to rely on such
representations and warranties. All obligations of the Borrower provided for in
Section 2.13, Section 2.14(c), Section 10.04 and Section 10.07 and all of the
obligations of the Lenders in Section 10.05 shall survive any termination of
this Agreement and repayment in full of the Subordinated Obligations.

        Section 10.10    Severability.    In case one or more provisions of this
Agreement or the other Subordinated Loan Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

        Section 10.11    GOVERNING LAW.    EXCEPT AS OTHERWISE EXPRESSLY STATED
IN ANY SUBORDINATED SECURITY INSTRUMENT, THIS AGREEMENT, THE SUBORDINATED NOTES
AND THE OTHER SUBORDINATED LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

53

--------------------------------------------------------------------------------


        Section 10.12    SUBMISSION TO JURISDICTION; WAIVERS.    THE BORROWER
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

        (a)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER SUBORDINATED LOAN DOCUMENTS
TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

        (b)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

        (c)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 10.02 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

        (d)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION; AND

        (e)  WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION 10.12(E) ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

        Section 10.13    WAIVER OF JURY TRIAL.    EACH OF THE CREDIT PARTIES,
THE LENDERS AND THE AGENT HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY
AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER SUBORDINATED LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

        Section 10.14    ORAL AGREEMENTS.    THIS AGREEMENT AND THE SUBORDINATED
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

54

--------------------------------------------------------------------------------


        Section 10.15    Dissemination of Information.    The Agent and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority in connection with banking regulations or
supervision; (c) to the extent required by applicable Legal Requirements or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) to the extent required, in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder; (f) subject to an agreement for the benefit of
the Credit Parties containing provisions substantially the same as those of this
Section 10.15 or any other confidentiality obligation referred to herein, to
(i) any participant or Eligible Assignee or any other Person acquiring an
interest in the Subordinated Loan Documents (each a "Transferee") and any
prospective Transferee or (ii) any direct or indirect contractual counterparty
or prospective counterparty (or such contractual counterparty's or prospective
counterparty's professional advisor) to any credit derivative transaction
relating to obligations of Credit Parties; (g) with the prior written consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent or any Lender on a nonconfidential basis from a source
other than any Credit Party. In addition, the Agent or any Lender may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agent and the Lenders in connection with the administration and
management of this Agreement, the other Subordinated Loan Documents, and the
Advances. For the purposes of this Section 10.15, "Information" means all
information received from, or on behalf of, any Credit Parties relating to any
Credit Party or their business, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified in writing at the time of delivery as confidential; and
provided, further, that notwithstanding the foregoing, each Engineering Report
shall be deemed to be confidential regardless of whether such Engineering Report
is identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

        Section 10.16    Production Proceeds.    Notwithstanding that, by the
terms of the various Subordinated Security Instruments, the Credit Parties are
and will be assigning to the Agent and the Lenders all of the "Production
Proceeds" (as defined therein) accruing to the Property covered thereby, so long
as no Event of Default has occurred the Credit Parties may continue to receive
from the purchasers of production all such Production Proceeds, subject,
however, to the Liens created under the Subordinated Security Instruments, which
Liens are hereby affirmed and ratified. Upon the occurrence of an Event of
Default, the Agent and the Lenders may exercise all rights and remedies granted
under the Subordinated Security Instruments, including the right to obtain
possession of all Production Proceeds then held by the Credit Parties or to
receive directly from the purchasers of production all other Production
Proceeds. In no case shall any failure, whether intentional or inadvertent, by
the Agent or the Lenders to collect directly any such Production Proceeds
constitute in any way a waiver, remission or release of any of their rights
under the Subordinated Security Instruments, nor shall any release of any
Production Proceeds by the Agent or the Lenders to the Credit Parties constitute
a waiver, remission, or release of any other Production Proceeds or of any
rights of the Agent or the Lenders to collect other Production Proceeds
thereafter.

        Section 10.17    Amendment and Restatement.    The Borrower, the Agent
and the Lenders have agreed that this Agreement is an amendment and restatement
of the Existing Subordinated Credit Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute credit agreement or novation of the Existing
Subordinated Credit Agreement.

55

--------------------------------------------------------------------------------

        EXECUTED as of the date first above written.

    BORROWER:
 
 
BRIGHAM OIL & GAS, L.P.
 
 
By:
 
Brigham, Inc., its General Partner
 
 
By:
 
/s/ WARREN J. LUDLOW

--------------------------------------------------------------------------------

Name: Warren J. Ludlow
Title: Secretary
 
 
GUARANTORS:
 
 
BRIGHAM EXPLORATION COMPANY
 
 
By:
 
/s/ WARREN J. LUDLOW

--------------------------------------------------------------------------------

Name: Warren J. Ludlow
Title: Secretary
 
 
BRIGHAM, INC.
 
 
By:
 
/s/ WARREN J. LUDLOW

--------------------------------------------------------------------------------

Name: Warren J. Ludlow
Title: Secretary
 
 
AGENT:
 
 
THE ROYAL BANK OF SCOTLAND plc,
as Agent
 
 
By:
 
/s/ PHILLIP BALLARD

--------------------------------------------------------------------------------

Name: Phillip Ballard
Title: Senior Vice President
 
 
LENDERS:
 
 
THE ROYAL BANK OF SCOTLAND plc
 
 
By:
 
/s/ PHILLIP BALLARD

--------------------------------------------------------------------------------

Name: Phillip Ballard
Title: Senior Vice President

56

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE


Dated                        ,             

        Reference is made to the Amended and Restated Subordinated Credit
Agreement dated as of March [    ], 2003 (as the same may be amended or modified
from time-to-time, the "Subordinated Credit Agreement") among Brigham Oil & Gas,
L.P., a Delaware limited partnership (the "Borrower"), Brigham Exploration
Company, a Delaware corporation, Brigham, Inc., a Nevada corporation, the
lenders party thereto (the "Lenders"), and The Royal Bank of Scotland plc, as
agent (the "Agent") for the Lenders. Capitalized terms not otherwise defined in
this Assignment and Acceptance shall have the meanings assigned to them in the
Subordinated Credit Agreement.

        Pursuant to the terms of the Subordinated Credit
Agreement,                        wishes to assign and delegate    %(1) of its
rights and obligations under the Subordinated Credit Agreement.
Therefore,                        ("Assignor"), ("Assignee"), and the Agent
agree as follows:

--------------------------------------------------------------------------------

(1)Specify percentage in no more than 5 decimal points.

        1.    The Assignor hereby sells and assigns and delegates to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor,
without recourse to the Assignor and without representation or warranty except
for the representations and warranties specifically set forth in clauses (i) and
(ii) of Section 2, a    % interest in and to all of the Assignor's rights and
obligations under the Subordinated Credit Agreement as of the Effective Date (as
defined below), including, without limitation, such percentage interest in the
Assignor's Advances owing to the Assignor, and the Subordinated Note held by the
Assignor.

        2.    The Assignor (i) represents and warrants that, prior to executing
this Assignment and Acceptance, the aggregate outstanding principal amount of
Advances owed to it by the Borrower is
$                                           ; (ii) represents and warrants that
it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(iii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties, or representations made in, or in
connection with, the Subordinated Credit Agreement or any other Subordinated
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency, or value of the Subordinated Credit Agreement or any other
Subordinated Loan Document or any other instrument or document furnished
pursuant thereto; (iv) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party of any of its respective
obligations under the Subordinated Credit Agreement or any other Subordinated
Loan Document or any other instrument or document furnished pursuant thereto;
and (v) attaches the Subordinated Note referred to in paragraph 1 above and
requests that the Agent exchange such Subordinated Note for a new Subordinated
Note dated                        ,             in the principal amount of
$                                           payable to the order of the
Assignee, and [a new Subordinated Note dated                        ,
            in the principal amount of $                        payable to the
order of the Assignor.]

        3.    The Assignee (i) confirms that it has received a copy of the
Subordinated Credit Agreement, together with copies of the most recent financial
statements referred to in Section 5.06 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor, or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Subordinated Credit Agreement or any other Subordinated Loan

A-1

--------------------------------------------------------------------------------


Document; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Subordinated Credit
Agreement and any other Subordinated Loan Document as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Subordinated Credit Agreement or any
other Subordinated Loan Document are required to be performed by it as a Lender;
(v) specifies as its Lending Office (and address for notices) the office set
forth beneath its name on the signature pages hereof; (vi) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Subordinated Credit Agreement and the Subordinated Notes or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty;(2) and
(vii) represents that it is an Eligible Assignee.

--------------------------------------------------------------------------------

(2)If the Assignee is organized under the laws of a jurisdiction outside the
United States.


        4.    The Assignee confirms that it has received a copy of the
Intercreditor and Subordination Agreement and expressly agrees that it will be
bound, in its capacity as a Subordinated Lender, by the terms thereof. The
Assignee shall execute such other agreements, documents and instruments as the
Senior Agent may reasonably request to effect the purpose of this paragraph 4.

        5.    The effective date for this Assignment and Acceptance shall be
dated                        ,             (the "Effective Date")(3) and
following the execution of this Assignment and Acceptance, the Agent will record
it.

--------------------------------------------------------------------------------

(3)See Section 11.06 of the Subordinated Credit Agreement. Such date shall be at
least three Business Days after the date of this Assignment and Acceptance,
unless otherwise waived by the Agent in its sole discretion.

        6.    Upon such recording, and as of the Effective Date, (i) the
Assignee shall be a party to the Subordinated Credit Agreement for all purposes,
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Subordinated Credit Agreement.

        7.    Upon such recording, from and after the Effective Date, the Agent
shall make all payments under the Subordinated Credit Agreement and the
Subordinated Note in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest, letter of credit fees and
commitment fees) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Subordinated Credit Agreement and
the Subordinated Note for periods prior to the Effective Date directly between
themselves.

        8.    This Assignment and Acceptance shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

A-2

--------------------------------------------------------------------------------

        The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

    [ASSIGNOR]
 
 
 
 
      By:       

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
 
 
      Address:       

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

    Attention:       

--------------------------------------------------------------------------------

    Telecopy No: (XXX) XXX-XXXX
 
 
 
 
      [ASSIGNEE]
 
 
 
 
      By:       

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------


 
 
 
 
      Lending Office
 
 
 
 
      Address:       

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

    Attention:       

--------------------------------------------------------------------------------

    Telecopy No: (XXX) XXX-XXXX

A-3

--------------------------------------------------------------------------------




EXHIBIT B

Form of Compliance Certificate


FOR THE PERIOD FROM            , 200    TO            , 200

        This certificate dated as of            , 200    is prepared pursuant to
Amended and Restated Subordinated Credit Agreement dated as of March [    ],
2003 (as the same may be amended or modified from time-to-time, the
"Subordinated Credit Agreement") among Brigham Oil & Gas, L.P., a Delaware
limited partnership (the "Borrower"), Brigham Exploration Company, a Delaware
corporation, Brigham, Inc., a Nevada corporation, the lenders party thereto (the
"Lenders"), and The Royal Bank of Scotland plc, as agent (the "Agent") for the
Lenders. Unless otherwise defined in this certificate, capitalized terms that
are defined in the Subordinated Credit Agreement shall have the meanings
assigned to them by the Subordinated Credit Agreement.

        Brigham Exploration hereby certifies (a) that no Default or Event of
Default has occurred or is continuing, (b) that all of the representations and
warranties made by each of the Credit Parties in the Subordinated Credit
Agreement and the other Loan Documents are true and correct in all material
respects as if made on this date (unless such representations and warranties are
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respect as of such
earlier date), and (c) that as of the date hereof, the following amounts and
calculations were true and correct:

1.   Section 6.22 Current Ratio.        
 
 
(a)
 
consolidated current assets of Brigham Exploration and its consolidated
Subsidiaries (including the Unused Revolving Commitment Amount as of the date of
calculation)
 
$
 
 
 
 
(b)
 
consolidated current liabilities of Brigham Exploration and its consolidated
Subsidiaries
 
$
 
 
 
 
Current Ratio = (a) divided by (b)
 
 
 
 
 
 
Minimum Current Ratio
 
1.00 to 1.00
 
 
Compliance
 
Yes
 
No
2.
 
Section 6.23 Interest Coverage Ratio.
 
 
 
 
 
 
(a)
 
Consolidated Net Income
 
$
 
 
 
 
(b)
 
Interest Expense
 
$
 
 
 
 
(c)
 
taxes, depreciation, amortization, depletion, and other non-cash charges
 
$
 
 
 
 
(d)
 
all non-cash income
 
$
 
 
 
 
(e)
 
EBITDA = (a) + (b) + (c) - (d)
 
$
 
 
 
 
Interest Coverage Ratio = (e) divided by (b)
 
 
 
 
 
 
Minimum Current Ratio for twelve-month period ending March 31, 2003
 
2.75 to 1.00
 
 
For twelve-month period ending June 30, 2003 and each twelve-month period ending
at the end of each fiscal quarter thereafter
 
3.25 to 1.00
 
 
Compliance
 
Yes
 
No

        IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as an officer of Brigham Exploration and not in my individual
capacity as of            , 200  .

B-1

--------------------------------------------------------------------------------




EXHIBIT C


[RESERVED]

C-1

--------------------------------------------------------------------------------





EXHIBIT D


[RESERVED]

D-1

--------------------------------------------------------------------------------







EXHIBIT E


FORM OF SUBORDINATED NOTE


THIS INSTRUMENT IS SUBORDINATED TO THE EXTENT AND IN THE MANNER PROVIDED IN THE
INTERCREDITOR AND SUBORDINATION AGREEMENT REFERRED TO BELOW.


SUBORDINATED NOTE

$23,000,000.00   March [21], 2003

        For value received, the undersigned BRIGHAM OIL & GAS, L.P., a Delaware
limited partnership (the "Borrower"), hereby promises to pay to the order
of            (the "Payee") the principal amount of            No/100 Dollars
($            ) or, if less, the aggregate outstanding principal amount of the
Advances (as defined in the Subordinated Credit Agreement referred to below)
made by the Payee to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Subordinated Credit Agreement. The Borrower may make
prepayments on this Subordinated Note in accordance with the terms of the
Subordinated Credit Agreement.

        This Subordinated Note is one of the Subordinated Notes referred to in,
and is entitled to the benefits of, and is subject to the terms of, the Amended
and Restated Subordinated Credit Agreement dated as of March [21], 2003, (as the
same may be amended or modified from time to time, the "Subordinated Credit
Agreement"), among the Borrower, Brigham Exploration Company, a Delaware
corporation, Brigham, Inc., a Nevada corporation, the lenders party thereto (the
"Lenders"), and The Royal Bank of Scotland plc, as agent (the "Agent") for the
Lenders. Capitalized terms used in this Subordinated Note that are defined in
the Subordinated Credit Agreement and not otherwise defined in this Subordinated
Note have the meanings assigned to such terms in the Subordinated Credit
Agreement. The Subordinated Credit Agreement, among other things, (a) provides
for the making of the Advances by the Payee to the Borrower in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Advance
being evidenced by this Subordinated Note, and (b) contains provisions for
acceleration of the maturity of this Subordinated Note upon the happening of
certain events stated in the Subordinated Credit Agreement and for prepayments
of principal prior to the maturity of this Subordinated Note upon the terms and
conditions specified in the Subordinated Credit Agreement.

        In connection with the execution and delivery of the Subordinated Credit
Agreement, the Agent, the Borrower, Brigham Exploration Company, Brigham, Inc.,
and Société Générale, as administrative agent (the "Senior Agent") under that
certain Second Amended and Restated Credit Agreement dated as of March [21],
2003, (as the same may be amended or modified from time to time, the "Senior
Credit Agreement"), among the Borrower, Brigham Exploration Company,
Brigham, Inc., the lenders party thereto, have entered into that certain Amended
and Restated Intercreditor and Subordination Agreement dated as of March [21],
2003 (as the same may be amended or supplemented from time to time, the
"Intercreditor and Subordination Agreement"). Payments of principal and interest
on this Subordinated Note are subordinated to the extent provided in the
Intercreditor and Subordination Agreement.

        Both principal and interest are payable in lawful money of the United
States of America to the Agent at 101 Park Avenue, 12th Floor, New York, New
York 10178 or such other location or address in New York specified by the Agent
to the Borrower in same day funds. The Payee shall record payments of principal
made under this Subordinated Note, but no failure of the Payee to make such
recordings shall affect the Borrower's repayment obligations under this
Subordinated Note.

        This Subordinated Note is secured by the Subordinated Security
Instruments and guaranteed pursuant to Article VIII of the Subordinated Credit
Agreement.

E-1

--------------------------------------------------------------------------------


        Except as specifically provided in the Subordinated Credit Agreement,
the Borrower hereby waives presentment, demand, protest, notice of intent to
accelerate, notice of acceleration, and any other notice of any kind. No failure
to exercise, and no delay in exercising, any rights hereunder on the part of the
holder of this Subordinated Note shall operate as a waiver of such rights.

        THIS SUBORDINATED NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        THIS SUBORDINATED NOTE AND THE OTHER SUBORDINATED LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

        THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE OF BRIGHAM OIL & GAS, L.P.]

E-2

--------------------------------------------------------------------------------





EXHIBIT F

FORM OF SECOND MORTGAGE AMENDMENT


AMENDED AND RESTATED SECOND MORTGAGE, DEED OF TRUST,
ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT,
FIXTURE FILING, AND FINANCING STATEMENT

FROM

BRIGHAM OIL & GAS, L.P.

a Delaware limited partnership,

as grantor and mortgagor,

TO

PHILLIP BALLARD,

as Trustee

FOR THE BENEFIT OF

THE ROYAL BANK OF SCOTLAND plc,

as Agent,

as beneficiary,

AND TO

THE ROYAL BANK OF SCOTLAND plc,

as Agent,

as Mortgagee

NOTICE TO MORTGAGOR:

        A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. WITH RESPECT TO
PORTIONS OF THE MORTGAGED PROPERTY LOCATED IN THE STATE OF OKLAHOMA, SUCH POWER
OF SALE IS GRANTED PURSUANT TO THE OKLAHOMA MORTGAGE FORECLOSURE ACT (AS DEFINED
BELOW). # IN CERTAIN STATES, A POWER OF SALE MAY ALLOW TRUSTEE OR MORTGAGEE, AS
APPLICABLE, TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT IN
A FORECLOSURE ACTION UPON THE OCCURRENCE OF AN EVENT OF DEFAULT BY MORTGAGOR
UNDER THIS INSTRUMENT. THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY
PROVISIONS. THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES. THIS INSTRUMENT
COVERS ALL PRODUCTS AND PROCEEDS OF THE MORTGAGED PROPERTY.

        THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO ACCOUNTS RESULTING
FROM THE SALE THEREOF AT THE WELLHEAD. THIS INSTRUMENT COVERS MORTGAGOR'S
INTEREST IN FIXTURES. THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD, AMONG
OTHER PLACES, IN THE REAL ESTATE RECORDS.

F-1

--------------------------------------------------------------------------------


AMENDED AND RESTATED SECOND MORTGAGE, DEED OF TRUST, ASSIGNMENT OF PRODUCTION,
SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT


        THE OBLIGATIONS UNDER THIS INSTRUMENT ARE EXPRESSLY SUBORDINATED TO THAT
CERTAIN AMENDED AND RESTATED MORTGAGE, DEED OF TRUST, ASSIGNMENT OF PRODUCTION,
SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT DATED AS OF THE DATE
HEREOF THAT HAS BEEN EXECUTED BY MORTGAGOR (AS HEREINAFTER DEFINED) IN FAVOR OF
SOCIÉTÉ GÉNÉRALE ("SG"), THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SENIOR
LENDERS (AS HEREINAFTER DEFINED), THAT PROVIDES AND IS INTENDED TO PROVIDE, A
FIRST PRIORITY DEED OF TRUST AND MORTGAGE LIEN AND A FIRST PRIORITY SECURITY
INTEREST IN THE MORTGAGED PROPERTY (AS HEREINAFTER DEFINED) TO SECURE THE
OBLIGATIONS MORE PARTICULARLY DESCRIBED IN THAT CERTAIN SECOND AMENDED AND
RESTATED CREDIT AGREEMENT BY AND AMONG MORTGAGOR, BRIGHAM EXPLORATION COMPANY,
BRIGHAM, INC., SG, THE ROYAL BANK OF SCOTLAND PLC ("RBS"), AND EACH OF THE OTHER
LENDERS PARTY THERETO FROM TIME TO TIME (COLLECTIVELY, "SENIOR LENDERS"). THIS
INSTRUMENT IS SUBJECT TO THE TERMS AND PROVISIONS OF THAT CERTAIN AMENDED AND
RESTATED INTERCREDITOR AGREEMENT DATED MARCH    , 2003 BY AND BETWEEN THE SENIOR
LENDERS.

        THIS AMENDED AND RESTATED SECOND MORTGAGE, DEED OF TRUST, ASSIGNMENT OF
PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT (this
"Second Mortgage") is made effective as of March    , 2003 (the "Effective
Date") by BRIGHAM OIL & GAS, L.P., a Delaware limited partnership, whose address
for notice is 6300 Bridge Point Parkway, Building 2, Suite 500, Austin, Texas
78730, as grantor and mortgagor ("Mortgagor") to:

PHILLIP BALLARD, as Trustee, whose address for notice is 600 Travis Street,
Suite 6070, Houston, TX 77002 ("Trustee") for the benefit of THE ROYAL BANK OF
SCOTLAND plc, as beneficiary, whose address for notice is 600 Travis Street,
Suite 6070, Houston, TX 77002, as Agent (together with any successor agents,
"Agent"); and

Agent, as mortgagee ("Mortgagee").

RECITALS:

        A.    Mortgagor, Brigham, Inc., a Nevada Corporation, Brigham
Exploration Company, a Delaware corporation, Agent, and certain other lenders
are parties to that certain Amended and Restated Subordinated Credit Agreement
dated effective as of March     , 2003, and all supplements thereto and
amendments or modifications thereof, and all agreements, given in substitution
therefore or in restatement, renewal or extension thereof, in whole or in part
(the "Amended and Restated Subordinated Credit Agreement"). Agent and the other
lenders party, from time to time, to the Amended and Restated Subordinated
Credit Agreement may be referred to periodically herein as, individually, a
"Lender" and, collectively, as the "Lenders."

        B.    Mortgagor, the lenders party thereto, and Agent entered into that
certain Subordinated Credit Agreement dated October 31, 2000 (the "Existing
Subordinated Credit Agreement").

        C.    Pursuant to the Amended and Restated Subordinated Credit
Agreement, Mortgagor has agreed to enter into this Second Mortgage. In addition,
it is a condition to the obligation of each Lender to make such Lender's initial
Advance as part of the initial Borrowing that this Second Mortgage be executed
and delivered to Trustee and to Mortgagee.

        D.    This Mortgage constitutes for all purposes an amendment and
restatement of the security instruments more particularly described on
Schedule I attached hereto and made a part hereof (collectively, the "Original
Mortgages") and not a new or substitute security instrument.

F-2

--------------------------------------------------------------------------------


        NOW, THEREFORE, in consideration of the foregoing, in order to comply
with the terms, provisions, and conditions of the Amended and Restated
Subordinated Credit Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Mortgagor hereby
enters into this Second Mortgage on the following terms and conditions:

ARTICLE I

Granting Clause; Description of Indebtedness Secured

        Section 1.01    Granting Clause.    In order to secure the payment of
the Indebtedness (as hereinafter defined in Section 1.03) and in order to secure
the performance of the covenants, obligations, agreements, warranties, and
undertakings herein contained, (x) with respect to any portion of the Mortgaged
Property (as hereinafter defined) that is located in or is subject to the laws
of the State of Texas or any other state pursuant to the law of which a deed of
trust is a lawful security instrument, Mortgagor does hereby GRANT, BARGAIN,
SELL, ASSIGN, PLEDGE, GIVE, MORTGAGE, WARRANT, SET OVER, TRANSFER, HYPOTHECATE,
and CONVEY unto Trustee and Trustee's successors and substitutes in trust
hereunder IN TRUST WITH POWER OF SALE, for the use and benefit of Agent and the
Lenders, all of Mortgagor's right, title, and interest, whether now owned or
hereafter acquired, in the real and personal property, rights, titles, interests
and estates described hereinafter (the "Trust Estate Property") and (y) with
respect to any portion of the Mortgaged Property (as hereinafter defined) that
is located in or is subject to the laws of the State of Oklahoma or any state
pursuant to the law of which a deed of trust is not a lawful security
instrument, Mortgagor does hereby GRANT, BARGAIN, SELL, ASSIGN, PLEDGE, GIVE,
MORTGAGE, WARRANT, SET OVER, TRANSFER, HYPOTHECATE, and CONVEY to Mortgagee for
the use and benefit of Agent and the Lenders all of Mortgagor's right, title,
and interest, whether now owned or hereafter acquired, in the real and personal
property, rights, titles, interests and estates described hereinafter (the
"Non-Trust Estate Property") (the Trust Estate Property and the Non-Trust Estate
Property are herein collectively called the "Mortgaged Property"):

        (a)  All oil and gas and/or oil, gas and mineral leases and leasehold
interests, fee mineral interests, term mineral interests, subleases, farmouts,
royalties, overriding royalties, net profits interests, production payments and
similar interests or estates described on Exhibit A attached hereto or
constituting interests in the lands described on Exhibit A attached hereto,
including, without limitation any reversionary or carried interests relating to
any of the foregoing, together with any instrument executed in amendment,
correction, modification, confirmation, renewal or extension of the same
(collectively, the "Hydrocarbon Property"), and including specifically, but
without limitation, the undivided interests of Mortgagor which are represented,
warranted, and more particularly described on Exhibit A hereto;

        (b)  All rights, titles, interests, estates, tenements, hereditaments,
and appurtenances now owned or existing or hereafter acquired by Mortgagor in
and to: (i) all production units and drilling and spacing units (and the
property covered thereby) which may affect all or any portion of the Hydrocarbon
Property including those units now or hereafter pooled or unitized with the
Hydrocarbon Property; (ii) all presently existing or future unitization,
communitization, pooling agreements and declarations of pooled units and the
units created thereby, including, but not limited to, pooling orders of the
Oklahoma Corporation Commission (together with all other units created under
orders, regulations, rules or other official acts of any Governmental Authority
having jurisdiction over any of the Mortgaged Property and any units created
solely among working interest owners pursuant to operating agreements or
otherwise) which may affect all or any portion of the Hydrocarbon Property
including, without limitation, those units, if any, which may be described or
referred to on attached Exhibit A; (iii) all operating agreements, production
sales or other contracts, farmout agreements, farm-in agreements, area of mutual
interest agreements, joint development agreements, joint exploration agreements,
equipment leases and

F-3

--------------------------------------------------------------------------------




other agreements described or referred to in this Second Mortgage or which
cover, affect or relate to any of the Hydrocarbon Property or interests in the
Hydrocarbon Property described or referred to herein or on Exhibit A or to the
production, sale, purchase, exchange, processing, handling, storage,
transporting or marketing of the Hydrocarbons (hereinafter defined) from or
attributable to such Hydrocarbon Property or interests; and (iv) subject to
applicable restrictions on disclosure and/or transfer, all geological,
geophysical, engineering, accounting, title, legal, and other technical or
business data concerning the Mortgaged Property, the Hydrocarbons in which
Mortgagor can otherwise grant a security interest, and all books, files,
records, magnetic media, computer records, and other forms of recording or
obtaining access to such data;

        (c)  All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to all oil, gas, coal seam gas, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium, and any and all
minerals, ores, or substances of value and the products and proceeds therefrom
(collectively called the "Hydrocarbons") in and under and which may be produced
and saved from or attributable to the Hydrocarbon Property, the lands pooled or
unitized therewith and Mortgagor's interests therein, including all oil in
tanks, gas in storage, and all rents, issues, profits, proceeds, products,
revenues and other income from or attributable to the Hydrocarbon Property, the
lands pooled or unitized therewith and Mortgagor's interests therein which are
subjected to the liens and security interests of this Second Mortgage;

        (d)  All tenements, hereditaments, appurtenances and properties in
anywise appertaining, belonging, affixed or incidental to the Hydrocarbon
Property or the rights, titles, interests and estates described or referred to
in paragraphs (a) and (b) above, which are now owned or which may hereafter be
acquired by Mortgagor, including, without limitation, any and all property, real
or personal, now owned or hereafter acquired and situated upon, used, held for
use, or useful in connection with the operating, working or development of any
of such Hydrocarbon Property or the lands pooled or unitized therewith
(excluding drilling rigs, trucks, automotive equipment or other personal
property which may be taken to the premises for the purpose of drilling a well
or for other similar temporary uses) and including any and all oil wells, gas
wells, injection wells or other wells, buildings, structures, field separators,
liquid extraction plants, plant compressors, pumps, pumping units, pipelines,
sales and flow lines, gathering systems, field gathering systems, salt water
disposal facilities, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements, servitudes, licenses and other surface and
subsurface rights together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing properties;

        (e)  Any property that may from time to time hereafter, by delivery or
by writing of any kind, be subjected to the lien and security interest hereof by
Mortgagor or by anyone on Mortgagor's behalf; and Trustee is hereby authorized
to receive the same at any time as additional security hereunder;

        (f)    All of the rights, titles, interests and estates of every nature
whatsoever now owned or hereafter acquired by Mortgagor in and to the
Hydrocarbon Property, including, without limitation, all such rights, titles,
interests and estates as the same may be enlarged by the discharge of any
payments out of production or by the removal of any charges or Permitted
Encumbrances (as hereinafter defined in Section 3.01) to which any of such
rights, titles, interests or estates are subject, or otherwise; all rights of
Mortgagor to liens and security interests securing payment of proceeds from the
sale of production from the Mortgaged Property, including, but not limited to,

F-4

--------------------------------------------------------------------------------




those liens and security interests provided for in Section 9.343 of the Texas
Business and Commerce Code, as amended from time to time; together with any and
all renewals and extensions of any of such liens and security interests; all
contracts and agreements supplemental to or amendatory of or in substitution for
the contracts and agreements described or mentioned above, including, without
limitation, any such contracts and agreements comprising or giving rise to any
portion of the Hydrocarbon Property; and any and all additional interests of any
kind hereafter acquired by Mortgagor in and to such rights, titles, interests or
estates;

        (g)  All accounts, contract rights, inventory, general intangibles,
insurance contracts and insurance proceeds constituting a part of, relating to
or arising out of those portions of the Mortgaged Property which are described
in paragraphs (a) through (f) above and all proceeds and products of all such
portions of the Mortgaged Property and payments in lieu of production (such as
"take or pay" payments), whether such proceeds or payments are goods, money,
documents, instruments, chattel paper, securities, accounts, general
intangibles, fixtures, real property, or other assets;

        (h)  All payments received in lieu of production from the Mortgaged
Property (regardless of whether such payments accrued, and/or the events which
gave rise to such payments occurred, on, before, or after the Effective Date),
including, without limitation, "take or pay" payments and similar payments,
payments received in settlement of or pursuant to a judgment rendered with
respect to take or pay or similar obligations or other obligations under a
production sales contract, payments received in buyout or buydown or other
settlement of a production sales contract, and payments received under a gas
balancing or similar agreement as a result of (or received otherwise in
settlement of or pursuant to a judgment rendered with respect to) rights held by
Mortgagor as a result of Mortgagor (and/or its predecessors in title) taking or
having taken less Hydrocarbons from lands covered by the Mortgaged Property (or
lands pooled or unitized therewith) than their ownership of the Mortgaged
Property would entitle Mortgagor to receive; and

        (i)    Any rights or interests of Mortgagor under any present or future
hedge or swap agreements, cap, floor, collar, exchange, forward or other hedge
or protection agreements or transactions relating to Hydrocarbons, or any option
with respect to such agreement or transaction now existing or hereafter entered
into by or on behalf of Mortgagor.

        TO HAVE AND TO HOLD the Trust Estate Property unto Trustee for the
benefit of Agent and the Lenders, and Trustee's successors in trust and assigns
forever, and the Non-Trust Estate Property unto Mortgagee for the benefit of
Agent and the Lenders, and Mortgagee's successors and assigns forever, in each
case upon the terms, provisions, and conditions set forth herein. Mortgagor does
hereby bind itself, and its successors and permitted assigns, to warrant and
forever defend all and singular the Mortgaged Property unto Trustee and
Mortgagee against every Person whomsoever lawfully claiming or to claim the
same, or any part thereof.

        WITH RESPECT TO ANY MORTGAGED PROPERTY LOCATED IN THE STATE OF OKLAHOMA,
MORTGAGOR HEREBY GRANTS TO MORTGAGEE AND TO TRUSTEE THE RIGHT AND POWER TO
FORECLOSE THIS SECOND MORTGAGE PURSUANT TO THE OKLAHOMA POWER OF SALE MORTGAGE #
FORECLOSURE ACT, 46 OKLAHOMA STATUTES, §40, ET. SEQ. (THE "OKLAHOMA MORTGAGE
FORECLOSURE ACT") AS PRESENTLY IN FORCE AND AS MAY BE AMENDED FROM TIME TO TIME.

        Section 1.02    Grant of Security Interest.    To further secure the
Indebtedness (as hereinafter defined in Section 1.03), Mortgagor hereby grants
to Mortgagee for the benefit of Agent and the Lenders, subject to the
reservations and restrictions set forth herein below, a security interest in and
to the Mortgaged Property (whether now or hereafter acquired by operation of law
or otherwise) insofar as the Mortgaged Property consists of equipment, accounts,
contract rights, general intangibles (subject in the case of geological and
geophysical data (including without limitation raw data and

F-5

--------------------------------------------------------------------------------


interpretations) contract rights and general intangibles to any existing
restrictions on disclosure and/or transfer), insurance contracts, insurance
proceeds, inventory, Hydrocarbons, fixtures and any and all other personal
property of any kind or character defined in and subject to the provisions of
the Uniform Commercial Code presently in effect in the jurisdiction in which the
Mortgaged Property is situated ("Applicable UCC"), including the proceeds and
products from any and all of such personal property, whether such proceed or
products are goods, money, documents, instruments, chattel paper, securities,
accounts, general intangibles, fixtures, real or immovable property, personal or
movable property, or other assets. In addition to all other rights and remedies
afforded to Mortgagee pursuant to this Second Mortgage, upon the happening of
any Event of Default, Mortgagee is and shall be entitled to all of the rights,
powers and remedies afforded a secured party by the Applicable UCC with
reference to the personal property and fixtures in which Mortgagee has been
granted a security interest herein, or Trustee or Mortgagee may proceed as to
both the real and personal property covered hereby in accordance with the rights
and remedies granted under this Second Mortgage in respect of the real property
covered hereby. Such rights, powers and remedies shall be cumulative and in
addition to those granted to Trustee or Mortgagee under any other provision of
this Second Mortgage or under any other Security Instrument. Written notice
mailed to Mortgagor as provided herein at least ten (10) days prior to the date
of public sale of any part of the Mortgaged Property which is personal property
subject to the provisions of the Applicable UCC, or prior to the date after
which private sale of any such part of the Mortgaged Property will be made,
shall constitute reasonable notice. It is Mortgagor's intention that the
security interest granted pursuant to this Mortgage encumber Mortgagor's
interest in As-Extracted Collateral (as hereinafter defined). For purposes of
this Mortgage, the term "As-Extracted Collateral" shall have the meaning
ascribed to such term in the Applicable UCC.

        Section 1.03    Indebtedness Secured.    This Second Mortgage is
executed and delivered by Mortgagor to secure and enforce the following
(collectively, the "Indebtedness"):

        (a)  Full payment and performance of all indebtedness and other
obligations now or hereafter incurred or arising pursuant to the provisions of
the Amended and Restated Subordinated Credit Agreement;

        (b)  Full payment and performance of all promissory notes, letters of
credit, or other evidences of indebtedness issued from time to time pursuant to
the Amended and Restated Subordinated Credit Agreement, including, without
limitation, those certain promissory notes having a maturity date
of                        , 2006;

        (c)  All indebtedness and other obligations now or hereafter incurred or
arising pursuant to the guarantee by the Guarantors in favor of Agent and the
Lenders pursuant to the Amended and Restated Subordinated Credit Agreement,
pursuant to which guarantee the Guarantors have guaranteed the prompt payment at
maturity of the Subordinated Obligations (as defined in the Amended and Restated
Subordinated Credit Agreement).

        (d)  Payment of and performance of any and all present or future
obligations of Mortgagor or any Credit Party according to the terms of any
present or future interest or currency rate swap, rate cap, rate floor, rate
collar, exchange transaction, forward rate agreement, or other exchange or rate
protection agreements or any option with respect to any such transaction now
existing or hereafter entered into between Mortgagor or any Credit Party, on the
one hand, and any party that was a Lender (or any Affiliate of a Lender) at the
time such transaction was entered into, on the other;

        (e)  Payment of and performance of any and all present or future
obligations of Mortgagor or any Credit Party according to the terms of any
present or future swap agreements, cap, floor, collar, exchange transaction,
forward agreement, or other exchange or protection agreements relating to
Hydrocarbons, or any option with respect to any such transaction now existing or
hereafter entered into between Mortgagor or any Credit Party, on the one hand,
and any party

F-6

--------------------------------------------------------------------------------




that was a Lender (or any Affiliate of a Lender) at the time such transaction
was entered into, on the other; and

        (f)    Without limiting the generality of the foregoing, all
post-petition interest, expenses, and other duties and liabilities with respect
to indebtedness or other obligations described in the foregoing subsections
(a) through (f) of this Section 1.03, which would be owed but for the fact that
such duties and liabilities are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization, or similar proceeding.

        Section 1.04    Fixture Filing, Etc.    Without in any manner limiting
the generality of any of the other provisions of this Second Mortgage: (i) some
portions of the goods described or to which reference is made herein are or are
to become fixtures on the land described or to which reference is made herein or
on attached Exhibit A; (ii) the security interests created hereby under
applicable provisions of the Applicable UCC will attach to Hydrocarbons
(minerals including oil and gas) or the accounts resulting from the sale thereof
at the wellhead or minehead located on the land described or to which reference
is made herein; and (iii) this Second Mortgage is to be filed of record in the
real estate records as a fixture filing with respect to all fixtures comprising
any part of the Mortgaged Property and as a financing statement pursuant to the
Applicable UCC with respect to any As-Extracted Collateral and any other
personal property comprising any part of the Mortgaged Property. Mortgagor is
the record owner of the real estate or interests in the real estate comprised of
the Mortgaged Property.

        Section 1.05    Defined Terms; Interpretation.    Initially-capitalized
terms not otherwise specifically defined herein shall have the meaning ascribed
to such terms in the Amended and Restated Subordinated Credit Agreement. All
other rules of interpretation set forth in Section 1.05 of the Amended and
Restated Subordinated Credit Agreement shall apply to this Second Mortgage and
are hereby incorporated herein by reference.

ARTICLE II

Assignment of Production

        Section 2.01    Assignment.    Mortgagor has hereby absolutely and
unconditionally assigned, transferred, set over, and conveyed, and does hereby
absolutely and unconditionally assign, transfer, set over, and convey unto
Mortgagee, its successors and assigns, all of the Hydrocarbons and all products
obtained or processed therefrom, and the revenues and proceeds now and hereafter
attributable to the Hydrocarbons and said products and all payments in lieu of
the Hydrocarbons such as "take or pay" payments or settlements, together with
the immediate and continuing right to collect and receive all of the foregoing
(the "Production Proceeds"). The Hydrocarbons and products are to be delivered
into pipelines connected with the Mortgaged Property, or to the purchaser
thereof, to the credit of Mortgagee, free and clear of all taxes, charges,
costs, and expenses; and all such revenues and proceeds shall be paid directly
to Mortgagee, at its banking quarters in [New York, New York] with no duty or
obligation of any party paying the same to inquire into the rights of Mortgagee
to receive the same, what application is made thereof, or as to any other
matter. Mortgagor agrees to perform all such acts, and to execute all such
further assignments, transfers and division orders, and other instruments as may
be required or desired by Mortgagee or any party in order to have said proceeds
and revenues so paid to Mortgagee. Mortgagee is fully authorized to receive and
receipt for said revenues and proceeds; to endorse and cash any and all checks
and drafts payable to the order of Mortgagor or Mortgagee for the account of
Mortgagor received from or in connection with said revenues or proceeds and to
hold the proceeds thereof in a bank account as additional collateral securing
the Indebtedness; and to execute transfer and division orders in the name of
Mortgagor, or otherwise, with warranties binding Mortgagor. All proceeds
received by Mortgagee pursuant to this assignment shall be applied as provided
in the other Loan Documents. Mortgagee shall not be liable for any delay,
neglect, or failure

F-7

--------------------------------------------------------------------------------

to effect collection of any proceeds or to take any other action in connection
therewith or hereunder; but Mortgagee shall have the right, at its election, in
the name of Mortgagor or otherwise, to prosecute and defend any and all actions
or legal proceedings deemed advisable by Mortgagee in order to collect such
funds and to protect the interests of Mortgagee, and/or Mortgagor, with all
costs, expenses and attorneys' fees incurred in connection therewith being paid
by Mortgagor. Mortgagor hereby appoints Mortgagee as its attorney-in-fact to
pursue any and all rights of Mortgagor to liens on and security interests in the
Hydrocarbons securing payment of proceeds of runs attributable to the
Hydrocarbons. In addition to the rights granted to Trustee and/or Mortgagee in
this Second Mortgage, Mortgagor hereby further transfers and assigns to
Mortgagee any and all such liens, security interests, financing statements or
similar interests of Mortgagor attributable to its interest in the Hydrocarbons
and proceeds of runs therefrom arising under or created by said statutory
provision, judicial decision or otherwise. The power of attorney granted to
Mortgagee in this Section 2.01, being coupled with an interest, shall be
irrevocable so long as the Indebtedness or any part thereof remains unpaid.

        Section 2.02    Rights Under Texas Act.    Mortgagor hereby grants,
sells, assigns, sets over and mortgages unto Mortgagee during the term hereof,
all of Mortgagor's rights and interests pursuant to the provisions of
Section 9.343 of the Texas Business and Commerce Code, hereby vesting in
Mortgagee all of Mortgagor's rights as an interest owner to the continuing
security interest in and lien upon the Mortgaged Property.

        Section 2.03    No Modification of Payment Obligations.    Nothing
herein contained shall modify or otherwise alter the obligation of Mortgagor to
make prompt payment of all principal and interest owing on the Indebtedness when
and as the same become due regardless of whether the proceeds of the
Hydrocarbons are sufficient to pay the same and the rights provided in
accordance with the foregoing assignment provision shall be cumulative of all
other security of any and every character now or hereafter existing to secure
payment of the Indebtedness.

        Section 2.04    Release from Liability; Indemnification.    Agent and
its successors and assigns are hereby absolutely absolved from all liability for
failure to enforce collection of the proceeds from runs attributable to the
Hydrocarbons and from all other responsibility in connection therewith, except
the responsibility to account to Mortgagor for funds actually received by Agent.
Mortgagor agrees to indemnify and hold harmless Agent, including, for purposes
of this paragraph, Agent's directors, officers, partners, employees, and agents
and any persons owned or controlled by any affiliate of Agent, from and against
all claims, demands, liabilities, losses, damages (including, without
limitation, consequential, punitive, and special damages), causes of action,
judgments, penalties, costs and reasonable out-of-pocket expenses (including,
without limitation, reasonable attorneys' fees and expenses) imposed upon,
asserted against, or incurred or paid by Agent by reason of the assertion that
Agent has received, either before or after payment in full of the Indebtedness,
funds from the production of Hydrocarbons. The foregoing indemnities shall not
terminate upon the expiration, termination, or cancellation of the Amended and
Restated Subordinated Credit Agreement or this Second Mortgage, but shall
survive such expiration, termination, or cancellation, as well as any
foreclosure of this Second Mortgage or any conveyance in lieu of foreclosure,
and the repayment of the Indebtedness and the discharge and release of this
Second Mortgage and any other documents evidencing and/or securing the
Indebtedness. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS THE
INTENTION OF MORTGAGOR AND MORTGAGOR HEREBY AGREES THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO ALL CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES (INCLUDING, WITHOUT LIMITATION,
CONSEQUENTIAL, PUNITIVE, AND SPECIAL DAMAGES), CAUSES OF ACTION, JUDGMENTS,
PENALTIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS' FEES AND EXPENSES) WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE
OUT OF THE NEGLIGENCE OF ANY INDEMNIFIED PARTY. Notwithstanding the foregoing,
however, the indemnities set forth

F-8

--------------------------------------------------------------------------------


in this Section 2.04 shall not apply to any particular indemnified party (but
shall apply to the other indemnified parties) to the extent the subject of the
indemnification is caused by or arises out of the gross negligence or willful
misconduct of such particular indemnified party.

        Section 2.05    Absolute Obligation of Credit Parties.    Nothing herein
contained shall detract from or limit the obligations of any Mortgagor or any
other Credit Party to make payment as required pursuant to the terms of the Loan
Documents, regardless of whether the assignment of production described in this
Article II is sufficient to pay same, and the rights under this Article II shall
be cumulative of all other rights of Agent and any other Lender under the Loan
Documents.

ARTICLE III

Representations, Warranties and Covenants

        In order to induce Agent and the Lenders to enter into the transactions
described in the Amended and Restated Subordinated Credit Agreement, Mortgagor
hereby represents, warrants and covenants, to Trustee, Agent, each of the
Lenders, and to Mortgagee as follows:

        Section 3.01    Title.    To the extent of the undivided interests in
the wells specified on attached Exhibit A, Mortgagor is possessed of such
interests in the Mortgaged Property, and Mortgagor has, and Mortgagor covenants
to maintain, good and indefeasible title to the Mortgaged Property. The
Mortgaged Property is free of any and all Liens (as defined in the Amended and
Restated Subordinated Credit Agreement) except Permitted Liens (as defined in
the Amended and Restated Subordinated Credit Agreement) and Liens, if any,
described in Exhibit A (collectively, the "Permitted Encumbrances").

        Section 3.02    Defend Title.    This Second Mortgage is, and always
will be kept, a direct lien and security interest upon the Mortgaged Property
subject only to the Permitted Encumbrances, and, except for Permitted
Encumbrances, Mortgagor will not create or suffer to be created or permit to
exist any lien, security interest or charge prior or junior to or on a parity
with the lien and security interest of this Second Mortgage upon the Mortgaged
Property or any part thereof or upon the rents, issues, revenues, profits and
other income therefrom. Mortgagor hereby warrants and Mortgagor does by these
presents agree to forever defend the Mortgaged Property against the claims and
demands of all other persons whomsoever and to maintain and preserve the lien
created hereby so long as any of the Indebtedness secured hereby remains unpaid.
Should an adverse claim be made against or a cloud develop upon the title to any
part of the Mortgaged Property, Mortgagor agrees it will immediately defend
against such adverse claim or take appropriate action to remove such cloud at
Mortgagor's cost and expense, and Mortgagor further agrees that Trustee and/or
Mortgagee may take such other action as they deem advisable to protect and
preserve their interests in the Mortgaged Property, and in such event Mortgagor
will indemnify Trustee and Mortgagee against any and all cost, attorney's fees
and other expenses which they may incur in defending against any such adverse
claim or taking action to remove any such cloud.

        Section 3.03    Not a Foreign Person.    Mortgagor is not a "foreign
person" within the meaning of the Internal Revenue Code of 1986, as amended
(hereinafter called the "Code"), Sections 1445 and 7701 (i.e. Mortgagor is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and any regulations
promulgated thereunder).

F-9

--------------------------------------------------------------------------------


        Section 3.04    Existence; Power to Create Lien and Security;
Enforceable Obligations.    

        (a)  Mortgagor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
any of the Mortgaged Property or conduct of its business requires such
qualification and where the failure to so qualify could reasonably be expected
to cause a Material Adverse Change.

        (b)  The execution, delivery, and performance by Mortgagor of this
Second Mortgage and the consummation of the transactions contemplated hereby and
thereby (i) are within such Mortgagor's powers, (ii) have been duly authorized
by all necessary governing action, (iii) do not contravene (A) Mortgagor's
governance documents or (B) any Legal Requirement or any material contractual
restriction binding on or affecting Mortgagor, and (iv) will not result in or
require the creation or imposition of any Lien upon any of the material Property
of any Credit Party prohibited by the Amended and Restated Subordinated Credit
Agreement.

        (c)  This Second Mortgage has been duly executed and delivered by
Mortgagor. This Second Mortgage is the legal, valid, and binding obligation of
Mortgagor enforceable against Mortgagor in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors' rights generally
and by general principles of equity.

        Section 3.05    Net Revenue and Cost Bearing Interest.    With respect
to each well listed on Exhibit A hereto which comprises a part of the Mortgaged
Property, Mortgagor's ownership of such Mortgaged Property does and will, with
respect to each such well (whether such well is presently unitized or is
presently producing on a lease basis) (a) entitle Mortgagor to receive (subject
to the terms and conditions of this Second Mortgage) a decimal share of the
Hydrocarbons produced from, or allocated to, such well equal to not less than
the decimal share set forth on Exhibit A in connection with such well under the
column on Exhibit A designated by the words "Net Revenue Interest", the
abbreviation "NRI", or words or abbreviations of similar import, and (b) cause
Mortgagor to be obligated to bear a decimal share of the cost of exploration,
development, and operation of such well not greater than the decimal share set
forth in Exhibit A in connection with such well under the column on Exhibit A
designated by the words "Operating Interest" or "Working Interest", the
abbreviation "WI", or words or abbreviations of similar import (unless there is
a corresponding increase in the Net Revenue Interest). The shares of production
which Mortgagor is entitled to receive and the shares of expenses which
Mortgagor is obligated to bear are not, and will not be, subject to change other
than changes which (i) arise pursuant to non-consent provisions of operating
agreements in connection with operations proposed after the effective date of
this Second Mortgage, or (ii) are expressly described on Exhibit A.

        Section 3.06    Rentals Paid; Leases in Effect.    Mortgagor shall
maintain all leases and agreements comprising or relating to the Mortgaged
Property in compliance with the requirements of the Amended and Restated
Subordinated Credit Agreement.

        Section 3.07    Operation of Mortgaged Property.    

        (a)  The Mortgaged Property (and properties unitized therewith) is, and
hereafter will be, maintained, operated, and developed in compliance with the
requirements of the Amended and Restated Subordinated Credit Agreement.

        (b)  To the extent any interest owned by Mortgagor in the Mortgaged
Property is not a working interest, Mortgagor covenants and agrees to take all
reasonable action and to exercise all reasonable rights and remedies as are
available to Mortgagor to cause the owner or owners of the working interest in
such properties to comply with the covenants and agreements set forth in this
Second Mortgage.

        (c)  To the extent Mortgagor's ownership of any particular well
constituting the Mortgaged Property is a working interest but such well is
operated by a party other than Mortgagor, Mortgagor

F-10

--------------------------------------------------------------------------------


agrees to take all such action and to exercise all rights and remedies as are
reasonably available to Mortgagor (including, without limitation, all rights
under any operating agreement) to cause the party who is the operator of such
well to comply with the covenants and agreements set forth in this Second
Mortgage.

        Section 3.08    Abandonment, Sales.    Mortgagor will not sell, lease,
assign, transfer or otherwise dispose of or abandon any of the Mortgaged
Property except in compliance with the requirements of the Amended and Restated
Subordinated Credit Agreement.

        Section 3.09    Insurance.    Mortgagor shall carry and maintain
insurance as provided in the Amended and Restated Subordinated Credit Agreement.
In the event of foreclosure of this Second Mortgage, or other transfer of title
to the Mortgaged Property in extinguishment in whole or in part of the
Indebtedness, all right, title, and interest of Mortgagor in and to such
policies then in force concerning the Mortgaged Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Agent or other transferee in the event of such other transfer of title.

        Section 3.10    Further Assurances.    Mortgagor shall, and shall cause
each of its Subsidiaries to, cure promptly any defects in the execution and
delivery of this Second Mortgage or any of the other Loan Documents. Mortgagor
hereby authorizes the Agent to file any financing statements without Mortgagor's
signature to the extent permitted by applicable law in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents. Mortgagor at its expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Agent upon request all such
other documents, agreements and instruments to comply with or accomplish the
covenants and agreements of Mortgagor or any other Credit Party in this Second
Mortgage or any other Loan Document, or to further evidence and more fully
describe the collateral intended as security for Obligations, or to correct any
omissions in the Loan Documents, or to state more fully the security obligations
set out in this Second Mortgage or in any of the other Loan Documents, or to
perfect, protect or preserve any Liens created pursuant to any of the Loan
Documents, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable the Agent to exercise and enforce its rights and remedies with respect to
the Mortgaged Property.

        Section 3.11    Taxes.    Mortgagor shall do or cause to be done
everything necessary to preserve the lien hereof without expense to Trustee or
Mortgagee, including, without limitation, paying and discharging or causing to
be paid and discharged all taxes, charges, filing, registration and recording
fees relating to the recording of this Second Mortgage, including but not
limited to any mortgage tax payable in connection herewith.

        Section 3.12    Failure to Perform.    Mortgagor agrees that if
Mortgagor, after receipt from Mortgagee of written notice and demand, fails to
perform any act or to take any action which Mortgagor is required to perform or
take hereunder or pay any money which Mortgagor is required to pay hereunder,
each of Mortgagee and Trustee in Mortgagor's name or its or their own name may,
but shall not be obligated to, perform or cause to perform such act or take such
action or pay such money, and any expenses so incurred by either of them and any
money so paid by either of them shall be a demand obligation owing by Mortgagor
to Mortgagee or Trustee, as the case may be, and each of Mortgagee and Trustee,
upon making such payment, shall be subrogated to all of the rights of the Person
receiving such payment. Each amount due and owing by Mortgagor to each of
Mortgagee and Trustee pursuant to this Second Mortgage shall bear interest from
the date of such expenditure or payment or other occurrence which gives rise to
such amount being owed to such Person until paid at post-default interest rate
described in the Amended and Restated Subordinated Credit Agreement, and all
such amounts together with such interest thereon shall be a part of the
Indebtedness described in Section 1.03 hereof.

        Section 3.13    Waste.    Mortgagor shall not commit or permit any
waste, impairment, or deterioration of the Mortgaged Property or any part
thereof.

F-11

--------------------------------------------------------------------------------


ARTICLE IV

Rights and Remedies

        Section 4.01    Event of Default.    An "Event of Default" under the
Amended and Restated Subordinated Credit Agreement shall be an Event of Default
under this Second Mortgage.

        Section 4.02    Foreclosure and Sale.    

        (a)  If an Event of Default shall occur and be continuing, Mortgagee
shall have the right and option to proceed with foreclosure by proceeding or by
directing Trustee, or his successors or substitutes in trust, to proceed with
foreclosure and to sell, to the extent permitted by law, all or any portion of
the Mortgaged Property at one or more sales, as an entirety or in parcels, at
such place or places in otherwise such manner and upon such notice as may be
required by law, or, in the absence of any such requirement, as Mortgagee may
deem appropriate, and to make conveyance to the purchaser or purchasers. Where
the Mortgaged Property is situated in more than one county, notice as above
provided shall be posted and filed in all such counties (if such notices are
required by law), and all such Mortgaged Property may be sold in any such county
and any such notice shall designate the county where such Mortgaged Property is
to be sold. Nothing contained in this Section 4.02 shall be construed so as to
limit in any way Mortgagee's or Trustee's rights to sell the Mortgaged Property,
or any portion thereof, by private sale if, and to the extent that, such private
sale is permitted under the laws of the applicable jurisdiction or by public or
private sale after entry of a judgment by any court of competent jurisdiction so
ordering. Mortgagor hereby irrevocably appoints Trustee to be the attorney of
Mortgagor and in the name and on behalf of Mortgagor to execute and deliver any
deeds, transfers, conveyances, assignments, assurances and notices which
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which Mortgagor ought to do and perform under the covenants herein
contained and generally, to use the name of Mortgagor in the exercise of all or
any of the powers hereby conferred on Trustee. At any such sale: (i) whether
made under the power herein contained or any other legal enactment, or by virtue
of any judicial proceedings or any other legal right, remedy or recourse, it
shall not be necessary for Mortgagee or Trustee to have physically present, or
to have constructive possession of, the Mortgaged Property (Mortgagor hereby
covenanting and agreeing to deliver to Mortgagee or Trustee any portion of the
Mortgaged Property not actually or constructively possessed by Mortgagee or
Trustee immediately upon demand by Mortgagee or Trustee) and the title to and
right of possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to purchaser
at such sale, (ii) each instrument of conveyance executed by Mortgagee or
Trustee shall contain a general warranty of title, binding upon Mortgagor and
its successors and assigns, (iii) each and every recital contained in any
instrument of conveyance made by Mortgagee or Trustee shall conclusively
establish the truth and accuracy of the matters recited therein, including,
without limitation, nonpayment of the Indebtedness, advertisement and conduct of
such sale in the manner provided herein and otherwise by law and appointment of
any successor Trustee hereunder, (iv) any and all prerequisites to the validity
thereof shall be conclusively presumed to have been performed, (v) the receipt
of Mortgagee or Trustee or of such other party or officer making the sale shall
be a sufficient discharge to the purchaser or purchasers for its purchase money
and no such purchaser or purchasers, or its assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money,
or be in any way answerable for any loss, misapplication or nonapplication
thereof, (vi) to the fullest extent permitted by law, Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against
Mortgagor, and against any and all other persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor, and (vii) to
the extent and under such circumstances as are permitted by law, Trustee,
Mortgagee, or any Lender may be a purchaser at any such sale, and shall have the
right, after paying or accounting for all costs of said sale or sales, to credit
the amount of the bid upon the amount of the Indebtedness

F-12

--------------------------------------------------------------------------------


held by such purchaser, if any (in the order of priority set forth in
Section 4.13 hereof) in lieu of cash payment.

        (b)  With respect to any portion of the Mortgaged Property located in
the state of Oklahoma and with respect any foreclosure by Mortgagor pursuant to
the power of sale granted to Mortgagor in this Second Mortgage the following
provisions of this Second Mortgage shall apply:

          (i)  The notices described in Section 40 and certain following
sections of the Oklahoma Mortgage Foreclosure Act, shall be given as and when
required therein;

        (ii)  All notices which are required to be given to Mortgagor under the
Oklahoma Mortgage Foreclosure Act may be given to Mortgagor at the address which
is set forth in the first paragraph of this Second Mortgage, or if such address
has been changed in accordance with the express requirements of this Second
Mortgage related to such a change of address, to that changed address;

        (iii)  Mortgagee may purchase part or all of the Mortgaged Property at
any such sale;

        (iv)  Mortgagor stipulates that the total amounts owing under this
Second Mortgage benefit, have benefited, and will benefit Mortgagor
substantially and are not unconscionable in amount, and therefore the total
amount of the Indebtedness, less the fair market value of the Mortgaged Property
sold pursuant to the Oklahoma Mortgage Foreclosure Act, and any prior
indebtedness, shall be available as a deficiency judgment against Mortgagor;

        (v)  The purchaser under any sale of the Mortgaged Property conducted
pursuant to the Oklahoma Mortgage Foreclosure Act may seek and obtain a writ of
assistance by application to the District Court in the county in Oklahoma in
which the portion of the Mortgaged Property to be foreclosed upon is located, or
the United States District Court having venue for actions arising in such
county;

        (vi)  Mortgagee may, at its option, proceed with foreclosure under
judicial proceedings instead of exercising the rights of the power of sale
granted by Mortgagor to Mortgagee in this Second Mortgage;

      (vii)  All other terms, conditions, procedures, and requirements of the
Oklahoma Mortgage Foreclosure Act shall be followed;

      (viii)  After the completion of the sale as contemplated by the Oklahoma
Mortgage Foreclosure Act, the purchaser shall have all of Mortgagor's right,
title and interest in and to Mortgaged Property sold pursuant to such sale, free
and clear of all rights of Mortgagor, and free and clear of all rights of any
person with a priority which is subordinate to the lien of this Second Mortgage,
except any right which may be reserved under the Oklahoma Mortgage Foreclosure
Act;

        (ix)  Any recitation in any notice, publication thereof, recordation
thereof, or deed, of the existence of an Event of Default, giving, publication,
service and recordation of notice, occurrence of the sale at the time and place
set forth in such notice or any postponement authorized and effective under the
Oklahoma Mortgage Foreclosure Act, circumstances of sale and bidding, and
compliance with the terms of the Oklahoma Mortgage Foreclosure Act, shall be
presumed to be statements of fact and no person shall be required to investigate
the truthfulness or accuracy of any such recitation; and

        (x)  The proceeds of any such sale shall be applied first to the costs,
attorney fees, and expenses of such sale, next to the payment of the
Indebtedness; except that if such application of proceeds conflicts with the
requirements of the Oklahoma Mortgage Foreclosure Act, the proceeds of such sale
shall be applied as provided under the Oklahoma Mortgage Foreclosure Act, but in
such event, only to the extent of any such conflict.

F-13

--------------------------------------------------------------------------------




        Section 4.03    Substitute Trustees and Agents.    Trustee or his
successor or substitute may appoint or delegate any one or more persons as agent
to perform any act or acts necessary or incident to any sale held by Trustee,
including the posting of notices and the conduct of sale, but in the name and on
behalf of Trustee, his successor or substitute. If Trustee or his successor or
substitute shall have given notice of sale hereunder, any successor or
substitute trustee thereafter appointed may complete the sale and the conveyance
of the property pursuant thereto as if such notice had been given by the
successor or substitute trustee conducting the sale.

        Section 4.04    Judicial Foreclosure; Receivership.    

        (a)  If any of the Indebtedness shall become due and payable and shall
not be promptly paid, Trustee or Mortgagee shall have the right and power to
proceed by a suit or suits in equity or at law, whether for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Mortgaged Property under the judgment or decree of any court or
courts of competent jurisdiction, or for the appointment of a receiver pending
any foreclosure hereunder or the sale of the Mortgaged Property under the order
of a court or courts of competent jurisdiction or under executory or other legal
process, or for the enforcement of any other appropriate legal or equitable
remedy. Any money advanced by Trustee and/or Mortgagee in connection with any
such receivership shall be a demand obligation (which obligation Mortgagor
hereby expressly promises to pay) owing by Mortgagor to Trustee and/or Mortgagee
and shall bear interest from the date of making such advance by Trustee and/or
Mortgagee until paid at the interest rate applicable to periods following an
Event of Default in the Amended and Restated Subordinated Credit Agreement.

        (b)  If an action is filed to foreclose this Second Mortgage, or if
Mortgagee or Trustee seeks to foreclose this Second Mortgage by power of sale
under the Oklahoma Power of Sale Mortgage Foreclosure Act, Mortgagee or Trustee,
as applicable, shall be entitled to the immediate appointment of a receiver
pursuant to 12 Oklahoma Statutes §1551(2)(c) without the necessity of further
proof.

        Section 4.05    Foreclosure for Installments.    Mortgagee shall also
have the option to proceed with foreclosure in satisfaction of any installments
of the Indebtedness which have not been paid when due either through the courts
or by directing Trustee or his successors in trust to proceed with foreclosure
in satisfaction of the matured but unpaid portion of the Indebtedness as if
under a full foreclosure, conducting the sale as herein provided and without
declaring the entire principal balance and accrued interest due; such sale may
be made subject to the unmatured portion of the Indebtedness, and any such sale
shall not in any manner affect the unmatured portion of the Indebtedness, but as
to such unmatured portion of the Indebtedness this Second Mortgage shall remain
in full force and effect just as though no sale had been made hereunder. It is
further agreed that several sales may be made hereunder without exhausting the
right of sale for any unmatured part of the Indebtedness, it being the purpose
hereof to provide for a foreclosure and sale of the security for any matured
portion of the Indebtedness without exhausting the power to foreclose and sell
the Mortgaged Property for any subsequently maturing portion of the
Indebtedness.

        Section 4.06    Separate Sales.    The Mortgaged Property may be sold in
one or more parcels and in such manner and order as Mortgagee, in its sole
discretion, may elect, it being expressly understood and agreed that the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

        Section 4.07    Occupancy After Foreclosure.    In the event there is a
foreclosure sale hereunder and at the time of such sale Mortgagor or Mortgagor's
heirs, devisees, representatives, successors or assigns or any other person
claiming any interest in the Mortgaged Property by, through or under Mortgagor,
are occupying or using the Mortgaged Property or any part thereof, each and all
shall immediately become the tenant of the purchaser at such sale, which tenancy
shall be a tenancy from day to day, terminable at the will of either the
landlord or tenant, or at a reasonable rental per day based upon the value of
the property occupied, such rental to be due daily to the purchaser; to the
extent permitted by

F-14

--------------------------------------------------------------------------------


applicable law, the purchaser at such sale shall, notwithstanding any language
herein apparently to the contrary, have the sole option to demand immediate
possession following the sale or to permit the occupants to remain as tenants at
will. In the event the tenant fails to surrender possession of said property
upon demand, the purchaser shall be entitled to institute and maintain a summary
action for possession of the Mortgaged Property (such as an action for forcible
entry and detainer) in any court having jurisdiction.

        Section 4.08    Remedies Cumulative, Concurrent and
Nonexclusive.    Every right, power and remedy herein given to Trustee or
Mortgagee shall be cumulative and in addition to every other right, power and
remedy herein specifically given or now or hereafter existing in equity, at law
or by statute (including specifically those granted by the Applicable UCC in
effect and applicable to the Mortgaged Property or any portion thereof) each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and so often and in such order as
may be deemed expedient by Trustee or Mortgagee, and the exercise, or the
beginning of the exercise, of any such right, power or remedy shall not be
deemed a waiver of the right to exercise, at the same time or thereafter any
other right, power or remedy. No delay or omission by Trustee or Mortgagee in
the exercise of any right, power or remedy shall impair any such right, power or
remedy or operate as a waiver thereof or of any other right, power or remedy
then or thereafter existing.

        Section 4.09    No Release of Obligations.    Neither Mortgagor, any
Guarantor, any other guarantor of the Indebtedness, nor any other person
hereafter obligated for payment of all or any part of the Indebtedness shall be
relieved of such obligation by reason of (a) the failure of Trustee or Mortgagee
to comply with any request of Mortgagor, or any guarantor or any other person so
obligated to foreclose the lien of this Second Mortgage or to enforce any
provision hereunder or under the Amended and Restated Subordinated Credit
Agreement; (b) the release, regardless of consideration, of the Mortgaged
Property or any portion thereof or interest therein or the addition of any other
property to the Mortgaged Property; (c) any agreement or stipulation between any
subsequent owner of the Mortgaged Property and Mortgagee extending, renewing,
rearranging or in any other way modifying the terms of this Second Mortgage
without first having obtained the consent of, given notice to or paid any
consideration to Mortgagor, any guarantor or such other person, and in such
event Mortgagor, guarantor and all such other persons shall continue to be
liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
Mortgagee; or (d) by any other act or occurrence save and except the complete
payment of the Indebtedness and the complete fulfillment of all obligations
hereunder or under the Amended and Restated Subordinated Credit Agreement.

        Section 4.10    Release of and Resort to Mortgaged
Property.    Mortgagee may release, regardless of consideration, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by this Second Mortgage or its stature as a first and prior lien
and security interest in and to the Mortgaged Property, and without in any way
releasing or diminishing the liability of any person or entity liable for the
repayment of the Indebtedness. For payment of the Indebtedness, Mortgagee may
resort to any other security therefor held by Mortgagee or Trustee in such order
and manner as Mortgagee may elect.

        Section 4.11    Waiver of Redemption, Notice and Marshalling of Assets,
Etc.    To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment and (b) any right to
a marshalling of assets or a sale in inverse order of alienation. If any law
referred to in this Second Mortgage and now in force, of which Mortgagor or its
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such law shall thereafter
be deemed not to constitute any part of the contract herein contained or to
preclude the operation or application of the provisions hereof. Provided,
however, that

F-15

--------------------------------------------------------------------------------

if the laws of any state do not permit the redemption period to be waived, the
redemption period is specifically reduced to the minimum amount of time
allowable by statute. With respect to any portion of the Mortgaged Property
located in the state of Oklahoma, Mortgagee and Trustee hereby waive or do not
waive appraisement, such election to be made at or before entry of judgment in
any action to foreclose this Second Mortgage; provided, however, such waiver or
non-waiver shall not affect Mortgagor's waiver of such rights, which shall be
absolute.

        Section 4.12    Discontinuance of Proceedings.    In case Mortgagee
shall have proceeded to invoke any right, remedy or recourse permitted hereunder
or under the Amended and Restated Subordinated Credit Agreement and shall
thereafter elect to discontinue or abandon same for any reason, Mortgagee shall
have the unqualified right so to do and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Indebtedness, this Second Mortgage, the Amended and Restated Subordinated Credit
Agreement, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.

        Section 4.13    Application of Proceeds.    The proceeds of any sale of
the Mortgaged Property or any part thereof and all other monies received by
Trustee or Mortgagee in any proceedings for the enforcement hereof or otherwise,
whose application has not elsewhere herein been specifically provided for, shall
be applied:

        (a)  first, to the payment of all reasonable expenses incurred by
Trustee or Mortgagee incident to the enforcement of this Second Mortgage, the
Amended and Restated Subordinated Credit Agreement or any of the Indebtedness
(including, without limiting the generality of the foregoing, expenses of any
entry or taking of possession, of any sale, of advertisement thereof, and of
conveyances, and court costs, compensation of agents and employees, legal fees
and a reasonable commission to Trustee acting), and to the payment of all other
charges, reasonable expenses, liabilities and advances incurred or made by
Trustee or Mortgagee under this Second Mortgage or in executing any trust or
power hereunder;

        (b)  second to payment of the Indebtedness in the order and manner
required in the Amended and Restated Subordinated Credit Agreement; and

        (c)  third, to Mortgagor or as otherwise required by any Governmental
Requirement.

        Section 4.14    Resignation of Operator.    In addition to all rights
and remedies under this Second Mortgage, at law and in equity, if any Event of
Default shall occur and Trustee or Mortgagee shall exercise any possessory
remedies under this Second Mortgage with respect to any portion of the
Hydrocarbon Property (or Mortgagor shall transfer any Mortgaged Property "in
lieu of" foreclosure), Mortgagee or Trustee shall have the right to request that
any operator of any Hydrocarbon Property which is either Mortgagor or any
Affiliate of Mortgagor to resign as operator under the joint operating agreement
applicable thereto, and no later than 60 days after receipt by Mortgagor of any
such request, Mortgagor shall resign (or cause such other party to resign) as
operator of such Hydrocarbon Property.

        Section 4.15    Indemnity.    In connection with any action taken by
Trustee and/or Mortgagee pursuant to this Second Mortgage, Trustee and/or
Mortgagee and their officers, directors, employees, representatives, agents,
attorneys, accountants and experts ("Indemnified Parties") shall not be liable
for any loss sustained by Mortgagor resulting from an assertion that Mortgagee
has received funds from the production of Hydrocarbons claimed by third persons
or any act or omission of any Indemnified Party in administering, managing,
operating or controlling the Mortgaged Property INCLUDING SUCH LOSS WHICH MAY
RESULT FROM THE NEGLIGENCE OF AN INDEMNIFIED PARTY unless such loss is caused by
the gross negligence or willful misconduct of an Indemnified Party, nor shall
Trustee and/or Mortgagee be obligated to perform or discharge any obligation,
duty or liability of Mortgagor. Mortgagor shall and does hereby agree to
indemnify each Indemnified Party for, and to hold each Indemnified Party
harmless from, any and all liability, loss or damage which may or might be
incurred

F-16

--------------------------------------------------------------------------------


by any Indemnified Party by reason of this Second Mortgage or the exercise of
rights or remedies hereunder INCLUDING SUCH LIABILITY, LOSS, OR DAMAGE WHICH MAY
RESULT FROM THE NEGLIGENCE OF AN INDEMNIFIED PARTY unless such liability, loss,
or damage is caused by the gross negligence or willful misconduct of an
Indemnified Party; should Trustee and/or Mortgagee make any expenditure on
account of any such liability, loss or damage, the amount thereof, including
costs, expenses and reasonable attorneys' fees, shall be a demand obligation
(which obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor
to Trustee and/or Mortgagee and shall bear interest from the date expended until
paid at the Post-Default Rate, shall be a part of the Indebtedness and shall be
secured by this Second Mortgage and any other Security Instrument. Mortgagor
hereby assents to, ratifies and confirms any and all actions of Trustee and/or
Mortgagee with respect to the Mortgaged Property taken under, and in compliance
with the terms of, this Second Mortgage. The liabilities of Mortgagor as set
forth in this Section 4.15 shall survive the termination of this Second
Mortgage.

ARTICLE V

Trustee

        Section 5.01    Duties, Rights, and Powers of Trustee.    It shall be no
part of the duty of Trustee to see to any recording, filing or registration of
this Second Mortgage or any other instrument in addition or supplemental
thereto, or to give any notice thereof, or to see to the payment of or be under
any duty in respect of any tax or assessment or other governmental charge which
may be levied or assessed on the Mortgaged Property, or any part thereof, or
against Mortgagor, or to see to the performance or observance by Mortgagor of
any of the covenants and agreements contained herein. Trustee shall not be
responsible for the execution, acknowledgment or validity of this Second
Mortgage or of any instrument in addition or supplemental hereto or for the
sufficiency of the security purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights of Mortgagee.
Trustee shall have the right to advise with counsel upon any matters arising
hereunder and shall be fully protected in relying as to legal matters on the
advice of counsel. Trustee shall not incur any personal liability hereunder
except for Trustee's own gross negligence, bad faith and/or willful misconduct;
and Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder, believed by him in good faith to be genuine.

        Section 5.02    Successor Trustee; Resignation by Trustee.    Trustee
may resign by written notice addressed to Mortgagee or be removed at any time
with or without cause by an instrument in writing duly executed on behalf of
Mortgagee. In case of the death, resignation or removal of Trustee, a successor
trustee may be appointed by Mortgagee by instrument of substitution complying
with any applicable requirements of law, or, in the absence of any such
requirement, without other formality than appointment and designation in
writing. Written notice of such appointment and designation shall be given by
Mortgagee to Mortgagor, but the validity of any such appointment shall not be
impaired or affected by failure to give such notice or by any defect therein.
Such appointment and designation shall be full evidence of the right and
authority to make the same and of all the facts therein recited, and, upon the
making of any such appointment and designation, this Second Mortgage shall vest
in the successor trustee all the estate and title in and to all of the Mortgaged
Property, and the successor trustee shall thereupon succeed to all of the
rights, powers, privileges, immunities and duties hereby conferred upon Trustee
named herein, and one such appointment and designation shall not exhaust the
right to appoint and designate a successor trustee hereunder but such right may
be exercised repeatedly as long as any Indebtedness remains unpaid hereunder. To
facilitate the administration of the duties hereunder, Mortgagee may appoint
multiple trustees to serve in such capacity or in such jurisdictions as
Mortgagee may designate.

        Section 5.03    Retention of Moneys.    All moneys received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be

F-17

--------------------------------------------------------------------------------


segregated in any manner from any other moneys (except to the extent required by
law), and Trustee shall be under no liability for interest on any moneys
received by him hereunder.

ARTICLE VI

Miscellaneous

        Section 6.01    Instrument Construed as Mortgage, Etc.    With respect
to any portions of the Mortgaged Property located in any state or other
jurisdiction the laws of which do not provide for the use or enforcement of a
deed of trust or the office, rights and authority of Trustee as herein provided,
the general language of conveyance hereof to Trustee is intended and the same
shall be construed as words of mortgage unto and in favor of Mortgagee and the
rights and authority granted to Trustee herein may be enforced and asserted by
Mortgagee in accordance with the laws of the jurisdiction in which such portion
of the Mortgaged Property is located and the same may be foreclosed at the
option of Mortgagee as to any or all such portions of the Mortgaged Property in
any manner permitted by the laws of the jurisdiction in which such portions of
the Mortgaged Property is situated. This Second Mortgage may be construed as a
mortgage, deed of trust, chattel mortgage, conveyance, assignment, security
agreement, pledge, financing statement, hypothecation or contract, or any one or
more of them, in order fully to effectuate the lien hereof and the purposes and
agreements herein set forth.

        Section 6.02    Release of Mortgage.    If all Indebtedness secured
hereby shall be paid and the Amended and Restated Subordinated Credit Agreement
terminated, Mortgagee shall forthwith cause satisfaction and discharge of this
Second Mortgage to be entered upon the record at the expense of Mortgagor and
shall execute and deliver or cause to be executed and delivered such instruments
of satisfaction and reassignment as Mortgagor may reasonably request. Otherwise,
this Second Mortgage shall remain and continue in full force and effect.

        Section 6.03    Severability.    If any provision hereof is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of Trustee and Mortgagee in order to
effectuate the provisions hereof, and the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of any such provision in any other jurisdiction.

        Section 6.04    Successors and Assigns of Parties.    The term "Lender"
as used herein shall mean and include any legal owner, holder, assignee or
pledgee of any of the Indebtedness secured hereby. The terms used to designate
Trustee, Mortgagee and Mortgagor shall be deemed to include the respective
heirs, legal representatives, successors and assigns of such parties.

        Section 6.05    Satisfaction of Prior Encumbrance.    To the extent that
proceeds of the Amended and Restated Subordinated Credit Agreement are used to
pay indebtedness secured by any outstanding lien, security interest, charge or
prior encumbrance against the Mortgaged Property, such proceeds have been
advanced by Mortgagee or any of the other Lenders at Mortgagor's request, and
Mortgagee shall be subrogated to any and all rights, security interests and
liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, and it is expressly understood that, in
consideration of the payment of such other indebtedness by Mortgagee or any of
the other Lenders, Mortgagor hereby waives and releases all demands and causes
of action against Mortgagee or any of the other Lenders for offsets and payments
to, upon and in connection with the said indebtedness.

        Section 6.06    Subrogation of Trustee.    This Second Mortgage is made
with full substitution and subrogation of Trustee and his successors in this
trust and his and their assigns in and to all covenants and warranties by others
heretofore given or made in respect of the Mortgaged Property or any part
thereof.

F-18

--------------------------------------------------------------------------------


        Section 6.07    Nature of Covenants.    The covenants and agreements
herein contained shall constitute covenants running with the land and interests
covered or affected hereby and shall be binding upon the heirs, legal
representatives, successors and assigns of the parties hereto.

        Section 6.08    Notices.    All notices and other communications shall
be in writing (including, without limitation, telecopy or telex) and mailed by
certified mail, return receipt requested, telecopied, telexed, hand delivered,
or delivered by a nationally recognized overnight courier, at the address for
the appropriate party specified in the first paragraph of this Second Mortgage
or at such other address as shall be designated by such party in a written
notice to the other parties. All such notices and communications shall, when so
mailed, telecopied, telexed, or hand delivered or delivered by a nationally
recognized overnight courier, be effective when received if mailed, when
telecopy transmission is completed, when confirmed by telex answer-back, or when
delivered by such messenger or courier, respectively.

        Section 6.09    Counterparts.    This Second Mortgage is being executed
in several counterparts, all of which are identical, except that to facilitate
recordation, if the Mortgaged Property is situated in more than one county,
descriptions of only those portions of the Mortgaged Property located in the
county in which a particular counterpart is recorded shall be attached as
Exhibit A thereto. A complete Exhibit A will be attached to that certain
counterpart that is filed in the real property records
of                        County, Texas. Each of such counterparts shall for all
purposes be deemed to be an original and all such counterparts shall together
constitute but one and the same instrument.

        Section 6.10    Exculpation Provisions.    Each of the parties hereto
specifically agrees that it has a duty to read this Second Mortgage; and agrees
that it is charged with notice and knowledge of the terms of this Second
Mortgage; that it has in fact read this Second Mortgage and is fully informed
and has full notice and knowledge of the terms, conditions and effects of this
Second Mortgage; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Second
Mortgage; and has received the advice of its attorney in entering into this
Second Mortgage; and that it recognizes that certain of the terms of this Second
Mortgage result in one party assuming the liability inherent in some aspects of
the transaction and relieving the other party of its responsibility for such
liability. Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Second Mortgage
on the basis that the party had no notice or knowledge of such provision or that
the provision is not "conspicuous."

        Section 6.11    Security Agreement.    With respect to any portion of
the Mortgaged Property which constitutes fixtures or other property governed by
the Applicable UCC, this Second Mortgage shall constitute a security agreement
between Mortgagor, as the debtor, and Mortgagee, as the secured party.
Cumulative of all other rights of Mortgagee hereunder, Mortgagee shall have all
of the rights conferred upon secured parties by the Applicable UCC.

        Section 6.12    Ratification of Original Mortgages; Effect of
Mortgage.    The conveyance and the granting of liens in the Original Mortgages
is hereby ratified, adopted, confirmed, and renewed. In addition, as stated in
the Recitals to this Mortgage, this Mortgage constitutes for all purposes an
amendment and restatement of the Original Mortgages and not a new or substitute
security instrument.

        Section 6.13    Time of the Essence.    Time is of the essence in the
performance of each and every obligation under this Second Mortgage.

        Section 6.14    Authority of Agent.    The Lenders may, by agreement
among them, provide for and regulate the exercise of rights and remedies
hereunder, but, unless and until modified to the contrary in a writing signed by
all such persons and recorded in the same counties and parishes as this Second
Mortgage is recorded, (i) all persons other than Mortgagor and its affiliates
shall be entitled to rely on the releases, waivers, consents, approvals,
notifications and other acts (including, without limitation, appointment of
substitute or successor trustee, or trustees, hereunder and the bidding in of
all or any

F-19

--------------------------------------------------------------------------------


part of the secured indebtedness held by any one or more Lenders, whether the
same be conducted under the provisions hereof or otherwise) of Agent, without
inquiry into any such agreements or the existence of required consent or
approval of any Lender and without the joinder of any party other than Agent in
such releases, waivers, consents, approvals, notifications or other acts and
(ii) all notices, requests, consents, demands and other communications required
or permitted to be given hereunder may be given to Agent.

        Section 6.15    Waivers.    Subject to the Amended and Restated
Subordinated Credit Agreement, Agent may at any time and from time to time in
writing waive compliance by Mortgagor with any covenant herein made by Mortgagor
to the extent and in the manner specified in such writing, or consent to
Mortgagor's doing any act which hereunder Mortgagor is prohibited from doing, or
to Mortgagor's failing to do any act which hereunder Mortgagor is required to
do, to the extent and in the manner specified in such writing, or release any
part of the Mortgaged Property or any interest therein or any Production
Proceeds from the lien and security interest of this Second Mortgage, without
the joinder of Trustee. Any party liable, either directly or indirectly, for the
secured indebtedness or for any covenant herein or in any other Loan Document
may be released from all or any part of such obligations without impairing or
releasing the liability of any other party. No such act shall in any way impair
any rights or powers hereunder except to the extent specifically agreed to in
such writing.

        Section 6.16    Compliance With Usury Laws.    It is the intent of
Mortgagor, Trustee, Mortgagee and all other parties to any of the Loan Documents
to contract in strict compliance with applicable usury law from time to time in
effect. In furtherance thereof, it is stipulated and agreed that none of the
terms and provisions contained herein or in the other Loan Documents shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
collected, charged, taken, reserved, or received by applicable law from time to
time in effect.

        Section 6.17    GOVERNING LAW.    THIS SECOND MORTGAGE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ITS LAWS RELATING TO CONFLICTS OF LAWS, EXCEPT TO THE EXTENT
THAT THE LAWS OF ANY OTHER JURISDICTION MANDATORILY GOVERN THE CREATION OF, OR
THE MANNER OR PROCEDURE FOR ENFORCEMENT OF THE LIEN CREATED BY THIS SECOND
MORTGAGE, PROVIDED THAT ANY RIGHTS OR REMEDIES HEREIN PROVIDED THAT SHALL BE
VALID UNDER THE LAWS OF THE JURISDICTION WHERE PROCEEDINGS FOR THE ENFORCEMENT
HEREOF SHALL BE TAKEN SHALL NOT BE AFFECTED BY THE INVALIDITY, IF ANY, OF SUCH
RIGHTS OR REMEDIES UNDER THE LAWS OF THE STATE OF TEXAS.

F-20

--------------------------------------------------------------------------------


NOTICE TO MORTGAGOR:

        A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT. WITH RESPECT TO
PORTIONS OF THE MORTGAGED PROPERTY LOCATED IN THE STATE OF OKLAHOMA, SUCH POWER
OF SALE IS GRANTED PURSUANT TO THE OKLAHOMA MORTGAGE FORECLOSURE ACT (AS DEFINED
IN SECTION 1.01 OF THIS SECOND MORTGAGE). THIS POWER OF SALE MAY ALLOW TRUSTEE
OR MORTGAGEE, AS APPLICABLE, TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT
GOING TO COURT IN A FORECLOSURE ACTION UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT BY MORTGAGOR UNDER THIS INSTRUMENT. THIS INSTRUMENT CONTAINS
AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF FUTURE ADVANCES, AND
COVERS ALL PRODUCTS AND PROCEEDS OF MORTGAGED PROPERTY.

        IN WITNESS HEREOF, Mortgagor has executed and delivered this Second
Mortgage as of the day and year first above written.

[SIGNATURE OF MORTGAGOR]

Prepared by and after recording return to:
Chadbourne & Parke
c/o Daniel Rogers
1100 Louisiana Street, Suite 3500
Houston, Texas 77002

F-21

--------------------------------------------------------------------------------



STATE OF TEXAS   §     § COUNTY OF   § TEXAS    

        This instrument was acknowledged before me on March            , 2003
by            , the            of BRIGHAM, INC., a Nevada corporation, as
general partner of BRIGHAM OIL & GAS, L.P., a Delaware limited partnership, on
behalf of such corporation, acting as general partner of the limited
partnership, on behalf of the limited partnership.

   

--------------------------------------------------------------------------------

Notary Public in and for the
State of Texas
 
 
Notarial Seal:


OKLAHOMA    

        Before me, a Notary Public in and for said county and state, on
this            day of March, 2003, personally appeared                        ,
to me known to be the identical person who subscribed the name of the maker
thereof to the foregoing instrument as                        of BRIGHAM, INC.,
a Nevada corporation, as general partner of BRIGHAM OIL & GAS, L.P., a Delaware
limited partnership, and acknowledged to me that such person executed the same
as such person's free and voluntary act and deed, and as the free and voluntary
act and deed of such corporation for the uses and purposes therein set forth.

   

--------------------------------------------------------------------------------

Notary Public in and for the
State of Texas
 
 
Notarial Seal:

F-22

--------------------------------------------------------------------------------




EXHIBIT A

TO

AMENDED AND RESTATED SECOND MORTGAGE, DEED OF TRUST,
ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT,
FIXTURE FILING, AND FINANCING STATEMENT


        This Exhibit A describes the Hydrocarbon Property (as defined in the
body of this instrument). This Exhibit A also sets forth a list of certain of
the wells located on the Hydrocarbon Property, together with Mortgagor's
representation as to the nature and quantum of Working Interest (as defined
below) and Net Revenue Interest (as defined below) owned by Mortgagor with
respect to those wells.

        The designation "Working Interest" or "WI" when used in this Exhibit A
means the interest of Mortgagor upon which is calculated Mortgagor's
proportionate share of the costs, expenses, and liabilities attributable to the
oil, gas, and mineral leases described herein. The designation "Net Revenue
Interest" or "NRI" or "NRIO" or "NRIG" when used in this Exhibit A means the
interest in the gross production of oil and gas and other minerals from other
properties subject to the oil, gas, and mineral leases to which Mortgagor is
entitled by virtue of its ownership of the Working Interest after deducting all
landowner royalties, overriding royalties, and similar interests attributable to
the Working Interest. The designation "Overriding Royalty Interest" "ORRI" means
an interest in production which is free of any obligation for the expense of
exploration, development, and production, bearing only its pro rata share of
severance, production, and other similar taxes and, in instances where the
document creating the overriding royalty interest so provides, costs associated
with compression, dehydration, other treating or processing, or transportation
of production of oil, gas, or other minerals relating to the marketing of such
production. The designation "Royalty Interest" or "RI" means an interest in
production which results from an ownership in the mineral fee estate or royalty
estate in the relevant land and which is free of any obligation for the expense
of exploration, development, and production, bearing only its pro rata share of
severance, production ad valorem, and other similar taxes and, in instances
where the document creating the royalty interest so provides, costs associated
with compression, dehydration, other treating or processing or transportation of
production of oil, gas, or other minerals relating to the marketing of such
production. Each amount set forth as "Working Interest" or "WI" or "Net Revenue
Interest" or "NRI" or "NRIO" or "NRIG" is Mortgagor's minimum interest after
giving full effect to, among other things, all Permitted Liens (as defined in
the Credit Agreement).

        Any reference in this Exhibit A to wells or units is for warranty of
interest, administrative convenience, and identification and shall not limit or
restrict the right, title, interest, or properties covered by this Deed of
Trust. All right, title, and interest of Mortgagor in the properties described
herein and in the Mortgaged Property (as defined in the body of this instrument)
is and shall be subject to this Second Mortgage, regardless of the presence
thereon of any interests, units, or wells not described herein.

        Unless otherwise expressly provided, all recording references in this
Exhibit A are references to the official public records of real property in the
county or counties (or parish or parishes) in which the Mortgaged Property is
located and in which records documents relating to the Mortgaged Property are
recorded, whether Conveyance Records, Deed Records, Mortgage Records, Oil and
Gas Records, Oil and Gas Lease Records, or other records.

F-23

--------------------------------------------------------------------------------





EXHIBIT G

FORM OF SECOND PLEDGE AGREEMENT


        THE OBLIGATIONS UNDER THIS INSTRUMENT ARE EXPRESSLY SUBORDINATED TO THE
AMENDED AND RESTATED PLEDGE AGREEMENT EXECUTED BY PLEDGOR (AS HEREINAFTER
DEFINED) IN FAVOR OF SOCIÉTÉ GÉNÉRALE ("SG"), THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SENIOR LENDERS (AS HEREINAFTER DEFINED), THAT PROVIDES, AND IS
INTENDED TO PROVIDE, A FIRST PRIORITY SECURITY INTEREST IN THE PLEDGED
COLLATERAL (AS HEREINAFTER DEFINED) TO SECURE THE OBLIGATIONS MORE PARTICULARLY
DESCRIBED IN THAT CERTAIN SECOND AMENDED AND RESTATED CREDIT AGREEMENT BY AND
AMONG PLEDGORS, BRIGHAM OIL AND GAS, L.P., SG, THE ROYAL BANK OF SCOTLAND PLC
("RBS"), AND THE OTHER LENDERS PARTY THERETO FROM TIME TO TIME (COLLECTIVELY
"SENIOR LENDERS"). THIS INSTRUMENT IS SUBJECT TO THE TERMS AND PROVISIONS OF
THAT CERTAIN AMENDED AND RESTATED INTERCREDITOR AGREEMENT DATED MARCH    , 2003
BY AND BETWEEN THE SENIOR LENDERS.

        This Amended and Restated Second Pledge Agreement dated as of March    ,
2003 ("Second Pledge Agreement") is between [Brigham Exploration Company, a
Delaware corporation][Brigham, Inc., a Nevada corporation] ("Pledgor"), and The
Royal Bank of Scotland plc, as agent for the lenders party to the Subordinated
Credit Agreement described below ("Secured Party").

INTRODUCTION

        A.    Brigham Oil & Gas, L.P., a Delaware limited partnership
("Borrower"), the lenders party thereto, and The Royal Bank of Scotland plc, as
agent for such lenders (the "Agent"), were parties to that certain Subordinated
Credit Agreement dated October 31, 2000, as amended or supplemented on or before
the date hereof (the "Existing Credit Agreement").

        B.    In order to secure the full and punctual payment and performance
of the obligations under the Existing Credit Agreement and the other loan
documents contemplated thereby, the Pledgor executed and delivered the security
instruments described on Schedule 1 attached hereto (the "Existing Security
Documents" in favor of the Agent and has granted a continuing security interest
in and to the Pledged Collateral (as hereafter defined).

        C.    Borrower, Pledgor, [Brigham Exploration Company, a Delaware
corporation], [Brigham, Inc., a Nevada corporation], the lenders named therein
(the "Lenders") and Secured Party, as agent for the Lenders, have entered into
the Amended and Restated Subordinated Credit Agreement dated as of
March            , 2003 (as amended, restated or otherwise modified from
time-to-time, the "Subordinated Credit Agreement"), which, among other things,
amends and restates the Existing Credit Agreement in its entirety.

        D.    Pledgor has guaranteed the Obligations of Borrower under the
Subordinated Credit Agreement pursuant to Article VIII thereof (the
"Subordinated Guaranty").

        E.    Under the Subordinated Credit Agreement, it is a condition to the
making of Advances by the Lenders that Pledgor shall amend and restate the
Existing Security Documents to secure its obligations under the Subordinated
Credit Agreement and the Subordinated Guaranty by entering into this Second
Pledge Agreement.

        F.    Pledgor and Société Générale, as administrative agent for the
lenders party ("Senior Agent") to that certain Second Amended and Restated
Credit Agreement, dated as of the date hereof, have entered into the Amended and
Restated Pledge Agreement, dated as of the date hereof (the "Senior Pledge
Agreement").

G-1

--------------------------------------------------------------------------------


        Therefore, Pledgor hereby agrees with Secured Party for its benefit and
the ratable benefit of the Lenders as follows:

        Section 1.    Definitions.    All capitalized terms not otherwise
defined in this Second Pledge Agreement that are defined in the Subordinated
Credit Agreement shall have the meaning assigned to such terms by the
Subordinated Credit Agreement. Any capitalized terms used in this Second Pledge
Agreement that are defined in Articles 8 or 9 of the Uniform Commercial Code as
adopted in the State of New York ("UCC") shall have the meanings assigned to
those terms by the UCC as of the date of this Second Pledge Agreement, whether
specified elsewhere in this Second Pledge Agreement or not. All other rules of
interpretation set forth in Section 1.05 of the Subordinated Credit Agreement
shall apply to this Second Pledge Agreement and are hereby incorporated herein
by reference.

        Section 2.    Pledge.    

        (a)    Grant of Pledge.    Pledgor hereby pledges to Secured Party, and
grants to Secured Party, for its benefit and the ratable benefit of the Lenders,
a continuing lien on and security interest in the Pledged Collateral, as defined
in Section 2(b) below. This Second Pledge Agreement shall secure all Obligations
of Pledgor now or hereafter existing under the Subordinated Credit Agreement,
the Guaranty and the other Subordinated Loan Documents to which it is a party,
including any extensions, modification, substitutions, amendments, and renewals
thereof, whether for principal, interest, fees, expenses, indemnifications or
otherwise, in each case, including the payment of amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended. All such
obligations shall be referred to in this Second Pledge Agreement as the "Secured
Obligations".

        (b)    Pledged Collateral.    "Pledged Collateral" shall mean all of
Pledgor's right, title, and interest in the following, whether now owned or
hereafter acquired:

        (i)    all of the membership interests listed in the attached
Schedule II issued to Pledgor (the "Membership Interests"), all such additional
membership interests of any issuer of such interests hereafter acquired by
Pledgor, the certificates representing the Membership Interests, if any, and all
such additional membership interests, all of Pledgor's rights, privileges,
authority, and powers as a member of the issuer of such Membership Interests
under the applicable [Limited Liability Company Operating Agreement][Limited
Liability Company Regulations] of such issuer and all rights to money or
Property which Pledgor now has or hereafter acquires in respect of the
Membership Interests, including, without limitation, (A) any Proceeds from a
sale by or on behalf of Pledgor of any of the Membership Interests, and (B) any
distributions, dividends, cash, instruments and other Property from time-to-time
received or otherwise distributed in respect of the Membership Interests,
whether regular, special or made in connection with the partial or total
liquidation of the issuer and whether attributable to profits, the return of any
contribution or investment or otherwise attributable to the Membership Interests
or the ownership thereof other than distributions received by Pledgor in
compliance with the Loan Documents (collectively, the "Membership Interests
Distributions");

        (ii)  all of the general and limited partnership interests listed in the
attached Schedule II issued to Pledgor (the "Partnership Interests"), all such
additional limited or general partnership interests of any issuer of such
Partnership Interests hereafter acquired by Pledgor, all of Pledgor's rights,
privileges, authority, and powers as a limited or general partner of the issuer
of such Partnership Interests under the applicable [Limited Partnership
Agreement][Partnership Agreement] of such issuer, and all rights to money or
Property which Pledgor now has or hereafter acquires in respect of the
Partnership Interests, including, without limitation, (A) any Proceeds from a
sale by or on behalf of Pledgor of any of the Partnership Interests, and (B) any
distributions, dividends, cash, instruments and other

G-2

--------------------------------------------------------------------------------




Property from time-to-time received or otherwise distributed in respect of the
Partnership Interests, whether regular, special or made in connection with the
partial or total liquidation of the issuer and whether attributable to profits,
the return of any contribution or investment or otherwise attributable to the
Partnership Interests or the ownership thereof other than distributions received
by Pledgor in compliance with the Loan Documents (collectively, the "Partnership
Interest Distributions"); and

        (iii)  all of the shares of stock listed in the attached Schedule II
issued to Pledgor (the "Pledged Shares"), all such additional shares of stock of
any issuer of such Pledged Shares hereafter issued to Pledgor, the certificates
representing the Pledged Shares and all such additional shares, all of Pledgor's
rights, privileges, authority, and powers as a shareholder of the issuer of such
Pledged Shares under the applicable [Articles][Certificate] of Incorporation and
Bylaws of such issuer and all rights to money or Property which Pledgor now has
or hereafter acquires in respect of the Pledged Shares, including, without
limitation, (A) any Proceeds from a sale by or on behalf of Pledgor of any of
the Pledged Shares, and (B) any distributions, dividends, cash, instruments and
other Property from time-to-time received or otherwise distributed in respect of
the Pledged Shares, whether regular, special or made in connection with the
partial or total liquidation of the issuer and whether attributable to profits,
the return of any contribution or investment or otherwise attributable to the
Pledged Shares or the ownership thereof other than distributions received by
Pledgor in compliance with the Loan Documents (collectively, the "Pledged Shares
Distributions"; together with the Membership Interest Distributions and the
Partnership Interest Distributions, the "Distributions"); and

        (iv)  all additions and accessions to, substitutions and replacements
of, and all products and proceeds from the Pledged Collateral described in
paragraphs (i), (ii), and (iii) of this Section 2(b).

        (c)    Delivery of Pledged Collateral.    All certificates or
instruments, if any, representing the Pledged Collateral shall be delivered to
Senior Agent pursuant to Section 2(c) of the Senior Pledge Agreement and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Senior Agent and the Secured Party.
After the occurrence and during the continuance of an Event of Default, Senior
Agent or Secured Party shall have the right, upon prior written notice to
Pledgor, to transfer to or to register in the name of Senior Agent or Secured
Party or any of its nominees any of the Pledged Collateral, subject to the
rights specified in Section 2(d) of this Second Pledge Agreement and
Section 2(d) of the Senior Pledge Agreement. In addition, after the occurrence
and during the continuance of an Event of Default, Senior Agent or Secured Party
shall have the right at any time to exchange the certificates or instruments
representing the Pledged Collateral for certificates or instruments of smaller
or larger denominations.

        (d)    Rights Retained by Pledgor.    Notwithstanding the pledge in
Section 2(a), so long as no Event of Default shall have occurred and remain
uncured:

        (i)    and, if an Event of Default shall have occurred and remain
uncured, until such time thereafter as such voting and other consensual rights
have been terminated pursuant to Section 5 hereof, Pledgor shall be entitled to
exercise any voting and other consensual rights pertaining to the Pledged
Collateral for any purpose not inconsistent with the terms of this Second Pledge
Agreement or the Subordinated Credit Agreement; provided, however, that Pledgor
shall not exercise or shall refrain from exercising any such right if such
action would have a materially adverse effect on the value of the Pledged
Collateral;

G-3

--------------------------------------------------------------------------------

        (ii)  except as otherwise provided in the Subordinated Credit Agreement,
Pledgor shall be entitled to receive and retain any dividends and other
distributions paid on or in respect of the Pledged Collateral and the Proceeds
of any sale of the Pledged Collateral and all payments of principal and interest
on loans and advances made by Pledgor to the issuer of the Pledged Collateral;
and

        (iii)  at and after such time as voting and other consensual rights have
been terminated pursuant to Section 5 hereof, Pledgor shall execute and deliver
(or cause to be executed and delivered) to Secured Party all proxies and other
instruments as Secured Party may reasonably request to (A) enable Secured Party
to exercise the voting and other rights which Pledgor is entitled to exercise
pursuant to subsection (i) of this Section 2(d), and (B) to receive the
dividends or other distributions and Proceeds of sale of the Pledged Collateral
and payments of principal and interest which Pledgor is authorized to receive
and retain pursuant to paragraph (ii) of this Section 2(d).

        Section 3.    Pledgor's Representations and Warranties.    Pledgor
represents and warrants to Secured Party and the Lenders as follows:

        (a)  The Pledged Collateral listed on the attached Schedule II has been
duly authorized and validly issued and is fully paid and nonassessable.

        (b)  Pledgor is the legal and beneficial owner of the Pledged Collateral
free and clear of any Lien or option, except for (i) the security interest
created by this Pledge Agreement and (ii) other Permitted Liens.

        (c)  No authorization, authentication, approval, or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required either (i) for the pledge by Pledgor of the Pledged Collateral pursuant
to this Second Pledge Agreement or for the execution, delivery, or performance
of this Second Pledge Agreement by Pledgor (except to the extent that financing
statements are required under the UCC to be filed in order to maintain a
perfected security interest) or (ii) for the exercise by Secured Party or any
Lender of the voting or other rights provided for in this Second Pledge
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Second Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally).

        (d)  Pledgor has the full right, power and authority to deliver, pledge,
assign and transfer the Pledged Collateral to Secured Party.

        (e)  [The [Membership Interests][Partnership Interests] listed on the
attached Schedule II constitute [100][1]% of the issued and outstanding
[membership][general partnership] interests of the respective issuer thereof and
all [Membership Interests][Partnership Interests] in which Pledgor has any
ownership interest.][The Pledged Shares listed on the attached Schedule II
constitute 100% of the issued and outstanding shares of capital stock of the
respective issuer thereof and of the Pledged Shares in which Pledgor has any
ownership interests.]

        (f)    The name of Pledgor set forth in the first paragraph of this
Pledge Agreement is the exact legal name of Pledgor. The legal address of
Pledgor and the address of its principal place of business and chief executive
office is [6300 Bridge Point Parkway, Building 2, Suite 500, Austin, Texas
78730]. Pledgor keeps all records and documents relating to the Pledged
Collateral at such address or with Nevada Corporate Management, Inc., 3773
Howard Hughes Parkway, Suite 300, North Las Vegas, Nevada 89109.

G-4

--------------------------------------------------------------------------------




        Section 4.    Pledgor's Covenants.    During the term of this Second
Pledge Agreement and until all of the Secured Obligations have been fully and
finally paid and discharged in full, Pledgor covenants and agrees with Secured
Party that:

        (a)    Protect Collateral; Further Assurances.    Pledgor will warrant
and defend the rights and title herein granted unto Secured Party in and to the
Pledged Collateral (and all right, title, and interest represented by the
Pledged Collateral) against the claims and demands of all Persons whomsoever,
except Senior Agent. Pledgor agrees that, at the expense of Pledgor, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary and that Secured Party
or any Lender may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured
Party or any Lender to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral.

        (b)    Transfer, Other Liens, and Additional Shares.    Pledgor agrees
that it will not (i) sell or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral or (ii) create or permit to exist any
Lien upon or with respect to any of the Pledged Collateral, except for (A) the
Liens and security interest under this Pledge Agreement and (B) other Permitted
Liens. Pledgor agrees that it will (1) cause each issuer of the Pledged
Collateral not to issue any other membership interests, partnership interests,
capital stock or other securities in addition to or in substitution for the
Pledged Collateral issued by such issuer, except to Pledgor and (2) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any additional membership interests, partnership interests, capital stock or
other securities of an issuer of the Pledged Collateral. Pledgor shall not
approve any amendment or modification of any of the Pledged Collateral unless it
shall have given at least ten Business Days' prior written notice (or such
lesser period as may be agreed by Secured Party in writing) to, and such
amendment or modification would not be materially adverse to the interests of
the Lenders.

        (c)    Jurisdiction of Formation; Name Change.    Pledgor shall not
(i) amend, supplement, modify or restate its articles or certificate of
incorporation, bylaws, limited liability company agreements, or other equivalent
organizational documents if such amendment, supplement, modification or
restatement would be materially adverse to the interests of the Lenders, or
(ii) unless the Pledgor shall have given Secured Party at least ten
(10) Business Days' prior written notice (or such lesser period as may be agreed
by Secured Party in writing), amend its name or change its jurisdiction of
incorporation, organization or formation. Promptly upon the request of Secured
Party, Pledgor shall take all such action as Secured Party shall reasonably
request to maintain the lien and security interest of Secured Party granted
hereby at all time fully perfected and in full force and effect.

        Section 5.    Remedies upon Default.    If any Event of Default shall
have occurred and be continuing:

        (a)    UCC Remedies.    To the extent permitted by law, Secured Party
may exercise in respect of the Pledged Collateral, in addition to other rights
and remedies provided for in this Second Pledge Agreement or otherwise available
to it, all the rights and remedies of a secured party under the UCC (whether or
not the UCC applies to the affected Pledged Collateral). This Second Pledge
Agreement shall not be construed to authorize the Secured Party to take any
action prohibited by the UCC or to constitute a waiver by the Pledgor of any
right that the UCC does not permit the Pledgor to waive.

        (b)    Dividends and Other Rights.    

        (i)    All rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2(d)(i) may be exercised by

G-5

--------------------------------------------------------------------------------

Secured Party if Secured Party so elects and gives written notice of such
election to Pledgor and all rights of Pledgor to receive the dividends and other
distributions on or in respect of the Pledged Collateral and the proceeds of
sale of the Pledged Collateral which it would otherwise be authorized to receive
and retain pursuant to Section 2(d)(ii) shall cease at such time as such written
notice is deemed effective pursuant to the provisions of the Subordinated Credit
Agreement related to effectiveness of notices.

        (ii)  All dividends and other distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral that are
thereafter received by Pledgor shall be received in trust for the benefit of
Secured Party, shall be segregated from other funds of Pledgor, and shall be
promptly paid over to Senior Agent or Secured Party as Pledged Collateral in the
same form as so received (with any necessary indorsement).

        (c)    Sale of Pledged Collateral.    Secured Party may sell all or part
of the Pledged Collateral at public or private sale, at any of Secured Party's
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as Secured Party may deem commercially reasonable in accordance with
applicable laws. Pledgor agrees that to the extent permitted by law such sales
may be made without notice. If notice is required by law, Pledgor hereby deems
ten (10) days' advance notice of the time and place of any public sale or the
time after which any private sale is to be made reasonable notification,
recognizing that if the Pledged Collateral threatens to decline speedily in
value or is of a type customarily sold on a recognized market shorter notice may
be reasonable. Secured Party shall not be obligated to make any sale of the
Pledged Collateral regardless of notice of sale having been given. Secured Party
may adjourn any public or private sale from time-to-time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Pledgor shall cooperate
fully with Secured Party in all respects in selling or realizing upon all or any
part of the Pledged Collateral. In addition, Pledgor shall fully comply with the
securities laws of the United States, the State of [Delaware][Nevada], and other
states and take such actions as may be necessary to permit Secured Party to sell
or otherwise dispose of any securities representing the Pledged Collateral in
compliance with such laws.

        (d)    Exempt Sale.    If, in the opinion of Secured Party, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, Secured Party in
its discretion (i) may offer and sell securities privately to purchasers who
will agree to take them for investment purposes and not with a view to
distribution and who will agree to imposition of restrictive legends on the
certificates representing the security, or (ii) may sell such securities in an
intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by Secured Party shall be deemed to
be not "commercially reasonable" solely because so made. Pledgor shall cooperate
fully with Secured Party in all reasonable respects in selling or realizing upon
all or any part of the Pledged Collateral.

        (e)    Application of Collateral.    The proceeds of any sale, or other
realization upon all or any part of the Collateral pledged by Pledgor shall be
applied by Secured Party as set forth in Section 7.06 of the Subordinated Credit
Agreement.

        (f)    Cumulative Remedies.    Each right, power and remedy herein
specifically granted to Secured Party or otherwise available to it shall be
cumulative, and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity, or
otherwise, and each such right, power and remedy, whether specifically granted
herein or otherwise existing, may be exercised at any time and from time-to-time
as often and in such order as may be deemed expedient by Secured Party in its
sole discretion. No failure on the part of Secured Party to exercise, and no
delay in exercising, and no course of dealing with respect to, any

G-6

--------------------------------------------------------------------------------




such right, power or remedy, shall operate as a waiver thereof, nor shall any
single or partial exercise of any such rights, power or remedy preclude any
other or further exercise thereof or the exercise of any other right.

        Section 6.    Secured Party as Attorney-in-Fact for Pledgor.    

        (a)    Secured Party Appointed Attorney-in-Fact.    Pledgor hereby
irrevocably appoints Secured Party as Pledgor's attorney-in-fact, with full
authority after the occurrence and during the continuance of an Event of Default
to act for Pledgor and in the name of Pledgor, and, in Secured Party's
discretion, subject to Pledgor's revocable rights specified in Section 2(d), to
take any action and to execute any instrument which Secured Party may deem
necessary or advisable to accomplish the purposes of this Second Pledge
Agreement, including, without limitation, to receive, indorse, and collect all
instruments made payable to Pledgor representing the proceeds of the sale of the
Pledged Collateral, or any distribution in respect of the Pledged Collateral and
to give full discharge for the same. Pledgor hereby acknowledges, consents and
agrees that the power of attorney granted pursuant to this Section 6 is
irrevocable and coupled with an interest.

        (b)    Secured Party May Perform.    Secured Party may from
time-to-time, at its option and expense, perform any act which Pledgor agrees
hereunder to perform and which Pledgor shall fail to perform after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of any Event of
Default and after notice thereof by Secured Party to Pledgor) and Secured Party
may from time-to-time take any other action which Secured Party reasonably deems
necessary for the maintenance, preservation or protection of any of the Pledged
Collateral or of its security interest therein. Secured Party shall be obligated
to provide notice to Pledgor of any action taken hereunder by telecopy or by
registered mail.

        (c)    Secured Party Has No Duty.    The powers conferred on Secured
Party hereunder are solely to protect its interest in the Pledged Collateral and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Pledged Collateral in its possession and the accounting
for moneys actually received by it hereunder, Secured Party shall have no duty
as to any Pledged Collateral or responsibility for taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.

        (d)    Reasonable Care.    Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which Secured Party accords its own property, it
being understood that Secured Party shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders, or other matters relative to any Pledged Collateral,
whether or not Secured Party has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

        Section 7.    Miscellaneous.    

        (a)    Expenses.    Pledgor will upon demand pay to Secured Party for
its benefit and the benefit of the Lenders the amount of any reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of its
counsel and of any experts, which Secured Party and the Lenders may incur in
connection with (i) the custody, preservation, use, or operation of, or the
sale, collection, or other realization of, any of the Pledged Collateral,
(ii) the exercise or enforcement of any of the rights of Secured Party or any
Lender hereunder, and (iii) the failure by Pledgor to perform or observe any of
the provisions hereof.

        (b)    Amendments, Etc.    No amendment or waiver of any provision of
this Second Pledge Agreement nor consent to any departure by Pledgor herefrom
shall be effective unless made in

G-7

--------------------------------------------------------------------------------




writing and authenticated by Pledgor and Secured Party. In addition, no such
amendment or waiver shall be effective unless given or entered into with the
necessary approvals of the Lenders as required in the Subordinated Credit
Agreement. Any such waiver or consent, whether by Secured Party or Secured Party
and the Lenders shall be effective only in the specific instance and for the
specific purpose for which given.

        (c)    Addresses for Notices.    All notices and other communications
provided for hereunder shall be in the manner and to the addresses set forth in
the Subordinated Credit Agreement.

        (d)    Continuing Security Interest; Transfer of Interest.    This
Second Pledge Agreement shall create a continuing security interest in the
Pledged Collateral and, unless expressly released by Secured Party, shall
(i) remain in full force and effect until payment in full and termination of the
Secured Obligations, (ii) be binding upon Pledgor, Secured Party, the Lenders
and their successors, and assigns, and (iii) inure, together with the rights and
remedies of Secured Party hereunder, to the benefit of and be binding upon,
Secured Party, the Lenders and their respective successors, transferees, and
assigns. Upon the payment in full and termination of the Secured Obligations,
the security interest granted hereby shall terminate and all rights to the
Pledged Collateral shall revert to Pledgor to the extent such Pledged Collateral
shall not have been sold or otherwise applied pursuant to the terms hereof.
Without limiting the generality of the foregoing clause, when any Lender assigns
or otherwise transfers any interest held by it under the Subordinated Credit
Agreement or other Subordinated Loan Document to any other Person pursuant to
the terms of the Subordinated Credit Agreement or other Subordinated Loan
Document, that other Person shall thereupon become vested with all the benefits
held by such Lender under this Second Pledge Agreement. Upon any such
termination, Secured Party will, at Pledgor's expense, deliver all Pledged
Collateral to Pledgor, execute and deliver to Pledgor such documents as Pledgor
shall reasonably request and take any other actions reasonably requested to
evidence or effect such termination.

        (e)    Waivers.    Pledgor hereby waives:

        (i)    promptness, diligence, notice of acceptance, and any other notice
with respect to any of the Secured Obligations and this Second Pledge Agreement;

        (ii)  any requirement that Secured Party or any Lender protect, secure,
perfect, or insure any Lien or any Property subject thereto or exhaust any right
or take any action against Pledgor, any other Guarantor, Borrower or any other
Person or any collateral; and

        (iii)  any duty on the part of Secured Party to disclose to Pledgor any
matter, fact, or thing relating to the business, operation, or condition of
Pledgor, any other Guarantor, Borrower and their respective assets now known or
hereafter known by such Person.

        (f)    Severability.    Wherever possible each provision of this Second
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Second Pledge Agreement
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Second Pledge Agreement.

        (g)    Choice of Law.    This Second Pledge Agreement shall be governed
by and construed and enforced in accordance with the laws of the state of New
York, except to the extent that the validity or perfection of the security
interests hereunder, or remedies hereunder, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than the state of
New York.

        (h)    Counterparts.    For the convenience of the parties, this Second
Pledge Agreement may be executed in multiple counterparts, each of which for all
purposes shall be deemed to be an

G-8

--------------------------------------------------------------------------------




original, and all such counterparts shall together constitute but one and the
same Pledge Agreement.

        (i)    Reinstatement.    If, at any time after payment in full by
Pledgor of all Secured Obligations and termination of Secured Party's security
interest, any payments on the Secured Obligations previously made by Pledgor or
any other person must be disgorged by Secured Party for any reason whatsoever,
including, without limitation, the insolvency, bankruptcy or reorganization of
Pledgor or such Person, this Second Pledge Agreement and Secured Party's
security interests herein shall be reinstated as to all disgorged payments as
though such payments had not been made, and Pledgor shall sign and deliver to
Secured Party all documents, and shall do such other acts and things, as may be
necessary to reinstate and perfect Secured Party's security interest.

        (j)    Amendment and Restatement.    This Pledge Agreement amends and
restates in its entirety the Existing Security Documents, and all of the terms
hereof shall supersede the terms and provisions thereof. This Pledge Agreement
renews and extends all Liens existing by virtue of the Existing Security
Documents, but the terms, provisions and conditions of such Liens shall
hereafter be governed in all respects by this Pledge Agreement.

        Executed as of the date first above written.

        [SIGNATURES OF PLEDGOR AND SECURED PARTY]

G-9

--------------------------------------------------------------------------------





SCHEDULE I

EXISTING SECURITY DOCUMENTS


[To be provided.]

G-10

--------------------------------------------------------------------------------





SCHEDULE II

PLEDGED COLLATERAL


[Pledgor to provide.]

G-11

--------------------------------------------------------------------------------







EXHIBIT H


FORM OF SECOND SECURITY AGREEMENT

        THE OBLIGATIONS UNDER THIS INSTRUMENT ARE EXPRESSLY SUBORDINATED TO THE
AMENDED AND RESTATED SECURITY AGREEMENT EXECUTED BY DEBTOR (AS HEREINAFTER
DEFINED) IN FAVOR OF SOCIÉTÉ GÉNÉRALE ("SG"), THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SENIOR LENDERS (AS HEREINAFTER DEFINED), THAT PROVIDES, AND IS
INTENDED TO PROVIDE, A FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL (AS
HEREINAFTER DEFINED) TO SECURE THE OBLIGATIONS MORE PARTICULARLY DESCRIBED IN
THAT CERTAIN SECOND AMENDED AND RESTATED CREDIT AGREEMENT BY AND AMONG DEBTOR,
BRIGHAM EXPLORATION COMPANY, BRIGHAM, INC., SG, THE ROYAL BANK OF SCOTLAND PLC
("RBS"), AND THE OTHER LENDERS PARTY THERETO FROM TIME TO TIME (COLLECTIVELY,
"SENIOR LENDERS"). THIS INSTRUMENT IS SUBJECT TO THE TERMS AND PROVISIONS OF
THAT CERTAIN AMENDED AND RESTATED INTERCREDITOR AGREEMENT DATED MARCH    , 2003
BY AND BETWEEN THE SENIOR LENDERS.

        This Amended and Restated Second Security Agreement dated as of
March    , 2003 ("Second Security Agreement") is by and between Brigham Oil &
Gas, L.P., a Delaware limited partnership ("Grantor"), and The Royal Bank of
Scotland plc, as agent for the Lenders party to the Subordinated Credit
Agreement described below ("Secured Party").

INTRODUCTION

        A.    Grantor, Brigham Exploration Company, a Delaware corporation,
Brigham, Inc., a Nevada corporation, the lenders party thereto, and The Royal
Bank of Scotland plc, as agent for such lenders (the "Agent"), catered into that
certain Subordinated Credit Agreement dated October 31, 2000, as amended (the
"Existing Credit Agreement").

        B.    In order to secure the full and punctual payment and performance
of the obligations under the Existing Credit Agreement and the other loan
documents contemplated thereby, the Grantor executed and delivered the security
instruments described on Schedule I attached hereto (the "Existing Security
Documents") in favor of the Agent and has granted a continuing security interest
in and to the Collateral (as hereafter defined).

        C.    Grantor, Brigham Exploration Company, a Delaware corporation,
Brigham, Inc., a Nevada corporation, the lenders named therein (the "Lenders")
and Secured Party, as agent for the Lenders, have entered into the Amended and
Restated Subordinated Credit Agreement dated as of March    , 2003 (as amended,
restated or otherwise modified from time-to-time, the "Subordinated Credit
Agreement"), which, among other things, amends and restates the Existing Credit
Agreement in its entirety.

        D.    Under the Subordinated Credit Agreement, it is a condition to the
making of Advances by the Lenders that Grantor shall amend and restate the
Existing Security Documents to secure its Obligations under the Subordinated
Credit Agreement by entering into this Second Security Agreement.

        E.    Grantor and Société Générale, as administrative agent for the
lenders party ("Senior Agent") to that certain Second Amended and Restated
Credit Agreement, dated as of the date hereof, have entered into the Amended and
Restated Security Agreement, dated as of the date hereof (the "Senior Security
Agreement").

        Therefore, Grantor hereby agrees with Secured Party for its benefit and
the ratable benefit of the Lenders as follows:

        Section 1.    Definitions.    All capitalized terms not otherwise
defined in this Second Security Agreement that are defined in the Subordinated
Credit Agreement shall have the meaning assigned to

H-1

--------------------------------------------------------------------------------


such terms by the Subordinated Credit Agreement. Any capitalized terms used in
this Second Security Agreement that are defined in Article 9 of the Uniform
Commercial Code as adopted in the State of New York ("UCC") shall have the
meanings assigned to those terms by the UCC as of the date of this Second
Security Agreement, whether specified elsewhere in this Second Security
Agreement or not. All other rules of interpretation set forth in Section 1.05 of
the Subordinated Credit Agreement shall apply to this Second Security Agreement
and are hereby incorporated herein by reference.

        Section 2.    Security Interest.    

        (a)    Grant of Security Interest.    Grantor hereby grants to Secured
Party for its benefit and the ratable benefit of the Lenders a lien on and
security interest in the Collateral (as defined in Section 2(b) below) to secure
the performance and payment of all Obligations of Grantor now or hereafter
existing under the Subordinated Credit Agreement, the Subordinated Notes and the
other Subordinated Loan Documents to which it is a party, including any
extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise,
in each case, including the payment of amounts which would become due but for
the operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended. All such obligations
shall be referred to in this Second Security Agreement as the "Secured
Obligations".

        (b)    Collateral.    "Collateral" shall mean all of Grantor's right,
title, and interest in the following, whether now owned or hereafter acquired:

        (i)    Accounts.    All Accounts and all other rights to payment owing
or to be owing to Grantor, including all Instruments, Documents and Chattel
Paper that represent any right of Grantor to payment for Property sold or leased
or for services rendered, whether or not it has been earned by performance (all
such Accounts, Instruments, Documents and Chattel Paper being the
"Receivables");

        (ii)    Equipment.    All Equipment, and all parts thereof and all
accessions and additions thereto;

        (iii)    General Intangibles.    All General Intangibles or contract
rights relating to, or existing in connection with, the other Collateral (all
such General Intangibles and contract rights being the "General Intangibles");

        (iv)    Inventory.    All Inventory, including, without limitation, all
Goods, whether such Goods are in possession of Grantor or of a bailee or other
Person for sale, lease, storage, transit, processing, use or otherwise;

        (v)    Records.    All ledger sheets, files, Records, and documents
relating to the foregoing Collateral; and

        (vi)    Proceeds.    All Proceeds of the foregoing Collateral and, to
the extent not otherwise included, all payments under any insurance, indemnity,
warranty, or guaranty of or for the foregoing Collateral.

        Section 3.    Representations and Warranties.    Grantor hereby
represents and warrants the following to Secured Party and the Lenders:

        (a)    Ownership of Collateral; Liens.    Grantor is, and will be the
record and beneficial owner of all Collateral pledged by Grantor free and clear
of any Lien, except for Liens created hereby or other Permitted Liens. No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is, or will be on file in any recording office,
except such as may be filed in connection with this Second Security Agreement or
in connection with other Permitted Liens or for which satisfactory releases have
been received by Secured Party. The execution, delivery and performance by
Grantor of this Second Security Agreement and the grant

H-2

--------------------------------------------------------------------------------

of the security interest in the Collateral to Secured Party are within Grantor's
powers and have been duly authorized by all necessary governing action.

        (b)    Authorization and Approvals.    No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority (other than the filing of financing statements) or any
other Person (except for the Senior Agent and Senior Lenders) is required for
(i) the due execution, delivery and performance by Grantor of this Second
Security Agreement, (ii) the grant by Grantor of the security interest in the
Collateral granted by this Second Security Agreement, (iii) the perfection of
such security interest or (iv) the exercise by Secured Party or any Lender of
its rights and remedies under this Second Security Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally).

        (c)    Lien Priority and Perfection.    On the Closing Date this Second
Security Agreement will create valid and continuing security interests in the
Collateral, securing the payment of the Secured Obligations. Upon the filing of
financing statements in the office(s) set forth on Schedule II attached hereto,
the security interests granted to Secured Party hereunder will constitute valid,
perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.

        (d)    Legal Name; Address; Location of Records.    The name of Grantor
set forth in the first paragraph of this Second Security Agreement is the exact
legal name of Grantor. The legal address of Grantor and the address of Grantor's
principal place of business and chief executive office is 6300 Bridge Point
Parkway, Building 2, Suite 500, Austin, Texas 78730. Grantor keeps all records
and documents relating to the Collateral at such address.

        Section 4.    Grantor Covenants.    

        (a)    Further Assurances.    Grantor agrees that at any time, at
Grantor's expense, Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be reasonably
necessary or that Secured Party or any Lender may reasonably request, in order
to perfect and protect any security interest granted or purported to be granted
hereby or to enable Secured Party or any Lender to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, Grantor will at Secured Party's request:

        (i)    with respect to any of the Collateral that is evidenced by a
promissory note or other Instrument or by Chattel Paper and if, in the case of
any such instrument, its value exceeds $100,000, deliver and pledge to the
Senior Agent under the Senior Security Agreement, such note, Instrument or
Chattel Paper, duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Secured
Party; and

        (ii)  file (or authorize the filing of) such financing or continuation
statements, or amendments thereto, and such other instruments or notices as may
be reasonably necessary, or as Secured Party may reasonably request, in order to
perfect and preserve the security interests granted or purported to be granted
hereby.

        (b)    Insurance.    

        (i)    Grantor shall, at its own expense, maintain, or cause to be
maintained, insurance with respect to the Collateral owned by Grantor in such
amounts, against such risks, in such form, and with such insurers, as the
Subordinated Credit Agreement requires. Further, Grantor shall deliver
certificates of insurance as the Subordinated Credit Agreement requires.

H-3

--------------------------------------------------------------------------------

        (ii)  During the continuance of any Event of Default, all loss casualty
insurance payments in respect to such Collateral shall be paid to and applied by
Secured Party as specified in the Subordinated Credit Agreement.

        (c)    Jurisdiction of Formation; Name Change.    Grantor shall not
(i) amend, supplement, modify or restate its certificate of limited partnership,
limited partnership agreements, or other equivalent organizational documents if
such amendment, supplement, modification or restatement would be materially
adverse to the interests of the Lenders, or (ii) unless the Grantor shall have
given Secured Party at least ten (10) Business Days' prior written notice (or
such lesser period as may be agreed by Secured Party in writing), amend its name
or change its jurisdiction of, organization, or formation. Promptly upon the
request of Secured Party, Grantor shall take all such action as Secured Party
shall reasonably request to maintain the security interest of Secured Party in
the Collateral granted hereby at all time fully perfected and in full force and
effect.

        (d)    Maintenance and Preservation of Records.    Grantor will hold and
preserve, at its own cost and expense satisfactory and complete records of the
Collateral, including, but not limited to, Instruments, Documents, Chattel
Paper, contracts, and Records with respect to the Receivables.

        (e)    Liability Under Contracts and Receivables.    Notwithstanding
anything in this Second Security Agreement to the contrary,

        (i)    the execution of this Second Security Agreement shall not release
Grantor from its obligations and duties under the contracts and agreements and
Receivables included in the Collateral to the extent set forth therein,

        (ii)  the exercise by Secured Party of any of its rights hereunder shall
not release Grantor from any of its duties or obligations under the contracts
and agreements and the Receivables included in the Collateral, and

        (iii)  Secured Party shall not have any obligation or liability under
the contracts and agreements and the Receivables included in the Collateral by
reason of the execution and delivery of this Second Security Agreement, nor
shall Secured Party be obligated to perform any of the obligations or duties of
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

        (f)    Transfer of Certain Collateral; Release of Certain Security
Interests.    Grantor agrees that it shall not sell, assign, or otherwise
dispose of any Collateral except as otherwise permitted under the Subordinated
Credit Agreement. Secured Party shall promptly, at Grantor's expense, execute
and deliver all further instruments and documents, and take all further action
that Grantor may reasonably request in order to release its security interest in
any Collateral that is disposed of in accordance with the terms of the
Subordinated Credit Agreement.

        (g)    Receivables.    Grantor agrees that it will use commercially
reasonable efforts to ensure that each Receivable:

        (i)    is and will be, in all material respects, the genuine, legal,
valid, and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor (except to the
extent compromised or settled in the ordinary course of business),

        (ii)  is and will be, in all material respects, enforceable in
accordance with its terms, is not and will not be subject to any setoffs,
defenses, taxes, counterclaims, except in the ordinary course of business,

        (iii)  is and will be, in all material respects, in compliance with all
applicable Legal Requirements, whether federal, state, local or foreign, and

H-4

--------------------------------------------------------------------------------

        (iv)  that if evidenced by Chattel Paper, will not require the consent
of the account debtor in respect thereof in connection with its assignment
hereunder.

        Section 5.    Remedies.    If any Event of Default shall have occurred
and be continuing:

        (a)    UCC Remedies.    

        (i)    To the extent permitted by law, Secured Party may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
in this Second Security Agreement or otherwise available to it, all the rights
and remedies of a secured party under the UCC (whether or not the UCC applies to
the affected Collateral). This Second Security Agreement shall not be construed
to authorize the Secured Party to take any action prohibited by the UCC or to
constitute a waiver by the Grantor of any right that the UCC does not permit the
Grantor to waive.

        (ii)  Upon written notice to Grantor, all payments received by Grantor
under or in connection with or in respect of the Collateral shall be deposited
with Senior Agent or Secured Party.

        (b)    Assembly of Collateral.    Secured Party may, in its reasonable
discretion, require Grantor to, at Grantor's expense, promptly assemble all or
part of the Collateral in such locations as Grantor and Secured Party may agree
at such time and that is reasonably convenient to both parties, and make it
available to Secured Party at such locations. Secured Party may occupy any
premises owned or leased by Grantor where the Collateral or any part thereof is
assembled for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to Grantor in respect of such
occupation.

        (c)    Sale of Collateral.    Secured Party may sell all or part of the
Collateral at a public or private sale, at any of Secured Party's offices or
elsewhere, for cash, on credit, or for future delivery, and upon such other
terms as Secured Party may deem commercially reasonable. Secured Party shall
give Grantor ten (10) days' advance notice of the time and place of any public
sale or the time after which any private sale is to be made reasonable
notification, recognizing that if the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market shorter notice may be reasonable. Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

        (d)    Contract Rights.    Secured Party may exercise any rights and
remedies of Grantor under or in connection with the Instruments, Documents,
Chattel Paper, or contracts which represent Receivables, the General
Intangibles, or otherwise relate to the Collateral, including, without
limitation, any rights of Grantor to demand or otherwise require payment of any
amount under, or performance of any provisions of, the Instruments, Documents,
Chattel Paper, or contracts which represent Receivables or the General
Intangibles.

        (e)    Receivables.    

        (i)    Secured Party may, or may direct Grantor to, take any action
Secured Party deems necessary or advisable to enforce collection of the
Receivables including, without limitation, notifying the Account Debtors or
obligors under any Receivables of the assignment of such Receivables to Secured
Party and directing such Account Debtors or obligors to make payment of all
amounts due or to become due directly to Secured Party. Upon such notification
and direction, and at the expense of Grantor, Secured Party may enforce
collection of any such Receivables, and adjust, settle, or compromise the amount
or payment thereof in the same manner and to the same extent as Grantor might
have done.

H-5

--------------------------------------------------------------------------------

        (ii)  After receipt by Grantor of the notice referred to in subparagraph
(i) above, all amounts and Proceeds (including Instruments) received by Grantor
in respect of the Receivables shall be received in trust for the benefit of
Secured Party hereunder, shall be segregated from other funds of Grantor, and
shall promptly be paid over to Senior Agent or Secured Party in the same form as
so received (with any necessary indorsement) to be held as Collateral. Grantor
shall not adjust, settle, or compromise the amount or payment of any Receivable,
or release wholly or partly any Account Debtor or obligor thereof, or allow any
credit or discount thereon other than in the ordinary course of business and
consistent with past practices.

        Section 6.    Application of Collateral.    The proceeds of any sale, or
other realization upon all or any part of the Collateral pledged by Grantor
shall be applied by Secured Party in the order set forth in Section 7.06 of the
Subordinated Credit Agreement.

        Section 7.    Secured Party as Attorney-in-Fact for Grantor.    

        (a)    Attorney-In-Fact.    Grantor hereby irrevocably appoints Secured
Party as Grantor's attorney-in-fact, with full authority after the occurrence
and during the continuance of an Event of Default to act for Grantor and in the
name of Grantor to, in Secured Party's discretion:

        (i)    file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral;

        (ii)  to obtain and adjust insurance as required pursuant to
Section 5.02 of the Subordinated Credit Agreement to the extent Grantor has
failed to provide such insurance;

        (iii)  to receive, indorse, and collect any drafts or other Instruments,
Documents, and Chattel Paper which are part of the Collateral pledged by
Grantor;

        (iv)  to take or cause to be taken, all actions necessary to perform or
comply or cause performance or compliance with the terms of this Second Security
Agreement, including, without limitation, actions to pay or discharge taxes and
Liens levied or placed on or threatened against the Collateral;

        (v)  to ask, demand, collect, sue for, recover, compromise, receive, and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral pledged by Grantor and to file any claims or
take any action or institute any proceedings which Secured Party may deem
necessary or desirable for the collection of any of such Collateral or otherwise
to enforce the rights of Secured Party with respect to any of such Collateral.

        The power of attorney granted hereby is coupled with an interest and is
irrevocable.

        (b)    Secured Party May Perform.    Secured Party may from
time-to-time, at its option and expense, perform any act which Grantor agrees
hereunder to perform and which Grantor shall fail to perform after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of any Event of
Default) and Secured Party may from time-to-time take any other action which
Secured Party reasonably deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its lien thereof and security interest
therein.

        (c)    Secured Party Has No Duty.    The powers conferred on Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty on it to exercise any such powers. Except for reasonable
care of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, Secured Party shall have no duty as to any Collateral
or

H-6

--------------------------------------------------------------------------------




responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral.

        (d)    Reasonable Care.    Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which Secured Party accords its own Property, it being understood that
Secured Party shall have no responsibility for taking any necessary steps to
preserve rights against any parties with respect to any Collateral.

        Section 8.    Miscellaneous.    

        (a)    Expenses.    Grantor will upon demand pay to Secured Party for
its benefit and the benefit of the Lenders the amount of any reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of its
counsel and of any experts, which Secured Party and the Lenders may incur in
connection with:

        (i)    the custody, preservation, use, or operation of, or the sale,
collection, or other realization of, any of the Collateral,

        (ii)  the exercise or enforcement of any of the rights of Secured Party
or any Lender hereunder, and

        (iii)  the failure by Grantor to perform or observe any of the
provisions hereof.

        (b)    Amendments; Etc.    No amendment or waiver of any provision of
this Second Security Agreement nor consent to any departure by Grantor herefrom
shall be effective unless made in writing and authenticated by Grantor and
Secured Party. In addition, no such amendment or waiver shall be effective
unless given or entered into with the necessary approvals of the Lenders as
required in the Subordinated Credit Agreement. Any such waiver or consent,
whether by Secured Party or Secured Party and the Lenders shall be effective
only in the specific instance and for the specific purpose for which given.

        (c)    Addresses for Notices.    All notices and other communications
provided for hereunder shall be made in the manner and to the addresses set
forth in the Subordinated Credit Agreement.

        (d)    Continuing Security Interest; Transfer of Interest.    This
Second Security Agreement shall create a continuing security interest in the
Collateral and, unless expressly released by Secured Party, shall:

        (i)    remain in full force and effect until payment in full and
termination of the Secured Obligations,

        (ii)  be binding upon Grantor, Secured Party, the Lenders and their
successors, and assigns, and

        (iii)  inure, together with the rights and remedies of Secured Party,
hereunder, to the benefit of Secured Party, the Lenders and their respective
successors, transferees, and assigns.

Upon the payment in full and termination of the Secured Obligations, the
security interest granted hereby shall terminate and all rights to the
Collateral pledged by Grantor shall revert to Grantor to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof. Without limiting the generality of the foregoing clause, when any Lender
assigns or otherwise transfers any interest held by it under the Subordinated
Credit Agreement or other Subordinated Loan Document to any other Person
pursuant to the terms of the Subordinated Credit Agreement or other Subordinated
Loan Document, that other Person shall thereupon become vested with all the
benefits held by such Lender under this Second Security Agreement. Upon any such
termination, Secured Party will, at Grantor's

H-7

--------------------------------------------------------------------------------

expense, execute and deliver to Grantor such documents as Grantor shall
reasonably request and take any other actions reasonably requested to evidence
or effect such termination.

        (e)    Severability.    Wherever possible each provision of this Second
Security Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Second Security
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Second Security Agreement.

        (f)    Choice of Law.    This Second Security Agreement shall be
governed by and construed and enforced in accordance with the laws of the state
of New York, except to the extent that the validity or perfection of the
security interests hereunder, or remedies hereunder, in respect of any
particular Collateral are governed by the laws of a jurisdiction other than the
state of New York.

        (g)    Amendment and Restatement.    This Security Agreement amends and
restates in its entirety the Existing Security Documents, and all of the terms
hereof shall supercede the terms and provisions thereof. This Security Agreement
renews and extends all Liens existing by virtue of the Existing Security
Documents, but the terms, provisions and conditions of such Liens shall
hereafter be governed in all respects by this Security Agreement.

H-8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Second Security
Agreement to be duly executed as of the date first above written.

[SIGNATURES OF GRANTOR AND SECURED PARTY]

H-9

--------------------------------------------------------------------------------





SCHEDULE I

EXISTING SECURITY DOCUMENTS


        [To be provided.]

H-10

--------------------------------------------------------------------------------





SCHEDULE II

UCC FILING LOCATIONS


        [Grantor to provide.]

H-11

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.54



TABLE OF CONTENTS
AMENDED AND RESTATED SUBORDINATED CREDIT AGREEMENT
INTRODUCTION
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE II CREDIT FACILITIES
ARTICLE III CONDITIONS OF LENDING
ARTICLE IV REPRESENTATIONS AND WARRANTIES
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT; REMEDIES
ARTICLE VIII THE GUARANTY
ARTICLE IX THE AGENT
ARTICLE X MISCELLANEOUS
EXHIBIT A FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT B Form of Compliance Certificate
EXHIBIT C
EXHIBIT D
EXHIBIT E – Form of Subordinated Note
EXHIBIT F FORM OF SECOND MORTGAGE AMENDMENT
AMENDED AND RESTATED SECOND MORTGAGE, DEED OF TRUST, ASSIGNMENT OF PRODUCTION,
SECURITY AGREEMENT, FIXTURE FILING, AND FINANCING STATEMENT
Exhibit A
EXHIBIT G FORM OF SECOND PLEDGE AGREEMENT
SCHEDULE I EXISTING SECURITY DOCUMENTS
SCHEDULE II PLEDGED COLLATERAL
EXHIBIT H – Form of Second Security Agreement
SCHEDULE I EXISTING SECURITY DOCUMENTS
SCHEDULE II UCC FILING LOCATIONS
